Exhibit 10.14

LICENSE AND COLLABORATION AGREEMENT

dated as of December 4, 2007

by and between

ADOLOR CORPORATION

and

PFIZER INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1   

DEFINITIONS

   2 ARTICLE 2   

LICENSE GRANTS; EXCLUSIVITY

   21

2.1

  

LICENSE GRANT TO PFIZER

   21

2.2

  

LICENSE GRANT TO ADOLOR

   21

2.3

  

RESEARCH LICENSE

   21

2.4

  

SUBLICENSING AND SUBCONTRACTING

   22

2.4.1

  

RIGHT TO SUBLICENSE

   22

2.4.2

  

RIGHT TO SUBCONTRACT

   23

2.4.3

  

LIABILITY FOR AFFILIATES, SUBLICENSEES AND SUBCONTRACTORS

   23

2.5

  

PATENT CHALLENGE

   23 ARTICLE 3   

EXCLUSIVITY; ACQUISITION OF UNNAMED COMPOUNDS; ADDITION AND REMOVAL OF NAMED
COMPOUNDS AND NAMED INDICATIONS

   24

3.1

  

EXCLUSIVITY

   24

3.1.1

  

NON-COMPETE

   24

3.1.2

  

ACQUISITION OF A COMPETING PRODUCT

   24

3.2

  

ADDITIONAL NAMED COMPOUNDS

   26

3.2.1

  

**

   27

3.2.2

  

**

   27

3.2.3

  

**

   28

3.2.4

  

**

   29

3.2.5

  

COMMERCIALIZED ACQUIRED UNNAMED COMPOUND INCLUSION OPTION

   30

3.2.6

  

IN-LICENSE TRANSACTIONS

   32

3.2.7

  

ADDITIONAL OPTION PERIODS

   32

3.2.8

  

THIRD PARTY AGREEMENT FOR UNNAMED COMPOUNDS FOR OTHER THAN NAMED INDICATIONS

   32

3.2.9

  

FAILURE TO EXERCISE OPTION

   32

3.2.10

  

CONSEQUENCES OF EXERCISE OF NEW COLLABORATION COMPOUND OPTIONS

   33

3.3

  

ADDITIONAL INDICATIONS FOR NAMED COMPOUNDS; UNNAMED COMPOUNDS FOR NAMED
INDICATIONS

   33

3.3.1

  

ADDITIONAL PROPOSAL

   33

3.3.2

  

ACCEPTANCE OF UNNAMED COMPOUND OR PROPOSED INDICATION

   33

3.3.3

  

REJECTION OF PROPOSED UNNAMED COMPOUND OR INDICATION

   33

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

3.4

  

REMOVAL OF NAMED COMPOUNDS AND NAMED INDICATIONS FROM THE COLLABORATION

   34

3.5

  

SCREENING OPTION

   34 ARTICLE 4   

GOVERNANCE OF DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS

   34

4.1

  

JOINT STEERING COMMITTEE

   34

4.1.1

  

MEMBERS; OFFICERS

   34

4.1.2

  

RESPONSIBILITIES

   34

4.1.3

  

MEETINGS

   35

4.1.4

  

DECISION-MAKING

   35

4.2

  

JOINT DEVELOPMENT COMMITTEE

   36

4.2.1

  

MEMBERS; OFFICERS

   36

4.2.2

  

RESPONSIBILITIES

   36

4.2.3

  

MEETINGS

   37

4.2.4

  

DECISION-MAKING

   38

4.3

  

U.S. COMMERCIALIZATION COMMITTEE

   38

4.3.1

  

USCC FORMATION

   38

4.3.2

  

MEMBERS; OFFICERS

   38

4.3.3

  

RESPONSIBILITIES OF USCC UNDER NET PROFIT/NET LOSS SHARING ARRANGEMENT

   38

4.3.4

  

FUNCTION OF THE USCC IN THE ABSENCE OF NET PROFIT/NET LOSS SHARING ARRANGEMENT

   39

4.3.5

  

MEETINGS

   39

4.3.6

  

DECISION-MAKING

   39

4.3.7

  

ROW COMMERCIALIZATION

   39

4.4

  

JOINT SUPPLY CHAIN COMMITTEE

   40

4.4.1

  

MEMBERS; OFFICERS

   40

4.4.2

  

RESPONSIBILITIES

   40

4.4.3

  

MEETINGS

   40

4.5

  

WITHDRAWAL FROM COMMITTEES

   40

4.6

  

ALLIANCE MANAGERS

   41

4.7

  

COLLABORATION PRINCIPLES

   41

4.8

  

EXCHANGE OF INFORMATION

   41

4.9

  

MINUTES OF COMMITTEE MEETINGS

   42

4.9.1

  

DISTRIBUTION OF MINUTES

   42

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

4.9.2

  

REVIEW OF MINUTES

   42

4.9.3

  

DISCUSSION OF COMMENTS

   42

4.10

  

EXPENSES

   42 ARTICLE 5   

DEVELOPMENT OF PRODUCTS

   42

5.1

  

DEVELOPMENT

   42

5.2

  

DEVELOPMENT AND DISCONTINUATION OF DEVELOPMENT

   42

5.2.1

  

DEVELOPMENT OF LICENSED PRODUCTS

   42

5.2.2

  

DISCONTINUATION OF DEVELOPMENT

   43

5.3

  

DEVELOPMENT PLANS

   43

5.3.1

  

DEVELOPMENT PLAN FOR INITIAL NAMED COMPOUNDS

   43

5.3.2

  

DEVELOPMENT PLANS FOR NEW COLLABORATION COMPOUNDS OR ADDITIONAL INDICATIONS

   44

5.3.3

  

SCOPE OF DEVELOPMENT PLAN

   44

5.3.4

  

UPDATES TO THE DEVELOPMENT PLAN

   44

5.4

  

IMPLEMENTATION OF DEVELOPMENT PLAN

   44

5.5

  

DEVELOPMENT BUDGET AND FUNDING

   44

5.5.1

  

DEVELOPMENT BUDGETS

   44

5.5.2

  

COST SHARING OPT OUTS

   45

5.6

  

ACCESS TO RECORDS AND FACILITIES

   46 ARTICLE 6   

COMMERCIALIZATION AND CO-PROMOTE OPTION

   46

6.1

  

COMMERCIALIZATION

   46

6.2

  

COMMERCIALIZATION PLAN

   47

6.2.1

  

PREPARATION AND UPDATING OF COMMERCIALIZATION PLANS

   47

6.2.2

  

CONTENTS OF COMMERCIALIZATION PLAN

   47

6.2.3

  

BUDGET FOR COMMERCIALIZATION EXPENSES

   48

6.3

  

TRADEMARKS

   48

6.4

  

CO-PROMOTE OPTION

   48

6.5

  

COMMERCIALIZATION PLAN

   49

6.6

  

COOPERATION AND COORDINATION

   49

6.7

  

SALES REPRESENTATIVES; TRAINING

   49

6.8

  

USE OF PROMOTIONAL MATERIALS IN CO-PROMOTION

   51

6.9

  

SAMPLES

   51

6.10

  

CONTRACT SALES FORCES

   51

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

6.11

  

COMPENSATION FOR ADOLOR’S CO-PROMOTION ACTIVITIES; DETAIL REPORTS

   51

6.11.1

  

COMPENSATION FOR DETAILING ACTIVITIES

   51

6.11.2

  

REPORTS

   51

6.11.3

  

RECORDS AND AUDITS PERTAINING TO DETAILS

   52

6.11.4

  

DETAIL SHORTFALLS

   52

6.12

  

CONDUCT OF COMMERCIALIZATION ACTIVITIES

   53

6.12.1

  

STATEMENTS ABOUT THE LICENSED PRODUCTS

   53

6.12.2

  

MAINTENANCE OF RECORDS

   53

6.12.3

  

COMPLIANCE WITH LAW

   53

6.12.4

  

MEDICAL AND SCIENTIFIC AFFAIRS

   54

6.13

  

TERMINATION OF CO-PROMOTE

   54

6.14

  

DISCONTINUATION OF COMMERCIALIZATION

   54 ARTICLE 7   

FINANCIAL PROVISIONS

   54

7.1

  

UPFRONT PAYMENT

   54

7.2

  

REIMBURSEMENT OF PRIOR DEVELOPMENT COSTS FOR PHASE 2A STUDIES

   54

7.3

  

MILESTONE PAYMENTS

   55

7.4

  

SALE OF LICENSED PRODUCTS IN THE UNITED STATES

   56

7.4.1

  

NET PROFIT/NET LOSS SHARING OF LICENSED PRODUCTS

   56

7.4.2

  

CONVERSION TO ROYALTY

   56

7.5

  

PAYMENT OF ROYALTIES ON NET SALES IN THE ROW

   57

7.6

  

ROYALTY TERM

   57

7.7

  

GENERIC COMPETITION; THIRD PARTY ROYALTY PAYMENTS

   58

7.7.1

  

GENERIC COMPETITION

   58

7.7.2

  

**

   58

7.7.3

  

THIRD PARTY ROYALTY

   58

7.7.4

  

MAXIMUM ROYALTY REDUCTION

   59

7.8

  

NOTICES OF TERMINATION

   59

7.9

  

REPORTS AND PAYMENTS

   59

7.9.1

  

INTERCOMPANY SALES

   59

7.9.2

  

ADOLOR REPORT

   59

7.9.3

  

PFIZER REPORT FOR NET PROFIT/NET LOSS SHARING

   60

7.9.4

  

FINAL PFIZER REPORT

   60

7.9.5

  

PFIZER PAYMENT/INVOICE FOR NET PROFIT/NET LOSS SHARING

   60

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

7.9.6

  

PFIZER REPORT UNDER ROYALTY PAYMENT ARRANGEMENT

   60

7.9.7

  

ROYALTY PAYMENT

   61

7.9.8

  

DELIVERY OF REPORTS AND PAYMENTS

   61

7.10

  

GAAP

   61

7.11

  

CURRENCIES

   61

7.12

  

MANNER OF PAYMENTS

   61

7.13

  

INTEREST ON LATE PAYMENTS

   61

7.14

  

TAX WITHHOLDING; VALUE ADDED TAX

   62

7.14.1

  

WITHHOLDING

   62

7.14.2

  

VALUE-ADDED TAX

   62

7.15

  

FINANCIAL RECORDS; AUDITS

   63

7.16

  

RIGHT OF OFFSET

   63 ARTICLE 8   

REGULATORY MATTERS

   64

8.1

  

GENERAL

   64

8.2

  

TRANSFER OF INDS FOR THE INITIAL NAMED COMPOUNDS

   64

8.3

  

COMMUNICATIONS WITH REGULATORY AUTHORITIES

   64

8.4

  

DRUG SAFETY

   65

8.5

  

REGULATORY INFORMATION

   65

8.6

  

RECALLS OR OTHER CORRECTIVE ACTION

   65 ARTICLE 9   

MANUFACTURING AND DISTRIBUTION

   65

9.1

  

DISTRIBUTION

   65

9.2

  

MANUFACTURING TRANSFER

   65

9.3

  

SUPPLY OF NAMED COMPOUNDS AND LICENSED PRODUCTS

   66

9.4

  

MANUFACTURING COST IMPROVEMENT

   66

9.5

  

MANUFACTURING PARTICIPATION

   66 ARTICLE 10   

CONFIDENTIAL INFORMATION; PUBLICATIONS AND PUBLICITY

   67

10.1

  

CONFIDENTIAL INFORMATION

   67

10.2

  

PUBLICATIONS

   68

10.3

  

REGISTRATION AND FILING OF THIS AGREEMENT

   68

10.4

  

PUBLICITY

   69 ARTICLE 11   

REPRESENTATIONS AND WARRANTIES; COVENANTS

   69

11.1

  

MUTUAL REPRESENTATIONS AND WARRANTIES

   69

11.2

  

ADDITIONAL PFIZER REPRESENTATIONS AND WARRANTIES

   70

11.3

  

ADDITIONAL ADOLOR REPRESENTATIONS AND WARRANTIES

   71

11.4

  

COVENANTS

   72

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

11.5

  

ADDITIONAL COVENANTS OF ADOLOR

   73

11.6

  

DISCLAIMER OF WARRANTY

   73

ARTICLE 12

  

INDEMNIFICATION

   73

12.1

  

INDEMNIFICATION BY PFIZER

   73

12.2

  

INDEMNIFICATION BY ADOLOR

   74

12.3

  

LIABILITY CONTRIBUTION

   74

12.3.1

  

INDEMNIFICATION PROCEDURES

   74

12.3.2

  

U.S. PRODUCT LIABILITY

   74

12.4

  

PROCEDURE FOR INDEMNIFICATION

   75

12.4.1

  

NOTICE

   75

12.4.2

  

DEFENSE OF CLAIM

   75

12.5

  

ASSUMPTION OF DEFENSE

   76

12.6

  

INSURANCE

   76

12.7

  

LIMITATION OF LIABILITY

   76

ARTICLE 13

  

INTELLECTUAL PROPERTY

   77

13.1

  

INTELLECTUAL PROPERTY

   77

13.1.1

  

PFIZER TECHNOLOGY

   77

13.1.2

  

ADOLOR TECHNOLOGY

   77

13.1.3

  

JOINT OWNERSHIP

   77

13.1.4

  

INVENTORSHIP

   77

13.2

  

PROSECUTION AND MAINTENANCE OF PATENTS

   77

13.2.1

  

PROSECUTION AND MAINTENANCE OF ADOLOR PATENT RIGHTS

   77

13.2.2

  

RIGHT TO COMMENT

   77

13.2.3

  

PFIZER STEP-IN RIGHTS

   78

13.2.4

  

EXECUTION OF DOCUMENTS BY AGENTS

   78

13.3

  

PATENT INFRINGEMENT

   78

13.3.1

  

THIRD PARTY PATENT INVALIDITY CLAIMS

   78

13.3.2

  

INFRINGEMENT OF ADOLOR PATENT RIGHTS

   79

13.4

  

PARAGRAPH IV NOTICES

   79

13.5

  

PATENT TERM EXTENSION

   79

13.6

  

REGISTRATION OF LICENSE

   80

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE 14

  

TERM AND TERMINATION

   80

14.1

  

TERM

   80

14.1.1

  

EXPIRATION

   80

14.1.2

  

PARTIAL TERMINATIONS

   80

14.2

  

TERMINATION FOR CAUSE

   80

14.2.1

  

TERMINATION FOR MATERIAL DEFAULT

   80

14.2.2

  

TERMINATION AS A RESULT OF INSOLVENCY

   81

14.2.3

  

TERMINATION BASED ON CLINICAL STUDY RESULTS

   81

14.3

  

PFIZER’S RIGHT TO TERMINATE FOR CONVENIENCE

   82

14.4

  

CHANGE OF CONTROL

   82

ARTICLE 15

  

EFFECTS OF TERMINATION

   82

15.1

  

EFFECT OF TERMINATION BY ADOLOR FOR CAUSE OR BY PFIZER VOLUNTARILY

   82

15.2

  

EFFECT OF TERMINATION BY PFIZER FOR CAUSE

   83

15.3

  

TERMINATION ASSISTANCE AND TECHNOLOGY TRANSFER

   83

15.3.1

  

TECHNOLOGY TRANSFER

   83

15.3.2

  

DELIVERY OF COLLATERAL MATERIALS

   84

15.3.3

  

ASSIGNMENT OF RIGHTS AND GRANT OF LICENSES

   85

15.3.4

  

INVENTORY

   86

15.3.5

  

TERMINATION DUE TO SERIOUS SAFETY ISSUE

   86

15.4

  

SURVIVAL

   86

ARTICLE 16

  

LIMITATIONS ON PURCHASES OF EQUITY SECURITIES

   86

16.1

  

PURCHASES OF EQUITY SECURITIES

   86

16.2

  

EXCEPTIONS FOR PURCHASING SECURITIES OF ADOLOR

   87

ARTICLE 17

  

MISCELLANEOUS

   89

17.1

  

RELATIONSHIP OF THE PARTIES

   89

17.2

  

FURTHER ASSURANCES

   89

17.3

  

FORCE MAJEURE

   89

17.4

  

GOVERNING LAW

   89

17.5

  

EXPERT DETERMINATION OF CERTAIN DISPUTES

   90

17.6

  

JURISDICTION

   90

17.7

  

ASSIGNMENT

   91

17.8

  

NOTICES

   91

 

vii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

17.9

  

SEVERABILITY

   92

17.10

  

HEADINGS

   92

17.11

  

WAIVER

   92

17.12

  

ENTIRE AGREEMENT

   92

17.13

  

NO LICENSE

   93

17.14

  

THIRD PARTY BENEFICIARY

   93

17.15

  

COUNTERPARTS

   93

 

viii



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

LICENSE AND COLLABORATION AGREEMENT

THIS LICENSE AND COLLABORATION AGREEMENT (the “Agreement”), dated as of
December 4, 2007 (the “Effective Date”), is made by and between Adolor
Corporation, a corporation organized and existing under the laws of the State of
Delaware and having its principal office at 700 Pennsylvania Drive, Exton,
Pennsylvania 19341 (“Adolor”), and Pfizer Inc., a corporation organized and
existing under the laws of the State of Delaware and having its principal office
at 235 East 42nd Street, New York, New York 10017-5755 (“Pfizer”). Adolor and
Pfizer are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

INTRODUCTION

WHEREAS, Pfizer has extensive experience and expertise in the development and
commercialization of pharmaceutical products;

WHEREAS, Adolor has an ongoing research program in the field of Delta Compounds
and has developed certain intellectual property in this field;

WHEREAS, Adolor desires to collaborate with Pfizer on the development and
commercialization of the Licensed Products; and

WHEREAS, Pfizer desires to collaborate with Adolor on the development and
commercialization of the Licensed Products, and to obtain licenses in the
Territory to the Adolor Technology.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, covenants and agreements contained herein, Adolor and Pfizer,
intending to be legally bound, agree as follows:

ARTICLE 1 DEFINITIONS

For purposes of this Agreement, the following initially capitalized terms,
whether used in the singular or plural, shall have the following meanings:

1.1 “ADL 5747” means **.

1.2 “ADL 5859” means **.

1.3 “Adolor Confidential Information” means Confidential Information for which
Adolor is the Disclosing Party.

1.4 “Adolor Delta Compound” means a Delta Compound contributed by Adolor to the
Collaboration, including ADL 5859 and ADL 5747.

 

2



--------------------------------------------------------------------------------

1.5 “Adolor Improvements” means any Improvements that are invented during the
Term solely by Adolor, or its Affiliates, agents, or sublicensees or by Third
Parties acting on its behalf.

1.6 “Adolor Know-How” means Know-How that is either Controlled by Adolor on the
Effective Date or comes within Adolor’s Control during the Term (other than
Pfizer Know-How pursuant to the licenses granted hereunder) and is necessary or
useful for the Development, manufacture, use or Commercialization of any
Licensed Product or Named Compound, including unpatented Adolor Improvements.

1.7 “Adolor Patent Costs” means all Patent Costs incurred in filing, prosecuting
and maintaining Adolor Patent Rights.

1.8 “Adolor Patent Rights” means any Patent Rights containing one or more claims
that cover the composition of matter of a Named Compound or Licensed Product, or
the manufacture or formulation of the foregoing, or use of a Named Compound or
Licensed Product for a Named Indication, or any Patent Rights otherwise
necessary or useful for the Development, manufacture, use or Commercialization
of any Licensed Product for a Named Indication, which are Controlled by Adolor
as of the Effective Date or come within Adolor’s Control during the Term (other
than Pfizer Patent Rights pursuant to the licenses granted hereunder), including
any Patent Rights claiming Adolor Improvements or Joint Improvements. For
purposes of this Agreement, Adolor Patent Rights shall not include the ** unless
Adolor grants Pfizer a sublicense to the ** pursuant to a separate agreement or
an amendment to this Agreement. A list of Adolor Patent Rights as of the
Effective Date, which list may be updated from time-to-time, is set forth on
Schedule 1.8.

1.9 “Adolor Technology” means Adolor Patent Rights and Adolor Know-How.

1.10 “Affiliate” of a Party means any Person, whether de jure or de facto, which
directly or indirectly controls, is controlled by, or is under common control
with such Party for so long as such control exists. For purposes of this
definition, “control” of a Person means (including, with correlative meanings,
“controlled by,” “controlling” and “under common control with”) the possession
of (a) the power to direct or cause the direction of the management and policies
of such Person, or (b) ownership of at least fifty percent (50%) of the
securities or comparable equity interest (or such lesser percentage which is the
maximum allowed to be owned by a foreign corporation in a particular
jurisdiction) having the power to vote on or direct the affairs of the Person.

1.11 “Business Combination Transaction” means, with respect to a Party, the
acquisition by such Party or any of its Affiliates of, or merger or
consolidation of such Party with, or the acquisition of a Party by, a Third
Party or any business unit of a Third Party.

1.12 “Business Day” means any day that is not a Saturday, Sunday or day on which
banking institutions in New York, New York or Philadelphia, Pennsylvania, are
authorized by Law to remain closed.

 

3



--------------------------------------------------------------------------------

1.13 “Calendar Quarter” means for each Calendar Year, each of the three
(3) month periods ending March 31, June 30, September 30 and December 31;
provided, however, that the first Calendar Quarter for the first Calendar Year
shall extend from the Effective Date to the end of the first complete calendar
quarter thereafter.

1.14 “Calendar Year” means, for the first calendar year, the period commencing
on the Effective Date and ending on December 31 of the calendar year during
which the Effective Date occurs, and each successive period beginning on
January 1 and ending twelve (12) consecutive calendar months later on
December 31.

1.15 “Call” means a personal, face-to-face visit by a Sales Representative to a
member of the Target Audience who is legally permitted to prescribe prescription
drugs in the United States during which such Sales Representative Details a
Licensed Product. The Parties may, by mutual agreement, designate additional
types of Calls.

1.16 “Change of Control” means with respect to a Party:

1.16.1 the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(a “Specified Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended; it being
understood that “beneficial ownership” shall also include any securities which
any Person or any of such Person’s Affiliates has the right to acquire (whether
such right is exercisable immediately or only after the passage of time,
pursuant to any agreement, arrangement, understanding, or upon the exercise of
conversion right, exchange rights, warrants or options, or otherwise) of fifty
percent (50%) or more of either (a) the then outstanding common stock of such
Party or (b) the combined voting power of the then outstanding voting securities
of such Party;

1.16.2 the consummation by a Party of any Business Combination Transaction,
unless immediately following such Business Combination Transaction, the
individuals and entities who were the beneficial owners, respectively, of the
outstanding common stock and outstanding voting securities of such Party
immediately prior to such Business Combination Transaction beneficially own,
directly or indirectly (including, without limitation, through one or more
holding companies or subsidiaries), fifty percent (50%) or more of,
respectively, the outstanding common stock and the combined voting power of the
outstanding voting securities, as the case may be, of the corporation or other
entity resulting from such Business Combination Transaction (including a
corporation or other entity which as a result of such transaction owns the then
outstanding securities of such Party or all or substantially all of such Party’s
assets either directly or through one or more subsidiaries);

1.16.3 a Party or any of its Affiliates sells or transfers to any Specified
Person(s) (other than the other Party or its Affiliates) in one or more related
transactions properties or assets representing all or substantially all of such
Party’s business to which this Agreement relates at the time of such sale or
transfer; or

 

4



--------------------------------------------------------------------------------

1.16.4 the individuals who, as of the Effective Date, constitute the board of
directors of such Party (the “Incumbent Board”) ceasing for any reason to
constitute fifty percent (50%) or more of the board of directors of such Party;
provided, that any individual becoming a director subsequent to the Effective
Date whose election, or nomination for election by such Party’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Specified Person other than the board of directors of such Party.

1.17 “Claims” means all charges, complaints, actions, suits, proceedings,
hearings, investigations, claims and demands.

1.18 “Clinical Studies” means Phase 1 Studies, Phase 2 Studies or Phase 3
Studies.

1.19 “Collaboration” means the joint efforts of Adolor and Pfizer to Develop and
Commercialize Named Compounds for Named Indications pursuant to this Agreement.

1.20 “Collaboration Inclusion Date” means, with respect to a given Unnamed
Compound, (a) in the case of the exercise of the **, the date on which ** with
respect to such Unnamed Compound, (b) in the case of the exercise of the **, the
date on which the first ** commences with respect to such Unnamed Compound,
(c) in the case of the exercise of the **, the date on which the first **
commences with respect to such Unnamed Compound, or (d) in the case of the
exercise of the **, the date of completion of the ** that triggered the exercise
of such **. A Clinical Study is deemed to “commence” upon enrolment of the first
patient in such Clinical Study.

1.21 “Collateral Materials” means, with respect to a Named Compound or Licensed
Product, information, data, or images reduced to a tangible form (which, for the
avoidance of doubt, shall include electronic form) to the extent relating
exclusively to such Named Compound or Licensed Product. By way of example and
not limitation, Development Plans, NDAs, Regulatory Materials, Commercialization
Plans, Licensed Product Training Materials and Promotional Materials are all
considered “Collateral Materials.”

1.22 “Combination Product” means a Licensed Product containing a Named Compound
and one or more other therapeutically active ingredients.

1.23 “Commercialization” means any and all activities directed to marketing,
promoting, distributing, offering for sale and selling a Licensed Product,
importing a Licensed Product (to the extent applicable) and conducting Phase 4
Studies, including, without limitation, Co-Promoting. When used as a verb,
“Commercialize” means to engage in Commercialization.

1.24 “Commercially Reasonable Efforts” means, with respect to a Party, the
efforts and resources which would be used (including without limitation the
promptness with which such efforts and resources would be applied) by that Party
in Developing, manufacturing,

 

5



--------------------------------------------------------------------------------

promoting or Commercializing its own pharmaceutical products that are of
comparable market potential to the Licensed Product, taking into account all
relevant factors including product labeling or anticipated labeling, present and
future market potential, past performance of the Licensed Product and such
Party’s own pharmaceutical products that are of similar market potential,
financial return, medical and clinical considerations, present and future
regulatory environment and competitive market conditions, and the nature and
extent of market exclusivity (including patent coverage and regulatory
exclusivity), all as measured by the facts and circumstances at the time such
efforts are due. Commercially Reasonable Efforts require that a Party, at a
minimum, assign responsibility for such obligations to qualified employees, set
annual goals and objectives for carrying out such obligations, and allocate
appropriate resources designed to meet such goals and objectives. **.

1.25 “Committee” means the JSC, JDC, USCC or JSCC as the case may be.

1.26 “Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video,
electronic or other form, provided by one Party (the “Disclosing Party”) to the
other Party (the “Receiving Party”) pursuant to the letter agreements between
Adolor and Pfizer dated June 19, 2007 and September 18, 2007, this Agreement or
generated pursuant to this Agreement, including, but not limited to, information
relating to the Disclosing Party’s existing or proposed research, development
efforts, patent applications, business or products, the terms of this Agreement
and any other materials, all of which are non-public. Notwithstanding the
foregoing sentence, Confidential Information shall not include any information
or materials that:

1.26.1 were already known to the Receiving Party or its Affiliate (other than
under an obligation of confidentiality to the Disclosing Party) at the time of
disclosure by the Disclosing Party to the extent such Receiving Party has
documentary evidence to that effect;

1.26.2 were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

1.26.3 became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of the Receiving Party in breach of the Receiving
Party’s confidentiality obligations under this Agreement;

1.26.4 were disclosed to the Receiving Party or its Affiliate, other than under
an obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others; or

1.26.5 were independently discovered or developed by or on behalf of the
Receiving Party or its Affiliate without the use of the Confidential Information
belonging to the Disclosing Party, as demonstrated by the Receiving Party
through documentary evidence.

1.27 “Control” or “Controlled” means, with respect to any: (a) material, item of
information, method, data or other Know-How, or (b) intellectual property right,
the possession

 

6



--------------------------------------------------------------------------------

(whether by ownership or license, other than a license pursuant to this
Agreement) by a Party or its Affiliates of the ability to grant to the other
Party access and/or a license as provided herein under such item or right
without violating the terms of any agreement or other arrangement with any Third
Party existing at the applicable time.

1.28 “Co-Promotion” means those Detailing and other activities undertaken by a
pharmaceutical company’s sales force in concert with at least one other
pharmaceutical company’s sales force to implement the Commercialization Plans
and strategies with respect to a particular prescription pharmaceutical product
under a single trademark. When used as a verb, “Co-Promote” shall mean to engage
in such activities.

1.29 “Cost of Goods” means Manufacturing Costs, calculated annually as a
“standard cost,” plus, as applicable, (a) Manufacturing Cost variances between
the standard cost components of Manufacturing Costs and the actual costs
incurred, (b) Out-of-Pocket Costs and Expenses directly related to shipping of
finished Licensed Product to the final warehouse prior to sale of such Licensed
Product to an unaffiliated Third Party in the United States; and (c) other
non-standard direct and identifiable costs such as process improvements,
obsolete inventory, inventory revaluation, and expense portions of capital
projects. Cost of Goods shall be calculated in accordance with GAAP and Pfizer’s
policies and procedures that it uses for its other products, in each case as
consistently applied.

1.30 “Country” means any generally recognized sovereign entity.

1.31 “Delta Compound” means any compound or molecule that binds with at least
nanomolar affinity and which has greater than ** selectivity for the delta
opioid receptor versus the kappa opioid receptor, mu opioid receptor or any
other pharmacologically relevant receptor. For clarity, “Delta Compound” refers
to agonists, not antagonists or inverse agonists and should have no significant
pharmacological efficacy in functional assays for mu or kappa receptor agonist
activity at concentrations ** in a delta functional assay.

1.32 “Detail” or “Detailing” means, with respect to a Licensed Product, the
activity undertaken by a Sales Representative during a Call to a member of the
Target Audience at such member’s professional offices or in hospitals (including
at hospital displays), describing the FDA-approved uses, safety, effectiveness,
contraindications, side effects, warnings and other relevant characteristics of
such Licensed Product. With respect to certain group or institution Licensed
Product presentations, Exhibit A sets forth how such presentations will be
counted for determination of the number of Details. A Detail does not include
(a) a reminder presentation or (b) a sample drop. Details shall be measured by
each Party’s internal recording of such activity; provided, that such
measurement shall be on the same basis as the recording Party’s measurement for
its Sales Representatives’ detailing of such recording Party’s other products,
if any, consistently applied throughout the Term. If a Party has no other
marketed products, it will establish a basis of internal recording of Details
that is reasonable as a basis of recording Details.

1.33 “Detail Cost” means ** per Detail in the U.S. commencing with the Effective
Date. Throughout the Term, the Detail Cost for the previous Calendar Year shall
be amended on the first Business Day of each Calendar Year with effect for the
then-current Calendar Year, by a

 

7



--------------------------------------------------------------------------------

factor equal to the rate of change for the previous Calendar Year in the
Producer Price Index as published by the Bureau of Labor Statistics of the U.S.
Department of Labor.

1.34 “Development” or “Develop” means preclinical and clinical drug development
activities, including, among other things, test method development and stability
testing, toxicology, formulation, process development, manufacturing scale-up,
manufacturing for Clinical Studies, preclinical studies, Clinical Studies,
regulatory filing submission and approval, and regulatory affairs related to the
foregoing. When used as a verb, “Develop” means to engage in Development. For
clarity, Development does not include Phase 4 Studies.

1.35 “Development Costs” of a Licensed Product means all Out-of-Pocket Costs and
Expenses for work required for Development of such Licensed Product, other than
amounts related solely to Development of such Licensed Product in the ROW
(including preclinical, clinical, regulatory and manufacturing activities), in
each case only to the extent provided for in an approved Development Plan or
otherwise approved in advance by the Joint Development Committee or Joint
Steering Committee. Development Costs shall consist of:

1.35.1 Out-of-Pocket Costs and Expenses incurred (a) to a Third Party, in
connection with all Development activities performed in accordance with the
Development Plan; (b) in connection with regulatory submissions; or (c) for
process development of the manufacturing process for the Licensed Product;

1.35.2 the Out-of-Pocket Costs and Expenses of clinical supplies for such
Clinical Studies or activities as agreed in the Development Plan, which costs
shall consist of: (a) the Out-of-Pocket Costs and Expenses incurred in
purchasing clinical and pre-clinical supplies, including the Named Compound,
utilized in Development, (b) Out-of-Pocket Costs and Expenses incurred in
purchasing comparator drug(s) and in packaging comparator drug(s) and/or the
Named Products, and (c) shipping clinical supplies to centers or disposal of
clinical supplies; and

1.35.3 such other Out-of-Pocket Costs and Expenses as the Parties may agree upon
in writing from time to time.

1.36 “Development Plan” for a Licensed Product means: (a) the written
comprehensive plan for the Development of such Licensed Product through filing
for Marketing Authorization, including activities designed to generate the
preclinical, process development/manufacturing scale-up, clinical and regulatory
information required for filing Marketing Authorization Applications and
managing any contracted Third Party resources engaged to carry out any of the
foregoing activities, and (b) a budget for Development Costs through filing for
Marketing Authorization. The initial Development Plans for Licensed Products
containing ADL 5859 and ADL 5747 are attached hereto as Schedule 1.36, as they
may be amended and updated in accordance with Section 5.3 of this Agreement.

1.37 “Distribution Expenses” means ** of Net Sales of a Licensed Product in the
U.S. for warehousing and distribution of commercial supplies of the Licensed
Product to Third Party customers, including: (a) distributor customer services,
(b) order entry, (c) billing, (d) insurance,

 

8



--------------------------------------------------------------------------------

freight and transportation for delivery of the Licensed Product to the end user,
and (e) credit and collection services.

1.38 “EMEA” means the European Medicines Agency and any successor agency having
substantially the same functions.

1.39 “Expert” means a mutually acceptable, disinterested,
conflict-of-interest-free individual not affiliated with either Party or its
Affiliates who, with respect to a dispute referred to such Expert in accordance
with this Agreement, possesses the appropriate expertise in the pharmaceutical
industry to resolve such dispute. The Expert shall not be or have been at any
time an Affiliate, employee, consultant (during the previous five (5) years),
officer or director of either Party or any of its Affiliates.

1.40 “Expert Matter” means any dispute referred to an Expert pursuant to
Section 4.1.4(b) or otherwise referred to an Expert by mutual agreement of the
Parties.

1.41 “FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

1.42 “FD&C Act” means the U.S. Federal Food, Drug, and Cosmetic Act, as amended
from time to time (21 U.S.C. §§ 301 et seq.), together with any rules and
regulations promulgated thereunder.

1.43 “Field” means all therapeutic, prognostic and diagnostic applications for
all Named Indications for human and non-human purposes for Named Indications.

1.44 “First Commercial Sale” of a Licensed Product means the first shipment of
such Licensed Product in quantities customarily required for a pharmaceutical
product launch sold to a Third Party by Pfizer, Pfizer’s Affiliates, or Pfizer’s
sublicensees in any Country after receipt of Marketing Authorization (and, where
applicable, Price Approval) for such Licensed Product in such Country.

1.45 “Generic Competition” means, with respect to a Licensed Product and on a
Country-by-Country basis, a decrease of Net Sales in a Pfizer Quarter resulting
from sales of a Generic Product from the level of Net Sales of the Pfizer
Quarter prior to the first entry of such Generic Product for such Licensed
Product in such Country by more than **. For clarity, there shall be deemed no
Generic Competition in any Pfizer Quarter if the decrease of quarterly Net
Sales, if any, compared to the Pfizer Quarter prior to the first entry of such
Generic Product is less than **.

1.46 “Generic Product” means, on a Country-by-Country basis and Licensed
Product-by-Licensed Product basis, a drug product independently developed by a
Third Party that: (a) contains the same active pharmaceutical ingredient(s) as
the Licensed Product, (b) can reasonably be or is reasonably used for the same
indication or indications for which such Licensed Product is approved, and
(c) (i) for purposes of the United States, is approved in reliance on the prior
approval of a Licensed Product as determined by the FDA, or (ii) for

 

9



--------------------------------------------------------------------------------

purposes of a country outside the United States, is approved in reliance on the
prior approval of a Licensed Product as determined by the applicable Regulatory
Authority.

1.47 “GCPs” means the then-current standards, practices and procedures
promulgated or endorsed by the FDA for the design, conduct, performance,
monitoring, auditing, recording, analyses, and reporting of clinical trials as
set forth in the guidelines titled “Guidance for Industry E6 Good Clinical
Practice: Consolidated Guidance,” including related regulatory requirements
imposed by the FDA and comparable regulatory standards, practices and procedures
in jurisdictions outside the U.S., as they may be updated from time to time,
that provide assurance that the data and reported results are credible and
accurate, and that the rights, integrity, and confidentiality of trial subjects
are protected.

1.48 “GLPs” means the then-current good laboratory practice standards
promulgated or endorsed by the FDA as defined in 21 C.F.R. Part 58, and
comparable regulatory standards in jurisdictions outside the U.S., as they may
be updated from time to time.

1.49 “GMPs” means the then-current good manufacturing practices required by the
FDA, as defined in 21 C.F.R. Parts 210 and 211 and the regulations promulgated
thereunder, for the manufacture and testing of pharmaceutical materials, and
comparable laws or regulations applicable to the manufacture and testing of
pharmaceutical materials in jurisdictions outside the U.S., as they may be
updated from time to time. GMPs shall include applicable quality guidelines
promulgated under the International Conference on Harmonization.

1.50 “Governmental Authority” means any court, agency, department, authority or
other instrumentality of any national, state, county, city or other political
subdivision.

1.51 “Improvement” means any invention, discovery, or improvement (whether
patentable or not) invented by or on behalf of a Party during the Term to the
extent covering a Named Compound or Licensed Product.

1.52 “IND” means an Investigational New Drug Application, as defined in the FD&C
Act, that is required to be filed with the FDA, or similar application or
submission that is required to be filed with any foreign Regulatory Authority
before beginning clinical testing of a Licensed Product in human subjects.

1.53 “Joint Improvement” means an Improvement that is invented jointly by
employees and/or agents of both Adolor and Pfizer or their Affiliates.

1.54 “Know-How” means any unpatented technology, technical information, know-how
and materials, including without limitation all biological, chemical,
pharmacological, toxicological, clinical, assay and other information, data,
discoveries, inventions, improvements, processes, formulae and trade secrets,
patentable or otherwise.

1.55 “Laws” means laws, rules and regulations (including any rules, regulations,
guidelines or other requirements of the Regulatory Authorities applicable to the
Development,

 

10



--------------------------------------------------------------------------------

manufacturing or Commercialization of Named Compounds or Licensed Products) that
may be in effect from time to time.

1.56 “Licensed Product” means any pharmaceutical product containing a Named
Compound, alone or in combination with one or more therapeutically active
ingredients. Two (2) pharmaceutical products that contain the identical active
ingredient(s) shall be deemed to be the same Licensed Product where the change
to the initial Licensed Product does not require the filing and approval of a
new MAA, but rather requires the filing and approval of a supplement to a
then-existing MAA for the Licensed Product.

1.57 “Losses” means any and all damages (including all incidental,
consequential, statutory and treble damages), awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties, costs, fees,
liabilities, obligations, taxes, liens, losses, lost profits and expenses
(including without limitation court costs, interest and reasonable fees of
attorneys, accountants and other experts) incurred by or awarded to Third
Parties and required to be paid to Third Parties with respect to a Claim by
reason of any judgment, order, decree, stipulation or injunction, or any
settlement entered into in accordance with the provisions of this Agreement,
together with all documented Out-of-Pocket Costs and Expenses incurred in
complying with any judgments, orders, decrees, stipulations and injunctions that
arise from or relate to a Claim of a Third Party.

1.58 “Major EU Countries” means France, Germany, Italy, Spain and the United
Kingdom.

1.59 “Major Market Countries” means the United States, Japan, and Major EU
Countries.

1.60 “Manufacturing Costs” means costs to supply Licensed Product (a) supplied
by an unaffiliated Third Party or (b) manufactured directly by a Party or an
Affiliate of a Party. In the case of (a), Manufacturing Costs shall be a
“standard cost” per unit (calculated for each calendar year of the Term), which
standard cost shall include (i) the amount paid to such Third Party, plus
(ii) direct and identifiable personnel compensation and benefits and direct and
identifiable Out-of-Pocket Costs incurred by the manufacturing Party (i.e., the
Party responsible for overseeing the manufacturing of the Third Party) in
connection with quality assurance, supply chain management and similar
activities comprising the manufacturing Party’s oversight of the manufacturing
process of the Third Party. In the case of (bi), Manufacturing Costs shall be a
“standard cost” per unit (calculated annually and at a time to align with the
Parties’ internal budget processes), which standard cost shall include the cost
of raw materials, direct and identifiable labor, and other direct and
identifiable variable costs and appropriate direct and identifiable costs (or
appropriate allocation thereof) for equipment pools, plant operations and plant
support services. The costs for plant operations and support services would
include utilities, maintenance, engineering, safety, human resources, finance,
plant management and other similar activities. Standard costs shall be
calculated in accordance with GAAP and Pfizer’s policies and procedures for its
other products, in each case consistently applied. The plant operations and
support services costs shall be allocated consistent with GAAP and the other
Pfizer products in that facility. Costs which cannot be linked to a specific
activity supporting

 

11



--------------------------------------------------------------------------------

Product manufacturing, such as charges for corporate overhead which are not
controllable by the manufacturing plant, shall not be included in standard cost.

1.61 “Marketing Authorization Application” or “MAA” means, with respect to a
Country, the regulatory authorization required to market and sell a Licensed
Product in such Country as granted by the relevant Regulatory Authority,
including any NDA filed with the FDA or any marketing authorization application
filed with the EMEA.

1.62 “Marketing Authorization” means approval by a Regulatory Authority for sale
of a Licensed Product.

1.63 “Marketing Expenses” of a Licensed Product means all Out-of-Pocket Costs
and Expenses, whether incurred by Adolor or its Affiliates, or Pfizer or its
Affiliates, to the extent provided for in an approved Commercialization Plan or
otherwise approved in advance by the Joint Steering Committee, and solely to the
extent related to marketing such Licensed Product in the United States,
consisting of:

1.63.1 Marketing, promotion and advertising (including agency fees) through any
means (including consumer-directed advertising, physician-directed advertising,
journal, newspaper, radio, internet or place-based advertisements, promotional
literature, patient education, field and headquarters’ grants, exhibits, direct
mail, advisory boards, symposia, congress activities and dinner programs);

1.63.2 Sampling and promoting such Licensed Product, speakers’ programs and
symposia, but excluding all costs and expenses incurred in retaining contract
sales forces for such Licensed Product unless otherwise mutually agreed by the
Parties;

1.63.3 Conducting Phase 4 Studies;

1.63.4 Conducting primary and secondary market research;

1.63.5 Preparing and producing Promotional Materials for distribution and
materials and programs used for ongoing training of Sales Representatives and of
sales trainers;

1.63.6 Conducting recalls of Licensed Product to the extent provided in
Section 8.6;

1.63.7 Manufacturing Costs of Samples, and costs relating to the destruction of
unused Samples; and

1.63.8 Such other Out-of-Pocket Costs and Expenses as the Parties may agree upon
in writing from time to time.

1.64 “Material Default” means:

 

12



--------------------------------------------------------------------------------

1.64.1 any default by any Party hereto of its representations, warranties,
covenants, agreements or other performance obligations under this Agreement
(other than a payment obligation) that is (a) material to this Agreement, taken
as a whole, and (b) shall have continued for ** after notice thereof was
provided to the alleged defaulting Party by the non-defaulting Party (or, if
such default cannot be cured within such ** period, if the alleged defaulting
Party does not promptly commence and diligently continue all reasonable actions
to cure such defaults during such ** period, or does not materially cure such
default within ** after notice thereof was provided to the alleged defaulting
Party); or

1.64.2 any default by any Party hereto of its payment obligations hereunder that
shall have continued for ** after notice thereof was provided to the alleged
defaulting Party by the non-defaulting Party; provided that, in the event of a
good faith payment dispute, such ** cure period shall be extended for an
additional ** to resolve such dispute if the alleged defaulting Party has paid
all undisputed amounts when due and provided the non-defaulting Party with a
reasonably detailed written explanation of the alleged defaulting Party’s basis
for disputing the payment obligation within the ** period following the notice
of the default by the non-defaulting Party. The alleged defaulting Party shall
pay interest on the final adjudicated amount due pursuant to Section 7.13 from
the date that such payment was originally due.

1.64.3 Notwithstanding anything to the contrary contained herein, for purposes
of determining the existence of any “Material Default,” no Party shall be deemed
to be in material breach or material default if its actions or omissions
resulted from (a) mutual agreement in writing by the Parties or (b) required
compliance with any applicable Law.

1.65 “Named Compounds” means any Delta Compounds set forth on Schedule 1.65, as
amended from time to time pursuant to the terms of this Agreement. As of the
Effective Date the Named Compounds shall be ADL 5859 and ADL 5747.

1.66 “Named Indications” means indications set forth on Schedule 1.66, as
amended from time to time pursuant to the terms of this Agreement. As of the
Effective Date the Named Indications shall be pain.

1.67 “NDA” means a new drug application or supplemental new drug application or
any amendments thereto submitted to the FDA in the United States.

1.68 “NDA Acceptance” means the written notification by the FDA that the NDA has
met all the criteria for filing acceptance pursuant to 21 C.F.R. § 314.101.

1.69 “Net Profit/Net Loss” means, as determined in accordance with GAAP, with
respect to a Licensed Product in the United States, Net Sales of such Licensed
Product less the following: (a) Cost of Goods, (b) Royalties, if any, paid by
Adolor or Pfizer to Third Parties in accordance with Section 7.7.2 or 7.7.3,
(c) Sales Expenses, (d) Distribution Expenses, (e) Marketing Expenses,
(f) Patent Costs relating to each of Adolor Patent Rights in the U.S. and Pfizer
Patent Rights in the U.S., and (g) Development Costs. For the avoidance of
doubt, no individual cost or expense shall be counted more than once in
calculating Net Profit/Net Loss.

 

13



--------------------------------------------------------------------------------

1.70 “Net Sales” of a Licensed Product means, as determined in accordance with
GAAP, the aggregate gross amount invoiced on account of sales of such Licensed
Product by Pfizer or any of its Affiliates or their sublicensees to a Third
Party less the following relating to such sale to the extent actually paid,
granted or accrued:

1.70.1 credits or allowances as a result of billing errors, rejected goods,
damaged or defective goods, recalls, retroactive price adjustments, or returns;

1.70.2 trade, quantity and cash discounts or rebates;

1.70.3 credits, volume rebates, charge-back and prime vendor rebates;

1.70.4 actual bad debts;

1.70.5 discounts, rebates, reimbursements or similar payments to wholesalers and
other distributors, buying groups, health care insurance carriers, pharmacy
benefit management companies, health maintenance organizations, Governmental
Authorities, or other institutions or health care organizations or arising in
connection with any Pfizer Discount or Savings Program (as defined below); and

1.70.6 any tax, tariff, customs duty, excise or other duty or other governmental
charge (other than a tax on income) levied on the sale, transportation or
delivery of a Licensed Product and borne by the seller thereof.

Net Sales shall be determined from books and records maintained by Pfizer in
accordance with GAAP, as consistently applied with respect to sales of all its
prescription pharmaceutical products.

For purposes of this definition of “Net Sales” only, “Pfizer Discount or Savings
Program” means any discount, rebate or reimbursement program applicable to a
Licensed Product under which Pfizer or its Affiliates provides to low income,
uninsured or other patients the opportunity to purchase Pfizer pharmaceutical
products at discounted prices.

In the case of any sale for value, such as barter or counter-trade, of a
Licensed Product, or part thereof, other than in an arm’s-length transaction
exclusively for cash, Net Sales shall be deemed to be the Net Sales at which
substantially similar quantities of such Licensed Product are sold for cash in
an arm’s-length transaction.

Notwithstanding the foregoing, Net Sales shall not be reduced by customs or
excise taxes, import duties, sales taxes and other taxes or duties related to
the active ingredient in a Licensed Product or sales of a Licensed Product other
than in finished form, all of which shall be deemed expenses incurred in
connection with the manufacture of a Licensed Product.

Pfizer shall have the sole right to price, including discounting, the Licensed
Products and Pfizer shall not be prohibited from offering the Licensed Products
in a discounting program that includes a portfolio of other Pfizer products
(“Portfolio Discounting”); provided that: **.

 

14



--------------------------------------------------------------------------------

In the event a Licensed Product is sold as a Combination Product, Net Sales
shall be calculated by multiplying the Net Sales of the Combination Product by
the fraction A/(A+B), where A is the weighted (by sales volume) average sale
price in a particular Country of the Named Compound in such Combination Product
when sold separately in finished form and B is the weighted (by sales volume)
average sale price in that Country of the other product(s) sold separately in
finished form. In the event no such separate sales are made by Pfizer or its
Affiliates or sublicensees, Net Sales of the Combination Product shall be
calculated in a manner to be negotiated and agreed upon by the Parties,
reasonably and in good faith, prior to any sale of such Combination Product,
which shall be based upon the relative value contributed to the Combination
Product of each of the active components of such Combination Product.

1.71 “Opt Out” means the **.

1.72 “Out-of-Pocket Costs and Expenses” means costs and expenses paid to Third
Parties (or payable to Third Parties and accrued in accordance with GAAP), other
than Affiliates or employees, by either Party.

1.73 “Patent Costs” means all Out-of-Pocket Costs and Expenses incurred in
filing, prosecuting and maintaining Patent Rights.

1.74 “Patent Rights” means all patents and patent applications, including any
continuations, continuations-in-part, divisions, provisionals or any substitute
applications, any patent issued with respect to any such patent applications,
any reissue, reexamination, renewal or extension (including any supplemental
protection certificate) of any such patent, and any confirmation patent,
registration patent or patent of addition based on any such patent, and all
foreign counterparts of any of the foregoing, or, as applicable, portions
thereof or individual claims therein.

1.75 “Patent Term Extension” means any term extensions, supplementary protection
certificates, and equivalents thereof, offering patent protection beyond the
initial term with respect to any issued Patent Rights. For clarity, pediatric
exclusivity under Section 505(A) of the FDA Modernization Act of 1997 shall not
be deemed Patent Term Extension.

1.76 “Person” means any natural person, corporation, general partnership,
limited partnership, joint venture, proprietorship or other business
organization.

1.77 “Pfizer Confidential Information” means Confidential Information for which
Pfizer is the Disclosing Party.

1.78 “Pfizer Delta Compound” means a Delta Compound contributed by Pfizer to the
Collaboration.

1.79 “Pfizer Improvements” means any Improvements that are invented during the
Term solely by Pfizer, or its Affiliates, agents, or sublicensees or by Third
Parties acting on its behalf.

 

15



--------------------------------------------------------------------------------

1.80 “Pfizer Know-How” means Know-How that is either Controlled by Pfizer on the
Effective Date or comes within Pfizer’s Control during the Term (other than
Adolor Know-How pursuant to the licenses granted hereunder) and is necessary or
useful for the Development, manufacture, use or Commercialization of any
Licensed Product or Named Compound, including unpatented Pfizer Improvements.

1.81 “Pfizer Patent Costs” means Patent Costs incurred in connection with
filing, prosecuting and maintaining Pfizer Patent Rights.

1.82 “Pfizer Patent Rights” means any Patent Rights containing one or more
claims that cover the composition of matter of a Named Compound or Licensed
Product or the manufacture or formulation of the foregoing, or use of a Named
Compound or Licensed Product for a Named Indication, or any Patent Rights
otherwise necessary or useful for the Development, manufacture, use or
Commercialization of any Licensed Product for a Named Indication, which are
Controlled by Pfizer as of the Effective Date or come within Pfizer’s Control
during the Term (other than Adolor Patent Rights pursuant to the licenses
granted hereunder), including any Patent Rights claiming Pfizer Improvements or
Joint Improvements.

1.83 “Pfizer Quarter” means each of the four (4) thirteen (13) week periods
(i) with respect to the United States, commencing on January 1 of any calendar
year, and (ii) with respect to any Country in the Territory other than the
United States, commencing on December 1 of any calendar year.

1.84 “Pfizer Year” means the twelve (12) month period (i) with respect to the
United States, commencing on January 1 of any calendar year, and (ii) with
respect to any Country in the Territory other than the United States, commencing
on December 1 of any calendar year.

1.85 “Pfizer Technology” means Pfizer Patent Rights and Pfizer Know-How.

1.86 “Phase 1 Study” means, with respect to a Licensed Product, a clinical study
identified as a Phase 1 Study in the Development Plan and conducted in humans on
a pharmaceutical product with the primary purpose of determining safety,
metabolism and pharmacokinetic properties, and clinical pharmacology of such
pharmaceutical product, and that is consistent with 21 C.F.R. § 312.21(a).

1.87 “Phase 2 Study” means, with respect to a Licensed Product, a clinical study
identified as a Phase 2 Study in the Development Plan and conducted in human
patients designed to evaluate clinical efficacy and safety for such product for
one or more indications, as well as to obtain an understanding of the dosage
regimen before embarking on Phase 3 Studies, and that is consistent with 21
C.F.R. § 312.21(b).

1.87.1 “Phase 2a Study” means a Phase 2 Study identified as a Phase 2a Study in
the applicable Development Plan.

1.87.2 “Phase 2b Study” means a Phase 2 Study identified as a Phase 2b Study in
the applicable Development Plan.

 

16



--------------------------------------------------------------------------------

1.88 “Phase 3 Study” means, with respect to a Licensed Product, a clinical study
identified as a Phase 3 Study in the Development Plan and conducted as a pivotal
trial for purposes of filing a Marketing Approval Application for a Licensed
Product that provides for the clinical study of such Licensed Product on
sufficient numbers of patients to confirm with statistical significance the
efficacy, and confirm the safety of such Licensed Product sufficient to support
such Marketing Approval Application for such Licensed Product, and is consistent
with 21 C.F.R. § 312.21(c).

1.89 “Phase 4 Study” means a study for a Licensed Product that is initiated in a
Country after receipt of a Marketing Authorization for such Licensed Product in
such Country and is principally intended to support the marketing and
Commercialization of such Licensed Product, including without limitation
investigator initiated trials, clinical experience trials and studies conducted
to fulfill local commitments made as a condition of any Marketing Authorization.
For clarity, no Phase 3 Studies are included in this definition of Phase 4
Studies.

1.90 “Price Approval” means, in any Country where a Governmental Authority
authorizes reimbursement for, or approves or determines pricing for,
pharmaceutical products, receipt (or, if required to make such authorization,
approval or determination effective, publication) of such reimbursement
authorization or pricing approval or determination (as the case may be).

1.91 “Promotional Materials” means all written, printed, video or graphic
advertising, promotional, educational and communication materials (other than
the Licensed Product package insert), including all written, graphic,
electronic, audio and video pieces and including journal advertisements, direct
mail, direct-to-consumer advertising, internet postings, broadcast
advertisements and sales aids, relating to the Licensed Products in the United
States.

1.92 “Regulatory Approvals” means all approvals (including, without limitation,
INDs, Marketing Authorizations and supplements and amendments thereto),
licenses, registrations or authorizations of any national, supra-national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity necessary for the Development or
Commercialization of the Licensed Product, including clinical testing,
importation, manufacture, distribution, use or sale of the Licensed Product in a
given regulatory jurisdiction.

1.93 “Regulatory Authority” means any applicable Governmental Authority
responsible for the granting of Marketing Authorizations for a Licensed Product
in a regulatory jurisdiction within the Territory, including, without
limitation, the FDA and the EMEA.

1.94 “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
Licensed Product other than a Patent Right, including, without limitation,
rights conferred in the U.S. under the Hatch-Waxman Act or the FDA Modernization
Act of 1997 (including pediatric exclusivity), or rights similar thereto outside
the U.S.

 

17



--------------------------------------------------------------------------------

1.95 “Regulatory Materials” means any regulatory submissions, notifications,
registrations, approvals and/or other filings and correspondence made to or with
a Regulatory Authority, and any other records required to be maintained for
possible audit by a Regulatory Authority, that are necessary or reasonably
desirable to Develop, manufacture, promote, market, sell or otherwise
Commercialize Licensed Products in the Territory.

1.96 “ROW” means all the Countries of the world other than the United States.

1.97 “Royalty Term” means on a Country-by-Country and Licensed
Product-by-Licensed Product basis, the period beginning on the date of the First
Commercial Sale of a Licensed Product and ending on the last day on which
royalty payments are payable by Pfizer to Adolor pursuant to Section 7.6.

1.98 “Sales Expenses” of a Party means the Detail Cost multiplied by the number
of Details conducted by such Party in Detailing the applicable Licensed Product
during the applicable period of time.

1.99 “Sales Representative” means an employee of Adolor or Pfizer who engages in
Detailing and other promotional efforts with respect to the Licensed Product and
who has been trained by Adolor or Pfizer in accordance with this Agreement.

1.100 “Samples” means Licensed Product packaged as samples and distributed to
members of the Target Audience on a complimentary basis for use with patients in
the United States and in accordance with all Laws.

1.101 “Target Audience” means the target prescribers established by the USCC for
the Sales Representatives to Detail, as included in the Commercialization Plan.

1.102 “Territory” means ROW and the United States.

1.103 “Third Party” means a Person who is not a Party or an Affiliate of a
Party.

1.104 “**” means **.

1.105 “**” means **.

1.106 “Unnamed Compound” means any Delta Compound that is not a Named Compound.

1.107 “United States” or “U.S.” means the United States of America, and its
territories and possessions.

1.108 “Valid Claim” means any claim of (a) an issued and unexpired patent
included within the Adolor Patent Rights that has not been revoked or held
unenforceable or invalid by a decision of a court or other Governmental
Authority of competent jurisdiction, and which has not been disclaimed, denied
or admitted by Adolor to be invalid or unenforceable through reissue or
disclaimer or otherwise, or (b) a pending patent application within the Adolor
Patent Rights that

 

18



--------------------------------------------------------------------------------

has not been cancelled, withdrawn, abandoned, or pending for more than ** after
the earliest filing date to which such pending application claims priority;
provided, however, when such patent issues based on such patent application, any
claim contained therein shall be deemed a Valid Claim. If, in any Country, there
should be two (2) or more such decisions conflicting with respect to the
validity of the same claim, the decision of the higher or highest tribunal shall
thereafter control; however, should the tribunals be of equal rank, then the
decision or decisions upholding the claim shall prevail when the conflicting
decisions are equal in number, and the majority of decisions shall prevail when
the conflicting decisions are unequal in number.

1.109 Construction. Except where expressly stated otherwise in this Agreement,
the following rules of interpretation apply to this Agreement: (a) “include,”
“includes” and “including” are not limiting and mean include, includes and
including, without limitation; (b) definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms;
(c) references to an agreement, statute, Law or instrument defined or referred
to herein mean such agreement, statute, Law or instrument as from time to time
amended, modified or supplemented, including (in the case of agreements and
instruments) by waiver or consent and (in the case of statutes and Laws) by
succession of comparable successor statutes or Laws and all attachments thereto
and instruments incorporated therein; (d) references to a person are also to its
permitted successors and assigns; (e) references to an “Article,” “Section,”
“Exhibit” or “Schedule” refer to an Article or Section of, or any Exhibit or
Schedule to, this Agreement unless otherwise indicated; (f) the word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
(g) the word “any” shall mean “any and all” unless otherwise indicated by
context.

Other Defined Terms

 

Abandoned Adolor Patent Rights    13.2.3 Acquired Competing Product    3.1.2(a)
Acquiring Party    3.1.2(a) Acquisition    16.2.2 Additional Proposal    3.3.1
Adolor    Preamble Adolor Expenses    7.9.2 Adolor Indemnitees    12.1 Adolor
Report    7.9.2 Adolor Sales Force    6.7.1 Adolor Sales Force Trainers    6.7.1
Adolor Sales Representatives    6.7.1 Adolor Targets    6.4 Agreement   
Preamble Alliance Manager    4.6 Annual Cost Sharing Opt Out    5.5.2(c)
Auditing Party    7.15 Collaboration Principles    4.7 Commercialization Plan   
6.2.1 Commercialized Acquired Unnamed Compound    3.2.5 Commercialized Acquired
Unnamed Compound Inclusion Option    3.2.5 Competing Product    3.1.1 Competing
Products    3.1.1 Co-Promote Option    6.4 Courts    17.6 Detail Reporting Party
   6.11.3 Detail Requirements    6.2.2(h) Detail Shortfall Period    6.11.4(b)
Developing Party    3.2 Development Milestone    7.3.1 Disclosing Party    1.26
Due Date    7.13 Effective Date    Preamble Estimated Pfizer Report    7.9.3
Exchange Act    16.1.1 Executives    4.1.4(a)

 

19



--------------------------------------------------------------------------------

Force Majeure Event    17.3 GAAP    7.10 HSR Act    11.2.3 Incumbent Board   
1.16.4

**

   3.2.1 Indemnified Party    12.4.1 Indemnifying Party    12.4.1 Indication of
Interest    3.2.5(b) Initial Commercialization Plan    6.2.1 Initial Cost
Sharing Opt Out    5.5.2(a) Internal Detailing Report    6.11.2 JDC    4.2.1
Joint Development Committee    4.2.1 Joint Steering Committee    4.1.1 Joint
Supply Chain Committee    4.4.1 JSC    4.1.1 JSCC    4.4.1 Manufacturing
Transfer    9.2 Marketed Unnamed Compound    3.2.9 Medical Information Requests
   6.12.4 New Collaboration Compound    3.2 New Collaboration Compound Options
   3.2 Notification of Non Interest    3.1.2(b) Offered Compound    3.2 Offeree
Party    3.2 Opt Out Notice    5.5.2(c) Option Costs    3.2.1(a) Paragraph IV
Notice    13.4 Parties    Preamble Party    Preamble Patent Challenge    2.5
PDMA    6.12.3 Pfizer    Preamble Pfizer Discount or Savings Program    1.70.6
Pfizer Expenses    7.9.3 Pfizer Indemnitees    12.2 Pfizer Report    7.9.4 **   
3.2.2 **    3.2.3 Portfolio Discounting    1.70.6 **    3.2.4 Product Marks   
6.3 Receiving Party    1.26 Recording Party    7.15 Redacted Agreement    10.3
Responsible Party    7.14.2 Safe Harbor Regulations    6.12.3 Screening Option
   3.5 SEC    16.1.2 Second Cost Sharing Opt Out    5.5.2(b) Shortfall Party   
6.11.4(a) Specified Person    1.16.1 Standstill Provisions    16.2.1 Term   
14.1.1 Third Party Agreement    3.2.8 Third Party Claim    12.4.1 Thirty Day
LIBOR Rate    7.13 Training Program    6.7.2 Trigger Event    16.2.2 U.S.
Commercialization Committee    4.3.1 U.S. IP Liability    12.3.3 U.S. Product
Liability    12.3.2 **    7.7.2 USCC    4.3.1 **    3.1.2(b)(i) **   
3.1.2(b)(i) VAT    7.14.2 Voting Securities    16.1.1 Withdrawal Notice    4.5
Withholding Party    7.14.1

 

20



--------------------------------------------------------------------------------

ARTICLE 2 LICENSE GRANTS; EXCLUSIVITY

2.1 License Grant to Pfizer.

2.1.1 Subject to the terms and conditions of this Agreement, Adolor hereby
grants Pfizer an exclusive license (even as to Adolor), with the right to
sublicense as provided in Section 2.4 under Adolor Technology, to make, have
made, sell, offer to sell, import and use the Named Compounds and Licensed
Products in the Field in the Territory.

2.1.2 Except for the rights granted to Pfizer under this Agreement, all right,
title and interest in and to the Adolor Technology shall at all times remain
with and be vested in Adolor. All rights with respect to any Adolor Technology
that are not specifically granted herein shall remain with Adolor and subject to
Sections 3.1 and 3.2, Adolor shall have the right to grant licenses to any Third
Party under the Adolor Technology to make, have made, sell, offer to sell,
import and use Unnamed Compounds and any product containing any Unnamed Compound
outside of the Field in the Territory and Adolor shall have the right to grant
such licenses to any Third Party as referred to in the last sentences of
Sections 3.2.8 and 3.2.9. For clarity, the licenses and rights granted in this
Agreement shall not be construed to convey any licenses or rights under the
Adolor Patent Rights with respect to any active pharmaceutical ingredients other
than Named Compounds.

2.2 License Grant to Adolor. Subject to the terms and conditions of this
Agreement, Pfizer hereby grants Adolor a non-exclusive royalty-free license,
with the right to sublicense as provided in Section 2.4 (a) under Pfizer’s
rights in Adolor Technology, and (b) under the Pfizer Technology, in each case
solely to the extent necessary to exercise its rights and perform its
obligations pursuant to this Agreement.

2.3 Research License.

2.3.1 Without limiting any of the licenses granted in Section 2.1, Adolor hereby
grants to Pfizer a nonexclusive, irrevocable, worldwide, royalty-free, perpetual
license, including the right to sublicense to Affiliates, to use for all
research purposes those portions of the Adolor Know-How (excluding any Patent
Rights relating thereto) disclosed to Pfizer during the Term to the extent
retained in the unaided memories of Pfizer’s employees and individual
consultants who have had access to such Adolor Know-How; provided that Pfizer
shall not have any right to use the Adolor Know-How for the sale or manufacture
for sale of products or processes.

2.3.2 Without limiting any of the licenses granted in Section 2.2, Pfizer hereby
grants to Adolor a nonexclusive, irrevocable, worldwide, royalty-free, perpetual
license, including the right to sublicense to Affiliates, to use for all
research purposes those portions of the Pfizer Know-How (excluding any Patent
Rights relating thereto) disclosed to Adolor during the Term to the extent
retained in the unaided memories of Adolor’s employees and individual
consultants who have had access to such Pfizer Know-How; provided that Adolor
shall not have any right to use the Pfizer Know-How for the sale or manufacture
for sale of products or processes.

 

21



--------------------------------------------------------------------------------

2.3.3 The licenses granted in Section 2.3.1 and Section 2.3.2 shall not be
construed as permitting either Party to use, disclose, publish or disseminate:
(a) the identity of the other Party as the source of such Know-How, (b) any
financial or statistical information, or business plans of the other Party, or
(c) any drawings, designs or chemical formulae.

2.4 Sublicensing and Subcontracting.

2.4.1 Right to Sublicense.

(a) Adolor may not sublicense any of the rights granted under this Agreement
without the prior written consent of Pfizer, such consent not to be unreasonably
delayed, withheld, refused or conditioned, except to its Affiliates, which right
shall automatically terminate when such Affiliate ceases to be an Affiliate of
Adolor.

(b) Pfizer may not sublicense any of the rights granted under this Agreement
without the prior written consent of Adolor, such consent not to be unreasonably
delayed, withheld, refused or conditioned, except that Pfizer may, without prior
written consent of Adolor, grant sublicenses to (i) its Affiliates, which right
shall automatically terminate when such Affiliate ceases to be an Affiliate of
Pfizer; and (ii) Third Parties, with respect to rights to Develop, import,
market or sell in any Country other than a Major Market Country; subject to
Adolor receiving the applicable royalties pursuant to this Agreement for Net
Sales of such sublicensee.

(c) Each sublicense granted by Pfizer to a permitted sublicensee pursuant to
Section 2.4.1(b) shall be subject and subordinate to the terms and conditions of
this Agreement and shall contain terms and conditions consistent with those in
this Agreement and shall not in any way diminish, reduce or eliminate any of
Pfizer’s obligations under this Agreement. Each sublicense agreement with
permitted sublicensees shall contain the following provisions: (i) a requirement
that such sublicensee submit applicable sales or other reports consistent with
the requirements set forth in Section 7.9.6(c), (ii) a requirement to keep books
and records, and permit Adolor to audit (either directly or through an
independent auditor) such books and records, consistent with the requirement set
forth in Section 7.15, (iii) a requirement that such sublicensee comply with the
confidentiality and non-use provisions of ARTICLE 10 with respect to both
Parties’ Confidential Information, (iv) a requirement to comply with all other
applicable terms of this Agreement, (v) a provision prohibiting such sublicensee
from further sublicensing except on terms consistent with this Section 2.4.1 and
(vi) if such sublicensee will be performing Development activities for any Named
Compound or Licensed Product, a requirement that each sublicensee allow Pfizer
to inspect its facilities upon reasonable notice consistent with the
requirements set forth in Section 5.6. Pfizer shall provide Adolor with a copy
of each such sublicense agreement within thirty (30) days after the execution
thereof, provided that Pfizer may redact confidential financial information from
such sublicense agreement. For clarity, Pfizer does not have the right hereunder
to grant any sublicensee a manufacturing license to manufacture the Named
Compounds or Licensed Products.

 

22



--------------------------------------------------------------------------------

2.4.2 Right to Subcontract. Each Party may, subject to Section 6.10, subcontract
its obligations under this Agreement to a Third Party as it would in the normal
course of its business without the prior written consent of the other Party,
except, in the Major Market Countries:

(a) neither Party may subcontract its obligations to create, oversee and manage
the execution of the Development Plan without the prior written consent of the
other Party;

(b) Pfizer may not subcontract, without prior written consent of Adolor:

(i) its obligations to create, oversee and manage the execution of the
Commercialization Plan;

(ii) its obligations to prepare and submit regulatory filings and its dealings
with Regulatory Authorities; and

(iii) its Detail Requirements, on a Country-by-Country basis, for a Licensed
Product for a period beginning with the ** and ending on the **. **.

2.4.3 Liability for Affiliates, Sublicensees and Subcontractors. Each Party
shall ensure that each of its Affiliates and permitted sublicensees or
subcontractors accepts and complies with all of the applicable terms and
conditions of this Agreement as if such Affiliates or permitted sublicensees or
subcontractors were a party to this Agreement and each Party shall remain fully
responsible for its Affiliates’ and permitted sublicensees’ or subcontractors’
performance under this Agreement.

2.5 Patent Challenge. Pfizer and its Affiliates hereby covenant and agree not
to, directly or indirectly, commence or maintain any opposition proceeding,
challenge the validity or enforceability of, or, without limiting Pfizer’s
rights under Section 13.5, oppose any extension of or the grant of a
supplementary protection certificate, with respect to any Adolor Patent Rights,
or with respect to Adolor Patent Rights contained on Schedule 1.8 as of the
Effective Date, actively participate in any interference proceeding (each such
action, a “Patent Challenge”). Except to the extent the following is
unenforceable under the Law of a particular Country where a patent application
within the Adolor Patent Rights is pending or a patent within the Adolor Patent
Rights is issued, Adolor shall be permitted to terminate this Agreement by
written notice effective upon receipt if Pfizer or its Affiliates directly, or
indirectly through a Third Party, commence or maintain any Patent Challenge.
Pfizer shall include provisions in all agreements granting sublicenses of
Pfizer’s rights hereunder providing that if the sublicensee or its Affiliates
undertake a Patent Challenge with respect to any Adolor Patent under which the
sublicensee is sublicensed, Pfizer shall be permitted to terminate such
sublicense agreement in its entirety. If a sublicensee of Pfizer (or an
Affiliate of such sublicensee) undertakes a Patent Challenge of any such Adolor
Patent Right under which such sublicensee is sublicensed, then Pfizer upon
receipt of notice from Adolor of such Patent Challenge may terminate the
applicable sublicense agreement in its entirety. If Pfizer fails to so terminate
such sublicense agreement, Adolor shall

 

23



--------------------------------------------------------------------------------

terminate all licensed rights granted to Pfizer covered by such sublicense
agreement and any sublicenses previously granted in such Country(ies) shall
automatically terminate. Pfizer shall cooperate with Adolor’s reasonable
requests to cause such terminated sublicensee to discontinue all activities
under such sublicense agreement.

ARTICLE 3 EXCLUSIVITY; ACQUISITION OF UNNAMED COMPOUNDS;

ADDITION AND REMOVAL OF NAMED COMPOUNDS AND NAMED INDICATIONS

3.1 Exclusivity.

3.1.1 Non-Compete. During **, neither Party nor any of its Affiliates shall,
directly or indirectly, by itself or through any Third Party, Develop or
Commercialize any: (a) pharmaceutical product containing any Unnamed Compound
for a Named Indication, or (b) pharmaceutical product (other than the Licensed
Products pursuant to this Agreement) containing any Named Compound for any
indication (pharmaceutical products described in (a) and (b), are each a
“Competing Product” and collectively, the “Competing Products”). Notwithstanding
the foregoing, each Party shall have the right to conduct research on Named
Compounds for the purpose of developing Additional Indication Proposals,
provided that such research does not include Clinical Studies or animal studies
in primates.

3.1.2 Acquisition of a Competing Product.

(a) Notwithstanding the restrictions set forth in Section 3.1.1, in the event
that a Party (the “Acquiring Party”) effects a Business Combination Transaction
with a Third Party that as of the date of the closing of such transaction would
be Developing or Commercializing a Competing Product in any Country in the
Territory (such product, an “Acquired Competing Product”) or enters into any
agreement with respect to any such Business Combination Transaction, and the
Acquiring Party is informed by a Governmental Authority that it or, if
applicable, its acquiror, will be required as a condition to such Business
Combination Transaction either to (i) divest such Acquired Competing Product or
(ii) divest its interest in the Collaboration, then not later than ** after
receipt of notice of such requirement from such Governmental Authority, the
Acquiring Party shall notify the other Party in writing of such requirement and
whether the Acquiring Party intends to (1) divest such Acquired Competing
Product or to (2) divest its interest in the Collaboration (x) if the Licensed
Product under the Collaboration is Commercialized, by terminating this Agreement
pursuant to Section 14.3 or selling its interest in the Collaboration pursuant
to Section 3.1.2(b) below and (y) if the Licensed Product under the
Collaboration is in the Development stage, solely with respect to Pfizer, by
terminating this Agreement pursuant to Section 14.3, which divestiture, sale or
termination may be conditioned upon the consummation of such Business
Combination Transaction. If the Acquiring Party notifies that other Party that
it intends to divest such Acquired Competing Product, the Acquiring Party shall
have ** following the consummation of the Business Combination Transaction to
divest such Acquired Competing Product; provided, that Pfizer shall continue its
Development and/or Commercialization activities hereunder for such ** period.

 

24



--------------------------------------------------------------------------------

(b) If instead the Acquiring Party notifies the other Party that it intends to
sell its interest in the Collaboration to the other Party, such notice shall
constitute an irrevocable offer to sell such interest to the other Party as
provided below. Unless the other Party notifies the Acquiring Party in writing
that it does not desire to purchase such interest (a “Notification of Non
Interest”) not more than ** after receipt of such notice from Acquiring Party,
or the applicable Governmental Authority rejects the other Party as a buyer,
then the Parties shall negotiate in good faith to reach an agreement within the
** period following the date of such notice with respect to the price to be paid
by the other Party for such interest, and the sale of such interest shall be
conditioned upon the consummation of such Business Combination Transaction. If
(a) the other Party delivers a Notification of Non Interest during such **
period or (b) the Parties are unable to agree in writing on the price to be paid
for such interest within such ** period and the other Party provides a
Notification of Non Interest to the Acquiring Party within ** following the
expiration of such ** period, then the Acquiring Party may sell its interest in
the Collaboration to a Third Party without the consent or approval of the other
Party; provided that (i) such Third Party shall expressly assume in a writing
delivered to the other Party all of the rights and obligations of the Acquiring
Party hereunder and (ii) the terms of sale shall be more favorable than those
offered by the other Party to the Acquiring Party (unless no such offer has been
made by the other Party); and the Acquiring Party shall have ** (or, if shorter,
such period of time as may be required by the applicable Governmental
Authority(ies) for such divestiture) to sell such interest; provided, that
Adolor shall have the option to undertake Pfizer’s Development and/or
Commercialization activities under the Collaboration during such ** period at
Pfizer’s expense. If the other Party does not provide a Notification of Non
Interest to the Acquiring Party within such ** period after such ** negotiation
period or within ** after determination of the value of the Acquiring Party’s
interest in the Collaboration, the other Party shall purchase the Acquiring
Party’s interest in the Collaboration; and the price to be paid shall, **, and,
subject to the consummation of the Business Combination Transaction, and except
as set forth in Section 3.12(b)(iv) below, the Acquiring Party shall sell and
convey to the other Party, and the other Party shall purchase, the Acquiring
Party’s entire interest in the Collaboration at the price so determined:

(i) **.

(ii) **.

(iii) **.

(iv) Such determination shall be final and binding on both Parties.

(v) Except as provided in this Section 3.1.2(b), such determination shall be
conducted in accordance with the procedures set forth in Section 17.5.

(vi) The closing of such purchase and sale of the Acquiring Party’s interest in
the Collaboration pursuant to this Section 3.1.2(b) shall take place at a
reasonable place and time designated by the Acquiring Party in writing on not
less than ten (10) days’ prior written notice after the determination of the
value of such interest and the price to be

 

25



--------------------------------------------------------------------------------

paid, but not earlier than the termination or expiration of any applicable
waiting periods under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the receipt of all requisite approvals from Governmental
Authorities, and, if the sale has been conditioned on the consummation of such
Business Combination Transaction, such consummation having occurred. The Parties
shall cooperate and shall promptly make such filings with and applications to
such Governmental Authorities as may be required in connection with such
purchase and sale.

(c) If the applicable Governmental Authority does not require the Acquiring
Party, as a condition to such Business Combination Transaction, to divest either
(i) such Acquired Competing Product or (ii) its interest in the Collaboration,
then, if the Royalty Term is still in effect in the United States, Japan or a
Major EU Country, the Acquiring Party shall notify the other Party in writing
within ** after the consummation of such Business Combination Transaction of the
acquisition of such Acquired Competing Product and whether it intends to
(1) divest such Acquired Competing Product in the Countries where the Royalty
Term is then in effect, (2) include the Acquired Competing Product as a Licensed
Product under this Agreement in the Countries where the Royalty Term is then in
effect; or (3) solely with respect to Pfizer, exercise its right of termination
pursuant to Section 14.3. If the Acquiring Party notifies the other Party that
it intends to divest such Acquired Competing Product, the Acquiring Party shall
have ** following the consummation of the Business Combination Transaction to
divest such Acquired Competing Product.

(d) If the Acquiring Party has notified the other Party in accordance with this
Section 3.1.2 that an Acquired Competing Product will be divested, or the
Acquiring Party will sell its interest in the Collaboration pursuant to
subsection (b) hereof, the Development or commercialization of an Acquired
Competing Product by the Acquiring Party during the period from the consummation
of the applicable merger, consolidation or acquisition to the consummation of
such divestiture or sale shall not be considered a breach by the Acquiring Party
of its obligations under this Agreement; provided, however, that the Acquiring
Party shall conduct any such Development or commercialization using personnel
(i) distinct from personnel engaged in activities under this Agreement and
(ii) who are not provided, directly or indirectly, or permitted to, access any
Confidential Information relating to Named Compounds or Licensed Products.

3.2 Additional Named Compounds. In the event that, at any time during the Term,
either Party or any of such Party’s Affiliates (as the case may be, the
“Developing Party”) proposes to Develop an Unnamed Compound Controlled by such
Party or Affiliate for indications other than a Named Indication, the other
Party (the “Offeree Party”) shall have the options described below
(collectively, the “New Collaboration Compound Options”) and the options
described in Section 3.2.7 to include such compound (each, an “Offered
Compound”) in the Collaboration, as set forth below. Any Unnamed Compound that
is included in the Collaboration as the result of the exercise of any such
option is referred to herein as a “New Collaboration Compound.” Within thirty
(30) days after the Offeree Party’s exercise of any New Collaboration Compound
Option, such Party shall have the right to audit the Developing Party’s prior
Development Costs relating to the Offered Compound, in a manner consistent with
Section 7.15, provided, however, that any such audit shall not constitute the
one (1) audit per Calendar

 

26



--------------------------------------------------------------------------------

Year permitted under Section 7.15. Neither Party shall have any obligation to
Develop any Offered Compound unless a New Collaboration Compound Option is
exercised with respect to such Offered Compound. Each New Collaboration Compound
shall be Developed in accordance with this Agreement, including such New
Collaboration Compound’s Development Plan. If the Offered Compound that a Party
proposes to Develop for other than a Named Indication was obtained by the
Developing Party by virtue of a Business Combination Transaction, such Offered
Compound shall, upon the closing of such Business Combination Transaction,
become subject to this Section 3.2.

3.2.1 **. If the Developing Party proposes to ** with respect to an Offered
Compound, the Offeree Party shall have the option (the “**”), exercisable by
written notice delivered to the Developing Party, to include such Offered
Compound in the Collaboration, effective **, as provided below:

(a) Not less than ** with respect to such Offered Compound, the Developing Party
shall prepare and provide to the Offeree Party (i) **, (ii) a statement of all
of the Developing Party’s Out-of-Pocket Costs and Expenses attributable to the
development of such Offered Compound (“Option Costs”), (iii) a representation
letter making to the Offeree Party substantially the same representations and
warranties concerning the Developing Party’s intellectual property relating to
the Offered Compound as are set forth in Section 11.3 with respect to ADL 5859
and ADL 5747 (except that any reference to (x) the Effective Date shall refer to
the date such representations and warranties are given and (y) to Adolor shall
be deemed to refer to the Developing Party), along with any exceptions to such
representations and warranties that such Party may disclose and provide in
writing at such time, (iv) a proposed Development Plan for the Offered Compound
(**), including a proposed budget therefore and (v) such other reasonably
available information as the Offeree Party may reasonably request in connection
with its evaluation of the option with respect to the Offered Compound provided
for in this Section 3.2.1.

(b) At any time on or before the date which is ** after receipt of all the
information specified in Section 3.2.1(a) the Offeree Party may exercise the **
with respect to such Offered Compound, and for such ** period the Developing
Party shall be prohibited from entering into a Third Party Agreement pursuant to
Section 3.2.8, by (i) delivering to the Developing Party written notice of such
exercise and (ii) paying to the Developing Party ** the Developing Party’s
Option Costs relating to the Offered Compound.

(c) If the Offeree Party exercises the **, then (i) the Offered Compound shall
be a New Collaboration Compound thenceforth and shall be included in the
Collaboration, and (ii) the Parties shall bear Development Costs, and shall
share the Net Profit/Net Loss, with respect to the Licensed Products containing
such New Collaboration Compound, in each case incurred on or after the
Collaboration Inclusion Date, in the manner otherwise provided for in this
Agreement.

3.2.2 **. If the Offeree Party does not exercise the ** with respect to an
Offered Compound and provided that no Third Party Agreement has been entered
into with respect to such Offered Compound pursuant to Section 3.2.8, the
Offeree Party shall have an

 

27



--------------------------------------------------------------------------------

additional option (the “**”) to include any such Offered Compound in the
Collaboration, commencing with the **, as provided below:

(a) Not less than ** prior to the commencement of ** with respect to the Offered
Compound, the Developing Party shall provide to the Offeree Party (to the extent
not previously provided) (i) the results of all ** with respect to such Offered
Compound, (ii) a statement of the Developing Party’s Option Costs with respect
to such Offered Compound, (iii) a representation letter making to the Offeree
Party substantially the same representations and warranties concerning the
Developing Party’s intellectual property relating to the Offered Compound as are
set forth in Section 11.3 with respect to ADL 5859 and ADL 5747 (except that any
reference to (x) the Effective Date shall refer to the date such representations
and warranties are given; and (y) Adolor shall be deemed to refer to the
Developing Party), along with any exceptions to such representations and
warranties that such Party may disclose and provide in writing at such time,
(iv) a Development Plan for the Offered Compound (including the details of the
proposed **), including a proposed budget therefor, and (v) such other
reasonably available information as the Offeree Party may reasonably request in
connection with its evaluation of the option with respect to the Offered
Compound provided for in this Section 3.2.2.

(b) At any time on or before the date which is ** after receipt of all the
information specified in Section 3.2.2(a), the Offeree Party may exercise the **
with respect to such Offered Compound, and for such ** period the Developing
Party shall be prohibited from entering into a Third Party Agreement pursuant to
Section 3.2.8, by (i) delivering to the Developing Party written notice of such
exercise and (ii) paying to the Developing Party ** times the Developing Party’s
Option Costs up to the commencement of ** relating to the Offered Compound.

(c) If the Offeree Party exercises the **, then (i) the Offered Compound shall
be a New Collaboration Compound thenceforth and shall be included in the
Collaboration, and (ii) the Parties shall bear Development Costs, and shall
share the Net Profit/Net Loss, with respect to the Licensed Products containing
such New Collaboration Compound, in each case incurred on or after the
Collaboration Inclusion Date, in the manner otherwise provided for in this
Agreement.

3.2.3 **. If the Offeree Party does not exercise the ** with respect to an
Offered Compound and provided that no Third Party Agreement has been entered
into with respect to such Offered Compound pursuant to Section 3.2.8, the
Offeree Party shall have an additional option (the “**”) to include any such
Offered Compound in the Collaboration, commencing with **, as provided below:

(a) Not less than ** prior to the commencement of ** with respect to the Offered
Compound, the Developing Party shall provide to the Offeree Party (to the extent
not previously provided) (i) the results of all ** with respect to such Offered
Compound, (ii) a statement of the Developing Party’s Option Costs with respect
to such Offered Compound, (iii) a representation letter making to the Offeree
Party substantially the same representations and warranties concerning the
Developing Party’s intellectual property relating to the Offered

 

28



--------------------------------------------------------------------------------

Compound as are set forth in Section 11.3 with respect to ADL 5859 and ADL 5747
(except that any reference to (x) the Effective Date shall refer to the date
such representations and warranties are given and (y) Adolor shall be deemed to
refer to the Developing Party), along with any exceptions to such
representations and warranties that such Party may disclose and provide in
writing at such time, (iv) a Development Plan for the Offered Compound
(including the details of the proposed **), including a proposed budget
therefor, and (v) such other reasonably available information as the Offeree
Party may reasonably request in connection with its evaluation of the option
with respect to the Offered Compound provided for in this Section 3.2.3.

(b) At any time on or before the date which is ** after receipt of all the
information specified in Section 3.2.3(a), the Offeree Party may exercise the **
with respect to such Offered Compound, and for such ** period the Developing
Party shall be prohibited from entering into a Third Party Agreement pursuant to
Section 3.2.8, by (i) delivering to the Developing Party written notice of such
exercise and (ii) paying to the Developing Party ** times the Developing Party’s
Option Costs up to the commencement of ** relating to the Offered Compound.

(c) If the Offeree Party exercises the **, (i) the Offered Compound shall be a
New Collaboration Compound thenceforth and shall be included in the
Collaboration, and (ii) the Parties shall bear Development Costs, and shall
share the Net Profit/Net Loss, with respect to the Licensed Products containing
such New Collaboration Compound, in each case incurred on or after the
Collaboration Inclusion Date, in the manner otherwise provided for in this
Agreement.

3.2.4 **. If the Offeree Party does not exercise the ** with respect to an
Offered Compound and provided that no Third Party Agreement has been entered
into with respect to such Offered Compound pursuant to Section 3.2.8, the
Offeree Party shall have an additional option (the “**”) to include any such
Offered Compound in the Collaboration effective upon ** with respect to such
Offered Compound as provided below:

(a) Promptly following the completion of ** with respect to the Offered Compound
and not less than ** prior to the filing of the ** with respect to the Offered
Compound, the Developing Party shall provide to the Offeree Party (to the extent
not previously provided) (i) the results of all ** with respect to such Offered
Compound, (ii) a statement of the Developing Party’s Option Costs with respect
to such Offered Compound, (iii) a representation letter making to the Offeree
Party substantially the same representations and warranties concerning the
Developing Party’s intellectual property relating to the Offered Compound as are
set forth in Section 11.3 with respect to ADL 5859 and ADL 5747 (except that any
reference to (x) the Effective Date shall refer to the date such representations
and warranties are given and (y) Adolor shall be deemed to refer to the
Developing Party), along with any exceptions to such representations and
warranties that such Party may disclose and provide in writing at such time,
(iv) a Development Plan for the Offered Compound (**), including a proposed
budget therefor and a proposed ** for the Offered Compound, and (v) such other
reasonably available information as the Offeree Party may reasonably request in

 

29



--------------------------------------------------------------------------------

connection with its evaluation of the option with respect to the Offered
Compound provided for in this Section 3.2.4.

(b) At any time on or before the date which is ** after receipt of all the
information specified by Section 3.2.4(a), the Offeree Party may exercise the **
with respect to such Offered Compound, and for such ** period the Developing
Party shall be prohibited from entering into a Third Party Agreement pursuant to
Section 3.2.8, by (i) delivering to the Developing Party written notice of such
exercise and (ii) paying to the Developing Party (x) ** of the Developing
Party’s Option Costs up to ** with respect to the Offered Compound; and (y) **.

(c) If the Offeree Party exercises the **, then (i) the Offered Compound shall
be a New Collaboration Compound thenceforth and shall be included in the
Collaboration, and (ii) the Parties shall bear Development Costs, and shall
share the Net Profit/Net Loss, with respect to the Licensed Products containing
such New Collaboration Compound, in each case incurred on or after the
Collaboration Inclusion Date, in the manner otherwise provided for in this
Agreement.

3.2.5 Commercialized Acquired Unnamed Compound Inclusion Option. In the event
that an Acquiring Party effects a Business Combination Transaction with a Third
Party that as of the date of the closing of such transaction would (a) have a
Marketing Authorization Application filed and pending for, or have achieved
Regulatory Approval for, a product containing an Unnamed Compound for other than
a Named Indication in any Country in the Territory, or (b) be promoting,
distributing, marketing or selling a product containing an Unnamed Compound for
other than a Named Indication in any Country in the Territory (each such product
referred to in clauses (a) and (b) above being referred to herein as a
“Commercialized Acquired Unnamed Compound”), then the Acquiring Party shall
offer the Commercialized Acquired Unnamed Compound into the Collaboration on
written notice within ** after the consummation of such Business Combination
Transaction of the acquisition of such Commercialized Acquired Unnamed Compound,
and such Acquiring Party shall be considered the Developing Party and the
Commercialized Acquired Unnamed Compound shall be an Offered Compound for
purposes of this Section 3.2.5 and the Offeree Party shall have an option (the
“Commercialized Acquired Unnamed Compound Inclusion Option”) to include such
Commercialized Acquired Unnamed Compound in the Collaboration as provided below:

(a) Not later than ** after the delivery of the notice pursuant to this
Section 3.2.5, the Developing Party shall provide to the Offeree Party (i) the
results of all Clinical Studies relating to such Commercialized Acquired Unnamed
Compound, (ii) a statement of the Developing Party’s Development costs with
respect to any Phase 2 Clinical Studies or later Clinical Studies for the
indications then being Commercialized or for which a Marketing Authorization
Application has been filed, (iii) a representation letter making to the Offeree
Party substantially the same representations and warranties concerning the
Developing Party’s intellectual property relating to the Offered Compound as are
set forth in Section 11.3 with respect to ADL 5859 and ADL 5747 (except that any
reference to the Effective Date shall refer to the date such representations and
warranties are given), along with any exceptions to such representations and
warranties that such Party may disclose and provide in writing at such

 

30



--------------------------------------------------------------------------------

time, (iv) a Commercialization Plan for the Offered Compound, (v) a Calendar
Quarter-by-Calendar Quarter statement of Net Sales, Development Costs, Marketing
Expenses, Sales Expenses, and Net Profit/Net Loss (in each case calculated as if
the Commercialized Acquired Unnamed Compound were a Licensed Product) of the
Commercialized Acquired Unnamed Compound, (vi) a statement showing the aggregate
cost of goods sold for such compound for each of the past four (4) Calendar
Quarters, and (vii) such other information as the Offeree Party may reasonably
request in connection with its evaluation of the option with respect to the
Offered Compound provided for in this Section 3.2.5 above.

(b) At any time on or before the date which is ** after receipt of all the
information specified in Section 3.2.5(a), the Offeree Party may deliver to the
Developing Party a notice indicating that the Offeree Party is interested in
including such Offered Compound in the Collaboration (an “Indication of
Interest”), it being understood that such Indication of Interest does not
constitute an exercise of the Commercialized Acquired Unnamed Compound Inclusion
Option. If the Offeree Party delivers such Indication of Interest within such
**, the Parties shall promptly commence negotiations in good faith for a period
of not less than ** (or such longer period as the Parties may agree by mutual
consent) concerning the terms on which such Offered Compound would be included
in the Collaboration, which terms may include the amount of any upfront
payments, terms relating to any indications then being Commercialized and terms
relating to any indications that may still be in Development and any other
matters the Parties deem relevant. If within such negotiation period the Parties
agree by mutual consent to the terms on which the Offered Compound will be
included in the Collaboration, such agreement shall constitute the exercise of
the Commercialized Acquired Unnamed Compound Inclusion Option with respect to
such Offered Compound. If the Offeree Party fails to deliver an Indication of
Interest within the time period specified above or if the Parties fail to reach
agreement on the terms on which the Offered Compound will be included in the
Collaboration within the negotiation period provided for above, then such
failure shall constitute the failure to exercise the Commercialized Acquired
Unnamed Compound Inclusion Option and such Offered Compound shall be considered
an Unnamed Compound.

(c) If the Offeree Party exercises the Commercialized Acquired Unnamed Compound
Inclusion Option, then (i) the Offered Compound shall be a New Collaboration
Compound thenceforth, (ii) products containing such Offered Compound shall be
Licensed Products, (iii) unless the Parties have otherwise agreed by mutual
consent on the terms on which the Offered Compound will be included in the
Collaboration as provided in Section 3.2.5(b), the Parties shall each bear
future Development Costs, if any, with respect to the Development, and the Net
Profit/Net Loss, with respect to Licensed Products containing such New
Collaboration Compound, in each case incurred after the Collaboration Inclusion
Date, in the manner otherwise provided for, with respect to Named Compounds and
Licensed Products pursuant to this Agreement, (iv) unless the Parties have
otherwise agreed by mutual consent as provided in Section 3.2.5(b) above, the
Offeree Party shall not be obligated to pay to the Developing Party any
milestone payments with respect to such Named Compounds and Licensed Products,
and (v) the Offeree Party shall pay to the Developing Party any agreed upfront
or other payment agreed by the Parties.

 

31



--------------------------------------------------------------------------------

3.2.6 In-License Transactions. Other than pursuant to a Business Combination
Transaction, neither Party shall, and each Party shall cause its Affiliates not
to, in-license or acquire from a Third Party any Unnamed Compound being
Developed for other than a Named Indication that is in Phase 1 Studies or later
Clinical Studies if the terms of such in-license or acquisition would prevent
such Unnamed Compound from being included in the Collaboration pursuant to this
Section 3.2 on the terms provided for in this Agreement; provided that
Section 3.1.1 shall apply to any Unnamed Compound under Development or being
Commercialized for a Named Indication, whether or not such Unnamed Compound is
acquired in a Business Combination Transaction.

3.2.7 Additional Option Periods. During the periods between (a) the end of the
exclusive ** exercise period and the beginning of the exclusive ** exercise
period; (b) the end of the exclusive ** exercise period and the beginning of the
exclusive ** exercise period and (c) the end of the exclusive ** exercise period
and the beginning of the exclusive ** exercise period, the Offeree Party shall
have the right with respect to an Offered Compound to include such Offered
Compound in the Collaboration; provided, that the Developing Party has not
entered into a Third Party Agreement as provided for in Section 3.2.8, by
(i) delivering to the Developing Party written notice to include such Offered
Compound and (ii) paying to the Developing Party the greater of (x) the option
price for the immediately preceding New Collaboration Compound Option and
(y) the option price for the next succeeding New Collaboration Compound Option,
as applicable; provided, that the option price shall be calculated with respect
to the Option Costs incurred through the date of receipt of such notice, which
amount the Developing Party shall provide to the Offeree Party within ten
(10) days after receipt of the written notice from the Offeree Party described
in this Section 3.2.7.

3.2.8 Third Party Agreement for Unnamed Compounds for Other Than Named
Indications. During the periods (a) between the end of the exclusive ** exercise
period and the beginning of the exclusive ** exercise period, (b) between the
end of the exclusive ** exercise period and the beginning of the exclusive **
exercise period, (c) between the end of the exclusive ** exercise period and the
beginning of the exclusive ** exercise period and (d) from the end of the
exclusive ** exercise period and thereafter, in each case, as long as none of
the New Collaboration Compound Options has been exercised with respect to such
Offered Compound, the Developing Party shall have the right to enter into a
license, collaboration or similar agreement with a Third Party with respect to
such Offered Compound for any indication other than a Named Indication (at the
time of execution of such agreement) (a “Third Party Agreement”; provided,
however, that once the Developing Party enters into a Third Party Agreement and
the Parties later add the indication that is the subject of such Third Party
Agreement to Schedule 1.66 as a Named Indication, Section 3.1.1(a) shall not
apply to activities under such Third Party Agreement for such Unnamed Compound
for such indication provided that such indication was not a Named Indication at
the time that such Third Party Agreement was entered into.

3.2.9 Failure to Exercise Option. If the Offeree Party fails to exercise all of
the New Collaboration Compound Options with respect to an Offered Compound, the
Developing Party shall have the right to Commercialize such Offered Compound
solely for

 

32



--------------------------------------------------------------------------------

indications other than a Named Indication, outside the Collaboration and shall
bear one hundred percent (100%) of the cost of such Development; provided that
Section 3.1.1 shall continue to apply to the Offered Compound. For clarity, if
any Unnamed Compound that was an Offered Compound for which the Offeree Party
failed to exercise all of the New Collaboration Compound Options and such
Offered Compound is Commercialized for an indication that is not a Named
Indication at the time the first MAA is obtained with respect to such Unnamed
Compound (a “Marketed Unnamed Compound”), Commercialization of such Unnamed
Compound for such indication shall not constitute a breach of Section 3.1.1 as a
result of the Parties’ subsequent agreement to add such indication to Schedule
1.66 as a Named Indication.

3.2.10 Consequences of Exercise of New Collaboration Compound Options. In the
event the Offeree Party exercises a New Collaboration Compound Option with
respect to a given Offered Compound, the Development Plan proposed by the
Developing Party (or such other Development Plan as is agreed upon by the
Parties on or prior to the date of the exercise of such option) with respect
thereto pursuant to this Section 3.2 shall be the initial Development Plan with
respect to such New Collaboration Compound and the New Collaboration Compound
shall be added to Schedule 1.65 and if the Licensed Product is for an indication
other than a Named Indication, such indication shall be added to Schedule 1.66.

3.3 Additional Indications for Named Compounds; Unnamed Compounds for Named
Indications.

3.3.1 Additional Proposal. Each Party may propose to Develop jointly as part of
the Collaboration a Named Compound for an indication other than a Named
Indication, or an Unnamed Compound for a Named Indication, by submitting a
written proposal describing the proposed indication or Unnamed Compound, as
applicable, which shall include a proposed Development Plan for Developing a
product containing such Delta Compound for such proposed indication (an
“Additional Proposal”) to the Joint Development Committee at any time during the
Term. The non-proposing Party shall have sole discretion as to whether to accept
such proposed indication as a Named Indication or such proposed Unnamed Compound
as a Named Compound.

3.3.2 Acceptance of Unnamed Compound or Proposed Indication. If the
non-proposing Party elects to accept the proposed indication as a Named
Indication or proposed Unnamed Compound as a Named Compound, it shall give the
proposing Party a notice of acceptance in writing within thirty (30) days after
the Additional Proposal is submitted by the proposing Party, which acceptance
shall become effective upon receipt. On and after such acceptance, such proposed
indication shall be deemed a Named Indication and Schedule 1.66 shall be revised
accordingly, or, as applicable, such proposed Unnamed Compound shall be deemed a
Named Compound and Schedule 1.65 shall be revised accordingly. The proposed
development plan shall be adopted by the Parties as the initial Development Plan
for developing a Licensed Product for the proposed indication.

3.3.3 Rejection of Proposed Unnamed Compound or Indication. If the non-proposing
Party fails to accept the proposed indication for a Named Compound as a Named
Indication, or the proposed Unnamed Compound for a Named Indication as a Named

 

33



--------------------------------------------------------------------------------

Compound, in either case within thirty (30) days after the proposing Party’s
submission of the Additional Proposal, then the provisions of Section 3.1.1
shall apply and, neither Party may, directly or indirectly, itself or through
any Affiliate or Third Party, Develop or Commercialize either of the foregoing
unless changes to Schedules 1.65 and/or 1.66 allow otherwise.

3.4 Removal of Named Compounds and Named Indications from the Collaboration. A
Named Compound shall cease to be a Named Compound and shall be removed from the
Named Compound list on Schedule 1.65 and a Named Indication shall cease to be a
Named Indication and shall be removed from the Named Indication list on Schedule
1.66 pursuant to Section 5.2.2 or Section 6.14.

3.5 Screening Option. Subject to the rights, if any, granted to a Third Party to
an Unnamed Compound pursuant to a Third Party Agreement entered into pursuant to
Section 3.2.8, Pfizer shall have an option to screen additional Adolor Delta
Compounds from Adolor’s Delta Compound library (the “Screening Option”). In the
event that Pfizer exercises the Screening Option, the Parties shall negotiate in
good faith the terms and conditions related to such screening. Such discovery
and research collaboration may include Adolor granting to Pfizer or a Pfizer
Affiliate a sublicense to the **.

ARTICLE 4 GOVERNANCE OF DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS

4.1 Joint Steering Committee.

4.1.1 Members; Officers. Within thirty (30) days after the Effective Date, the
Parties shall establish a joint steering committee (the “Joint Steering
Committee” or “JSC”), which shall consist of six (6) members, three (3) of whom
shall be designated by each of Pfizer and Adolor, who shall have appropriate
expertise and seniority. Each of Pfizer and Adolor may replace any or all of its
representatives on the Joint Steering Committee at any time upon written notice
to the other Party. A Party may designate a substitute to temporarily attend and
perform the functions of such Party’s designee at any meeting of the Joint
Steering Committee. Pfizer and Adolor each may, on advance notice to the other
Party, invite non-member employees of such Party to attend meetings of the Joint
Steering Committee. The Joint Steering Committee shall be co-chaired by a
representative of each of Pfizer and Adolor. One member of the JSC shall serve
as secretary of the Joint Steering Committee at each Committee meeting, and the
secretary shall alternate from meeting to meeting between a Pfizer Committee
member and an Adolor Committee member.

4.1.2 Responsibilities. The Joint Steering Committee shall perform the following
functions:

(a) Oversee all aspects of Collaboration pursuant to the terms of this
Agreement;

(b) Review and approve the Development Plans for Licensed Products and any
material amendments thereto;

 

34



--------------------------------------------------------------------------------

(c) To the extent the USCC has decision-making authority pursuant to
Section 4.3.3, review and approve the Commercialization Plans for Licensed
Products in the U.S. and any material amendments thereto;

(d) Oversee the integration of New Collaboration Compounds and new Named
Indications into the Collaboration;

(e) Review and update Schedule 1.65 and Schedule 1.66;

(f) If, and only if, the Parties are sharing the Net Profit/Net Loss, at each
meeting of the Joint Steering Committee, review Net Profit/Net Loss;

(g) Review the progress of the other Committees;

(h) Resolve disputes and other matters referred to the Joint Steering Committee
by any other Committee; and

(i) Have such other responsibilities as may be assigned to the Joint Steering
Committee pursuant to this Agreement or as may be mutually agreed upon by the
Parties from time to time.

4.1.3 Meetings. The Joint Steering Committee shall meet in person at least once
every six (6) months during every Calendar Year, and more or less frequently as
Pfizer and Adolor mutually agree upon as appropriate or as required to resolve
disputes, disagreements or deadlocks in the other Committees, or as reasonably
requested by either such Party, on such dates, and at such places and times as
the Parties shall agree; provided that the Parties shall endeavor to have the
first meeting of the Joint Steering Committee within sixty (60) days after the
Effective Date. Meetings of the Joint Steering Committee that are held in person
shall alternate between offices of Pfizer and Adolor, or such other place as the
Parties may agree. The members of the Joint Steering Committee also may convene
or be polled or consulted from time to time by means of telecommunications,
video conferences, electronic mail or correspondence.

4.1.4 Decision-Making. The Joint Steering Committee may make decisions with
respect to any subject matter that is subject to the Joint Steering Committee’s
decision-making authority and functions as set forth in Section 4.1.2. All
decisions of the Joint Steering Committee shall be made by unanimous vote or
written consent, with Pfizer and Adolor each having, collectively, among its
respective members, one (1) vote in all decisions. The Joint Steering Committee
shall use commercially reasonable best efforts to resolve the matters within its
roles and functions or otherwise referred to it. If the Joint Steering Committee
cannot reach consensus on a matter within ten (10) Business Days after such
matter has been brought to the Joint Steering Committee’s attention, then such
matter shall be handled in the manner set forth below:

(a) Dispute Resolution. Any dispute that cannot be resolved by the JSC shall be
first referred to the Alliance Managers. The Alliance Managers shall use their

 

35



--------------------------------------------------------------------------------

commercially reasonable best efforts to reach mutually acceptable resolutions on
all such disputed matters. If the Alliance Managers are unable to resolve such
dispute within ten (10) Business Days after the dispute is first referred to the
Alliance Managers, the matter shall be referred on the eleventh (11th) Business
Day to the Chief Executive Officer of Adolor and to Pfizer’s (i) Head of
Worldwide Development for the applicable therapeutic area for issues originally
referred to the JSC by the JDC and/or issues related to Development, or
(ii) Head of the applicable U.S. Business Unit for issues originally referred to
the JSC by the USCC and/or issues related to Commercialization for resolution
(the “Executives”). In the event that the Executives are unable to resolve a
deadlock pursuant to this Section 4.1.4(a), the applicable Pfizer Executive
shall have final decision-making authority on all matters appropriately referred
to the Parties’ Executives except with respect to matters set forth in
Section 4.1.4(b).

(b) Exceptions. If Adolor has not exercised its Opt Out on a Licensed
Product-by-Licensed Product basis, the Pfizer Executive shall not have the final
decision-making authority, and each Calendar Year the Parties shall mutually
agree upon any decision to decrease or increase the (i) annual budget for the
then-current Calendar Year from above or below the budget set forth in the most
recently approved U.S. Development Plan or Commercialization Plan by more than
**, or (ii) aggregate budget in the most recently approved U.S. Development Plan
by more than **. If the Parties are unable to agree on whether any such increase
or decrease in the budget is appropriate and should be shared by the Parties
consistent with amounts within the applicable budget, the matter shall be
referred to an Expert pursuant to Section 17.5. In addition, the Pfizer
Executive shall not have the final decision-making authority on decisions to add
a ** to the Collaboration, which decisions shall be mutually agreed-upon by the
Parties.

4.2 Joint Development Committee.

4.2.1 Members; Officers. Within thirty (30) days after the Effective Date, the
Parties shall establish a Development committee (the “Joint Development
Committee” or “JDC”), and Pfizer and Adolor shall designate an equal number of
representatives, up to a maximum total of eight (8) members, on such Joint
Development Committee. Each of Pfizer and Adolor may replace any or all of its
representatives on the Joint Development Committee at any time upon written
notice to the other Party. Such representatives shall include individuals who
have clinical trial and regulatory experience and expertise in pharmaceutical
drug development. A Party may designate a substitute to temporarily attend and
perform the functions of such Party’s designee at any meeting of the Joint
Development Committee. Pfizer and Adolor each may, on advance notice to the
other Party, invite non-member employees of such Party to attend meetings of the
Joint Development Committee.

4.2.2 Responsibilities. Subject to oversight by the JSC, the Joint Development
Committee shall oversee and supervise the Development of the Named Compounds and
corresponding Licensed Products in the U.S. In addition, it shall perform the
following functions:

(a) Manage and oversee the preparation and implementation of the Development
Plans;

 

36



--------------------------------------------------------------------------------

(b) Review and approve updates and amendments to the Development Plans;

(c) Approve the Development strategy, regulatory strategy, formulation and
manufacturing process development strategy, and protocols for Clinical Studies
as such strategies and protocols are proposed by Pfizer;

(d) Review and coordinate regulatory activities to be undertaken by the Parties
in accordance with ARTICLE 8.

(e) If the Parties are sharing Net Profit/Net Loss, at each meeting of the Joint
Development Committee, review a comparison of actual Development Costs to the
budgeted Development Costs in the Development Plan for the Calendar
Year-to-date, as current as practicable to a date immediately prior to the date
of the meeting;

(f) Review and recommend to the Joint Steering Committee “go/no-go” decisions
for Development of the Licensed Products;

(g) Review activities conducted, if any, by a Party with respect to additional
indications for Named Compounds and activities conducted, if any, related to
Unnamed Compounds;

(h) Manage and oversee the execution of the Manufacturing Transfer; and

(i) Have such other responsibilities as may be assigned to the Joint Development
Committee pursuant to this Agreement or as may be mutually agreed upon by the
Parties from time to time.

For clarity, and without limiting the foregoing, the JDC shall not have
decision-making authority regarding the exercise of a New Collaboration Compound
Option, Additional Indication Proposal, or any development plans for Unnamed
Compounds. Rather, the JDC shall only provide the non-developing Party a forum
at which to review and comment upon research and development plans and results
for Unnamed Compounds and to review Additional Indication Proposals.

4.2.3 Meetings. The Joint Development Committee shall meet in person at least
once during every Calendar Quarter during the Term, but only for so long as a
Licensed Product is in Clinical Studies, after which the JDC shall not be
required to meet, and more or less frequently as Pfizer and Adolor deem
appropriate or as reasonably requested by either such Party, on such dates, and
at such places and times, as such Parties shall agree; provided, that the
Parties shall endeavor to have the first meeting of the Joint Development
Committee within thirty (30) days after the Effective Date. Meetings of the
Joint Development Committee that are held in person shall alternate between the
offices of Pfizer and Adolor, or such other place as the Parties may agree. The
members of the Joint Development Committee

 

37



--------------------------------------------------------------------------------

also may convene or be polled or consulted from time to time by means of
telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate.

4.2.4 Decision-Making. The Joint Development Committee may make decisions with
respect to any subject matter that is subject to the Joint Development
Committee’s decision-making authority and functions as set forth in
Section 4.2.2. All decisions of the Joint Development Committee shall be made by
unanimous vote or written consent, with Pfizer and Adolor each having
collectively, among its respective members, one (1) vote in all decisions. If
the Joint Development Committee cannot reach consensus within ten (10) Business
Days after it has first met and attempted to reach such consensus, the disputed
matter shall be referred on the eleventh (11th) Business Day to the Joint
Steering Committee for resolution.

4.3 U.S. Commercialization Committee.

4.3.1 USCC Formation. The Parties shall establish a commercialization committee
for Commercializing the Licensed Products in the U.S. (the “U.S.
Commercialization Committee” or “USCC”) no later than the date when the first
patient is enrolled in the first Phase 3 Study to be conducted for the first
Licensed Product. The JSC shall determine the size of the USCC and the frequency
and location of its meeting at the time the USCC is established.

4.3.2 Members; Officers. Pfizer and Adolor shall designate an equal number of
representatives on the USCC. Each of Pfizer and Adolor may replace any or all of
its representatives on the USCC at any time upon written notice to the other.
Such representatives shall include individuals who have expertise in
pharmaceutical product marketing, sales and post-Marketing Authorization
approval regulatory matters. A Party may designate a substitute to temporarily
attend and perform the functions of such Party’s designee at any meeting of the
USCC. Pfizer and Adolor each may, upon prior notice to the other Party, invite
non-member employees of such Party to attend meetings of the USCC. The USCC
shall be chaired by a representative of Pfizer.

4.3.3 Responsibilities of USCC Under Net Profit/Net Loss Sharing Arrangement. In
the event that Adolor has not exercised an Opt Out and is sharing Net Profit/Net
Loss, the USCC shall have decision-making authority and shall perform the
following functions:

(a) Manage and oversee the implementation of the Commercialization Plans
prepared by Pfizer for Commercialization of Licensed Products in the United
States;

(b) Review any material amendments or modifications to the Commercialization
Plans for the United States;

(c) Review and oversee plans for Phase 4 Studies in the United States;

 

38



--------------------------------------------------------------------------------

(d) Discuss the state of the markets for Licensed Products in the United States
and opportunities and issues concerning the Commercialization of the Licensed
Products in the United States, including consideration of marketing and
promotional strategy, marketing research plans, labeling, Licensed Product
positioning and Licensed Product profile issues, to determine the kind of
marketing and selling efforts that are appropriate, in accordance with the
Commercialization Plans;

(e) Review data and reports arising from and generated in connection with the
Commercialization of the Licensed Products in the United States, including, but
not limited to, the Commercialization Plans, marketing budgets and sales
forecasts, and market research reports; and

(f) At each meeting of the USCC, review a comparison of actual Sales Expenses,
Marketing Expenses and Net Sales in the United States through the most
recently-completed Calendar Quarter to the budgeted Sales Expenses, Marketing
Expenses and forecast Net Sales in the relevant Commercialization Plan through
the most recently-completed Calendar Quarter.

4.3.4 Function of the USCC in the Absence of Net Profit/Net Loss Sharing
Arrangement. If at any time Adolor exercises an Opt Out, then with respect to
the Licensed Product for which the Opt Out has been exercised, Section 4.3.3
shall no longer apply, and the USCC shall solely be a forum for Pfizer to inform
Adolor of Pfizer’s Commercialization strategies and activities and Adolor to
provide its input regarding Commercialization strategy with respect to Licensed
Products in the U.S.

4.3.5 Meetings. The USCC shall meet in person at least (a) if the Parties are
sharing Net Profit/Net Loss, once during every Calendar Quarter, or (b) if the
Parties are not sharing Net Profit/Net Loss, once every six (6) months, and in
each case more or less frequently as Pfizer and Adolor deem appropriate or as
reasonably requested by either such Party, on such dates and at such places and
times as the Parties shall agree. Meetings of the USCC that are held in person
shall alternate between the offices of Pfizer and Adolor, or such other place as
such Parties may agree. The members of the USCC also may convene or be polled or
consulted from time to time by means of telecommunications, video conferences,
electronic mail or correspondence, as deemed necessary or appropriate.

4.3.6 Decision-Making. If the Parties are sharing Net Profit/Net Loss, then,
with respect to any matter over which the USCC has authority pursuant to
Section 4.3.3, the USCC shall use commercially reasonable best efforts to
resolve matters within its roles and functions or otherwise referred to it. All
decisions of the USCC shall be made by unanimous vote or written consent, with
Pfizer and Adolor each having collectively, among its respective members, one
(1) vote in all decisions. If the USCC cannot reach consensus within ten
(10) Business Days after it has first met and attempted to reach such consensus,
the matter shall be referred on the eleventh (11th) Business Day to the Joint
Steering Committee for resolution.

4.3.7 ROW Commercialization. Pfizer shall have the sole right and responsibility
for Commercialization of Licensed Products outside of the U.S., and all

 

39



--------------------------------------------------------------------------------

Commercialization activities relating to the ROW shall be outside of the scope
of the USCC; provided, however, that once each Calendar Year, or more frequently
as the Parties may mutually agree, Pfizer shall provide Adolor with an update of
ROW Commercialization plans and activities, including Commercialization plans
for China and India, at a regularly-scheduled meeting of the USCC.

4.4 Joint Supply Chain Committee.

4.4.1 Members; Officers. The Parties shall establish a supply chain committee
(the “Joint Supply Chain Committee” or “JSCC”), and Pfizer and Adolor shall
designate an equal number of representatives, up to a maximum total of eight
(8) members on such Joint Supply Chain Committee. Each of Pfizer and Adolor may
replace any or all of its representatives on the Joint Supply Chain Committee at
any time upon written notice to the other Party. Such representatives shall
include individuals who have expertise in pharmaceutical drug manufacturing and
distribution. A Party may designate a substitute to temporarily attend and
perform the functions of such Party’s designee at any meeting of the Joint
Supply Chain Committee. Pfizer and Adolor each may, on advance notice to the
other Party, invite non-member employees of such Party to attend meetings of the
Joint Supply Chain Committee.

4.4.2 Responsibilities. The Joint Supply Chain Committee shall serve as a forum
for information exchange and discussion concerning manufacture, supply and
distribution of Named Compounds and Licensed Products including information
exchange and discussion concerning: (a) the Pfizer facility(ies) at which
clinical and commercial supplies of Named Compounds and Licensed Products will
occur, which information exchange may include representatives of Adolor visiting
the applicable Pfizer facility(ies) once such facility(ies) have been selected
by Pfizer, (b) if the Parties are sharing the Net Profit/Net Loss, an evaluation
of Cost of Goods for the U.S., (c) a review of long-term capacity requirements
at the Pfizer facilities, and (d) a plan for supply continuity in the event of a
capacity shortage.

4.4.3 Meetings. Meetings of the Joint Supply Chain Committee shall commence at a
time to be mutually-agreed upon by the Parties but in no event shall the first
meeting of the JSCC be later than twelve (12) months before the anticipated
filing of the first NDA for a Licensed Product. The JSCC shall meet in person at
least (a) if the Parties are sharing Net Profit/Net Loss, once during every
Calendar Quarter, or (b) if the Parties are not sharing Net Profit/Net Loss,
once every six (6) months, and in each case more or less frequently as Pfizer
and Adolor deem appropriate or as reasonably requested by either such Party, on
such dates and at such places and times as the Parties shall agree. Meetings of
the Joint Supply Chain Committee that are held in person shall alternate between
the offices of Pfizer and Adolor, or such other place as the Parties may agree.
The members of the Joint Supply Chain Committee also may convene or be polled or
consulted from time to time by means of telecommunications, video conferences,
electronic mail or correspondence, as deemed necessary or appropriate.

4.5 Withdrawal from Committees. At any time during the Term and for any reason,
Adolor shall have the right to withdraw from participation in the Committees
upon written notice to Pfizer, which notice shall be effective immediately upon
receipt (“Withdrawal Notice”). Following the issuance of a Withdrawal Notice and
subject to this Section 4.5, Adolor’s

 

40



--------------------------------------------------------------------------------

representatives to the Committees shall not participate in any meetings of the
Committees, nor shall Adolor have any right to vote on decisions within the
authority of the Committees. If, at any time following the issuance of a
Withdrawal Notice, Adolor wishes to resume participating in the Committees,
Adolor shall notify Pfizer in writing and, thereafter, Adolor representatives to
the Committees shall be entitled to attend any subsequent meeting of the
Committees and to participate in the activities of, and decision-making by, the
Committees as provided in this ARTICLE 4 as if a Withdrawal Notice had not been
issued by Adolor pursuant to this Section 4.5. Following Adolor’s issuance of a
Withdrawal Notice pursuant to this Section 4.5, unless and until Adolor resumes
participation in the Committees in accordance with this Section 4.5 and subject
to Section 4.1.4(b): (a) all meetings of the Committees shall be held at
Pfizer’s facilities; (b) Pfizer shall have the right to make the final decision
on all matters within the scope of authority of the Committees; and (c) Adolor
shall have the right to continue to receive all reports and materials provided
to the Committees hereunder as well as reasonable advance notice of any pending
Committee decisions, but shall not have the right to approve the minutes for any
Committee meeting held after Adolor’s issuance of a Withdrawal Notice. For
clarity, the withdrawal by Adolor under this Section 4.5 shall only limit
Adolor’s rights under this ARTICLE 4 with respect to participation in the
Committees; notwithstanding any obligation to the contrary contained herein,
Adolor’s attendance at Committee meetings shall be optional and Adolor’s
withdrawal or nonattendance at Committee meetings shall have no impact on the
consideration provided for or due to Adolor under this Agreement.

4.6 Alliance Managers. Promptly following the Effective Date, each Party shall
designate an individual to serve as the main point of contact for each Party to
exchange information, facilitate communication and coordinate the Parties’
activities under this Agreement relating to Named Compounds and Licensed
Products and to provide day-to-day support to the Committees (each, an “Alliance
Manager”). Each Alliance Manager shall be experienced in project management and
shall have appropriate experience in the pharmaceutical industry. The Alliance
Managers may attend all meetings between the Parties, including Committee
meetings, and shall also work together to resolve any deadlock between the
Parties in accordance with the procedures set forth in Section 4.1.4; provided,
however, that the Alliance Managers shall not be members of any Committee
established pursuant to this Agreement. Each Party may change its designated
Alliance Manager from time to time upon written notice to the other Party.

4.7 Collaboration Principles. In developing strategies, making decisions and
exercising its rights under the Collaboration (including acting through its
Executives, representatives on any of the Committees and its Alliance Managers),
each Party shall act in good faith and use its Commercially Reasonable Efforts
to achieve the goals of the then-current Development Plan or Commercialization
Plan, as the case may be, and to realize the commercial opportunity of the
Licensed Products (the “Collaboration Principles”).

4.8 Exchange of Information. Each Party shall keep the other Party fully and
promptly informed as to its progress and activities relating to the Development
and Commercialization of the Licensed Products in the Territory, including with
respect to regulatory matters and meetings with Regulatory Authorities, by way
of updates to appropriate Committees at their meetings or to the other Party in
the event that the Committees are disbanded and as

 

41



--------------------------------------------------------------------------------

otherwise specified in this Agreement, or as reasonably requested from time to
time by the other Party, but in any event no less than twice per Calendar Year
or, if greater, the frequency with which the Committees meet. In connection
therewith, Adolor and Pfizer shall provide each other with such information
regarding such progress and activities under the Development Plan or the
Commercialization Plan, or otherwise relating to the Named Compounds and
Licensed Products, as the other Party may reasonably request from time to time.

4.9 Minutes of Committee Meetings. Definitive minutes of all Committee meetings
shall be finalized no later than thirty (30) days after the meeting to which the
minutes pertain as follows:

4.9.1 Distribution of Minutes. Within ten (10) days after a Committee meeting,
the secretary of such Committee shall prepare and distribute to all members of
such committee draft minutes of the meeting. Such minutes shall provide a list
of any issues yet to be resolved, either within such Committee or through the
relevant resolution process.

4.9.2 Review of Minutes. The members of each Committee shall then have ten
(10) days after receiving such draft minutes to collect comments thereon and
provide them to the secretary of such Committee.

4.9.3 Discussion of Comments. Upon the expiration of such second ten (10) day
period, the Parties shall have an additional ten (10) days to discuss each
other’s comments and finalize the minutes. The secretary and chairperson(s) of
such Committee shall each sign and date the final minutes. The signature of such
chairperson(s) and secretary upon the final minutes shall indicate each Party’s
assent to the minutes.

4.10 Expenses. Each Party shall be responsible for all travel and related costs
and expenses, including all Out-of-Pocket Costs and Expenses, for its members
and other employee representatives to attend Committee meetings of, and
otherwise participate on, a Committee.

ARTICLE 5 DEVELOPMENT OF PRODUCTS

5.1 Development. The Parties shall, in accordance with the Development Plan set
forth on Schedule 1.36, including the timing and budget set forth therein, and
this Agreement, use Commercially Reasonable Efforts to Develop Named Compounds
into Licensed Products for the Named Indications. Pfizer shall use Commercially
Reasonable Efforts to file Marketing Authorization Applications for Licensed
Products in the Major Market Countries and to obtain Market Authorizations in
each Major Market Country.

5.2 Development and Discontinuation of Development.

5.2.1 Development of Licensed Products. Each Party shall use Commercially
Reasonable Efforts to Develop each Licensed Product in accordance with the
applicable Development Plan. Adolor shall be responsible for conducting Phase 1
and Phase 2a Studies for each Licensed Product, provided, however, that Pfizer
shall be responsible for conducting certain Phase 1 Studies for ADL 5859 and ADL
5747, as set forth in the

 

42



--------------------------------------------------------------------------------

Development Plan, and for completing the remaining pre-clinical toxicology and
carcinogenicity studies for ADL 5859 and ADL 5747 including long-term toxicology
and reproductive toxicology studies. For purposes of this Section 5.2.1,
“completion” of a Clinical Study shall mean that a final study report for such
Clinical Study has been completed and delivered to Pfizer, Adolor or the JDC, as
the case may be. Within ** after its completion of each Phase 1 and each Phase
2a Study for a Licensed Product, Adolor shall submit to the JDC a report of the
results of such Phase 1 or Phase 2a Study, as the case may be, together with all
supporting data. Based on the results obtained from each such Phase 1 and Phase
2a Study, the JDC shall review and may amend the Development Plan for the
Licensed Product. If the JDC determines that the results of such Phase 1 and
Phase 2a Studies warrant further Development of the applicable Licensed Product,
the amended Development Plan shall set forth the Phase 2b Studies to be
conducted for such Licensed Product and the timetable for initiating such Phase
2b Studies. After the completion of Phase 2a Studies, Pfizer shall be
responsible for conducting all subsequent Development activities for each
Licensed Product in accordance with the Development Plan. Upon request, each
Party shall promptly, but in no event later than ** after such request (provided
that such information is reasonably and readily available and has not already
been provided) provide the JDC with (a) a summary in reasonable detail of all
data generated or obtained from each discrete Development activity performed by
such Party under a Development Plan, such as any toxicology study,
pharmacokinetics study, stability study and other discrete Clinical Study, and
(b) a final report of the results of each such Development activity, together
with all material supporting data. In addition, and without limiting the
foregoing, Pfizer shall have the sole right and responsibility for all
Development activities solely related to obtaining Marketing Authorizations in
the ROW.

5.2.2 Discontinuation of Development. If the JSC determines to discontinue
Developing a Licensed Product upon recommendation by the JDC, the Development
Plan for such Licensed Product shall terminate upon such decision. Upon such
determination by the JSC, the JSC shall remove such Named Compound or the
relevant Named Indication(s) from Schedule 1.65 or 1.66, as applicable, pursuant
to Section 4.1.2(e) at its next scheduled meeting (which in any event shall be
no later than three (3) months after such determination) unless there is a
Development Plan or Commercialization Plan for any Licensed Product with respect
to such Named Compound or such Named Indication in effect at such time of such
JSC determination or unless otherwise agreed to by the Parties.

5.3 Development Plans.

5.3.1 Development Plan for Initial Named Compounds. The initial Development Plan
for ADL 5859 and ADL 5747 is attached hereto as Schedule 1.36. The Parties agree
and acknowledge that the initial Development Plan for Licensed Products
containing ADL 5747 as attached hereto only specifies activities to complete
Development though Phase 2a Studies. It is the understanding of the Parties that
the Development Plan for ADL 5747, in the absence of ADL 5859, will be
consistent with the initial Development Plan as attached for ADL 5859. It is the
intent of the Parties to update the ADL 5747 Development Plan to include Phase
2b Studies and Phase 3 Studies, as the JDC determines, based on the results from
the Phase 2a Studies and any Phase 2b Studies demonstrating that ADL 5747 is
sufficiently

 

43



--------------------------------------------------------------------------------

differentiated in a commercially meaningful manner from ADL 5859 such that
continued Development of ADL 5747 in the applicable Studies is appropriate.

5.3.2 Development Plans for New Collaboration Compounds or Additional
Indications. When a New Collaboration Compound is added to the Collaboration
pursuant to Section 3.2, or an additional indication is added to the
Collaboration pursuant to Section 3.3 above, the applicable proposed development
plan shall be adopted as the initial Development Plan for the Development of a
Licensed Product containing such New Collaboration Compound or a Licensed
Product for the additional indication through filing of an MAA for such Licensed
Product.

5.3.3 Scope of Development Plan. The Development Plan for each Licensed Product
shall specify the Named Compound contained in such Licensed Product and the
Named Indication of such Licensed Product and shall, at minimum, set forth the
specific Development activities for which each Party will be responsible,
timelines for which each Party shall be responsible, and the estimated number of
patients to be enrolled in each Clinical Study and the estimated duration of
each Clinical Study.

5.3.4 Updates to the Development Plan. Beginning with the first full Calendar
Year after the Effective Date, on an as-needed basis but in no event less
frequently than once-per Calendar Year in accordance with Pfizer’s operating
plan calendar for its other pharmaceutical products (and in no event later than
November 1 of each such Calendar Year), Pfizer shall prepare and submit for
review by the Joint Development Committee, and approval by the JSC, proposed
updates and amendments to the then-existing Development Plan and prepare the
Development Plan for each Licensed Product for the immediately subsequent
Calendar Year.

5.4 Implementation of Development Plan. In implementing a Development Plan, each
Party shall keep its Alliance Manager sufficiently informed so as to enable such
individuals to liaise with the Joint Development Committee to resolve any
questions regarding such Party’s implementation of the Development Plan and to
communicate to the Joint Development Committee timely suggestions for improving
the Development Plan. In connection with the preparation and implementation of
the Development Plan, Adolor and Pfizer shall make available to the Joint
Development Committee any material information then in their possession
pertaining to the Named Compounds or Licensed Products useful for such
Development activities.

5.5 Development Budget and Funding.

5.5.1 Development Budgets. The proposed budget on an annual basis for Developing
each Licensed Product through filing of an NDA shall be set forth in, or in a
separate document prepared in conjunction with, the Development Plan for such
Licensed Product. Such proposed Development budget shall be the amount estimated
to fund all projected Development activities set forth in the Development Plan
for such Licensed Product.

 

44



--------------------------------------------------------------------------------

5.5.2 Cost Sharing Opt Outs. Commencing on the Effective Date, up to and
including the date on which Adolor delivers an Opt Out Notice, Pfizer shall bear
sixty percent (60%) of the Net Profit/Net Loss and Adolor shall bear forty
percent (40%) of the Net Profit/Net Loss. Adolor shall, however, have the
following options:

(a) an option exercisable no later than the later of (x) ** prior to the date
set forth in the then-current Development Plan for enrollment of the first
patient in the first ** for such Licensed Product or (y) ** after Adolor’s
receipt of all the information specified in Section 5.5.2(a)(i) from Pfizer (the
“Initial Cost Sharing Opt Out”), as provided below:

(i) Promptly upon Adolor’s request and no less than ** prior to the date set
forth in the then-current Development Plan for enrollment of the first patient
in the first ** for such Licensed Product, Pfizer shall prepare and provide to
Adolor (to the extent not previously provided): (x) the results of all studies
with respect to such Licensed Product, (y) an updated Development Plan for the
Licensed Product, including an updated budget therefor, and (z) in any case,
such other reasonably available information relating to assessment of risk,
commercial opportunity, probability of regulatory and technical success,
manufacturing information, potential Third Party royalties, as Adolor may
reasonably request in connection with its decision whether to exercise the
Initial Cost Sharing Opt Out.

(ii) At any time on or before the date which is ** after receipt of all the
information specified in Section 5.5.2(a)(i) with respect to such Licensed
Product, Adolor may exercise the Initial Cost Sharing Opt Out with respect to
such Licensed Product by delivering to Pfizer written notice of such exercise,
which shall become effective upon receipt.

(b) if Adolor does not exercise the Initial Cost Sharing Opt Out, an option
exercisable no later than the later of (x) ** after ** for such Licensed Product
or (y) ** after Adolor’s receipt of all the information specified in
Section 5.5.2(b)(i) from Pfizer (the “Second Cost Sharing Opt Out”), as
described below:

(i) Promptly upon Adolor’s request and no less than ** prior to the ** for such
Licensed Product, Pfizer shall prepare and provide to Adolor (to the extent not
previously provided) (w) the results of ** with respect to such Licensed
Product, (x) the ** for the Licensed Product, including a budget set forth
therein, (y) all reasonably available information relating to the assessment of
the commercial opportunities of such Licensed Product and (z) in any case, such
other reasonably available information relating to assessment of risk,
commercial opportunity, probability of regulatory and technical success,
manufacturing information, potential Third Party royalties, as Adolor may
reasonably request in connection with its decision whether to exercise the
Second Cost Sharing Opt Out.

(ii) At any time on or before the date which is sixty (60) days after receipt of
all the information specified in Section 5.5.2(b)(i) with respect to such
Licensed Product, Adolor may exercise the Second Cost Sharing Opt Out with
respect to such Licensed Product by delivering to Pfizer written notice of such
exercise, which shall become effective upon receipt.

 

45



--------------------------------------------------------------------------------

(c) if Adolor does not exercise the Initial Cost Sharing Opt Out or the Second
Cost Sharing Opt Out, an option exercisable no later than each April 1
commencing in the first full Calendar Year after ** for the applicable Licensed
Product (the “Annual Cost Sharing Opt Out”). At least ** prior to April 1 of
each such Calendar Year, Pfizer shall provide to Adolor, at Adolor’s reasonable
request, the then-current Commercialization Plan for the Licensed Product,
including a budget set forth therein, and all reasonably available information
not previously made available to Adolor relating to the assessment of the
commercial opportunities of such Licensed Product.

If Adolor exercises the Initial Cost Sharing Opt Out, the Second Cost Sharing
Opt Out, or an Annual Cost Sharing Opt Out with respect to a Licensed Product,
Pfizer shall bear one hundred percent (100%) of all Out-of-Pocket Costs and
Expenses with respect to the Development and Commercialization of such Licensed
Product from and after the date of written notice of Adolor’s exercise of the
option (the “Opt Out Notice”) and Adolor shall no longer share Net Profit/Net
Loss with respect to such Licensed Product but shall be entitled to receive
royalty payments on Net Sales in the United States pursuant to Section 7.4.2.

5.6 Access to Records and Facilities. Each Party shall maintain scientific
records, in sufficient detail and in good scientific manner appropriate for
obtaining Patent Rights and regulatory purposes, which shall fully and properly
reflect all work done and results achieved in the performance of Development
under this Agreement by such Party. A Party shall be entitled, no more than one
(1) time in each Calendar Year during the Term, and for no more than two
(2) consecutive Business Days, for so long as a Licensed Product is under
Development, to have access during regular business hours and upon reasonable
advance notice, at such Party’s own expense, to the other Party’s and its
Affiliates’ records and facilities relating to the Development of Named
Compounds and Licensed Products for the purpose of monitoring compliance with
all applicable Laws and other applicable regulatory requirements; provided that
such Party shall minimize disruption to the other Party’s business. In all Third
Party agreements entered into after the Effective Date involving the Development
of pre-clinical or clinical data for any Licensed Product, Pfizer and Adolor
shall require that the Third Parties thereto provide each Party with access to
all such data, to the extent that such Party requires access to such data in
order to comply with Law or to perform its obligations under this Agreement.

ARTICLE 6 COMMERCIALIZATION AND CO-PROMOTE OPTION

6.1 Commercialization. Pfizer shall be solely responsible for all
Commercialization activities relating to the Licensed Products, subject only to
Adolor’s option to Co-Promote Licensed Products pursuant to Section 6.4, and for
determining pricing and other terms of sale for the Licensed Product in all
Countries in the Territory. Pfizer shall use Commercially Reasonable Efforts in
accordance with the applicable Commercialization Plan, including the timelines
and budget set forth therein, to (a) achieve First Commercial Sale of a Licensed
Product as soon as practicable following issuance of a Marketing Authorization
(and Price Approval where applicable) of such Licensed Product in the applicable
Major Market Country, and (b) Commercialize such Licensed Product in each
Country in which a Marketing Authorization (and Price Approval where applicable)
for such Licensed Product is obtained.

 

46



--------------------------------------------------------------------------------

6.2 Commercialization Plan.

6.2.1 Preparation and Updating of Commercialization Plans. Commencing at least
** prior to the projected First Commercial Sale of a Licensed Product in the
U.S., Pfizer shall commence preparing an initial Commercialization plan for such
Licensed Product (the “Initial Commercialization Plan”). Thereafter, Pfizer
shall update the Commercialization plan for the U.S. for such Licensed Product
(the “Commercialization Plan”) at least once per Calendar Year in accordance
with Pfizer’s U.S. operating plan calendar for its other pharmaceutical
products. If Adolor did not exercise an Opt Out and the Parties share the Net
Profit/Net Loss pursuant to Section 7.4.1, the Initial Commercialization Plan,
any subsequent Commercialization Plan, and any proposed updates or amendments to
either of the foregoing, shall be submitted to the USCC for review and approval,
which approval shall occur no later than thirty (30) days prior to the beginning
of the immediately succeeding Calendar Year. If Adolor has exercised the Opt Out
and is entitled to receive royalty payments for Net Sales in the U.S. pursuant
to Section 7.4.2, Adolor may, through its representatives on the USCC, propose
to Pfizer revisions to the Initial Commercialization Plan, any subsequent
Commercialization Plan, and any proposed updates or amendments to either of the
foregoing that Adolor reasonably believes are appropriate, and Pfizer shall
consider any such proposed revisions in good faith, but such Initial
Commercialization Plan or Commercialization Plan, as the case may be, shall not
require approval of the USCC.

6.2.2 Contents of Commercialization Plan. Each Commercialization Plan shall
encompass at least ** post-First Commercial Sale Calendar Years and shall
contain at a minimum, in each case solely with respect to the U.S.:

(a) a target product profile for the Licensed Product;

(b) market research and strategy, including market size, dynamics, growth,
customer segmentation, competitive analysis and Licensed Product positioning;

(c) annual sales forecasts;

(d) advertising and promotion programs and strategies;

(e) sales plans and activities, including sales force allocations;

(f) development of appropriate sales training materials, sales force training
and strategy and budget for Samples;

(g) Phase 4 Studies to be conducted;

(h) identification of the targeted number of Details to be performed (the
“Detail Requirements”) to support the Licensed Product, including a plan for the
number of Sales Representatives and Details to be provided by Pfizer, and, in
the event Adolor exercises the Co-Promote Option in the period covered by such
Commercialization Plan, by Adolor; and

 

47



--------------------------------------------------------------------------------

(i) the Target Audience to receive such Details.

6.2.3 Budget for Commercialization Expenses. In addition to the items enumerated
in Section 6.2.2, if the Parties are sharing Net Profit/Net Loss, each
Commercialization Plan shall set forth (a) the total budget on an annual basis
for Commercialization activities set forth in the Commercialization Plan; and
(b) pricing strategies specifically relating to the Licensed Product.

6.3 Trademarks. Pfizer shall have the right in each Country in the Territory to
brand the Licensed Product using Pfizer trademarks and trade names and any other
trademarks and trade names it determines appropriate for the Licensed Product,
which may vary by Country or within a Country (“Product Marks”). Pfizer shall
own all rights in the Product Marks in all Countries in the Territory and may
register and maintain the Product Marks in the Countries and regions it
determines reasonably necessary.

6.4 Co-Promote Option. Adolor shall have an option (the “Co-Promote Option”) on
a Licensed Product-by-Licensed Product basis to Detail such Licensed Product to
mutually-agreed upon physicians (“Adolor Targets”) in the United States. If the
Parties are unable to agree upon the Adolor Targets for a specific Calendar
Year, and such dispute is not resolved by the USCC pursuant to Section 4.3.6, or
otherwise pursuant to the procedures set forth in Section 4.1.4, then the Pfizer
Executive shall not have the final decision-making authority with respect to
establishing such Adolor Targets; provided, however, that no less than ** of
Adolor’s Detail Requirement for such Calendar Year shall be delivered to the
physicians included in the Target Audience. Any Details to physicians who are
not members of the Target Audience in excess of ** of Adolor’s Detail
Requirement for such Calendar Year shall not count as Details when determining
whether Adolor is a Shortfall Party under Section 6.11.4. Adolor shall notify
Pfizer no later than ** after the ** for a Licensed Product whether Adolor
wishes to exercise its Co-Promote Option in regard to such Licensed Product. If
Adolor does not exercise its ** Co-Promote Option within such ** period after
the **, Adolor shall **. In the event that Adolor exercises the ** Co-Promote
Option:

6.4.1 Any Detailing by Adolor of the Licensed Product shall be for a minimum **
period and a maximum ** period, commencing on (a) the date of First Commercial
Sale of the Licensed Product in the United States, if Adolor exercises the **
Co-Promote Option, or (b) a date twelve (12) months after Adolor’s notice is
provided pursuant to Section 6.4 or a date mutually-agreed upon by the Parties,
if Adolor exercises the ** Co-Promote Option. Adolor shall have the right to
terminate Detailing of the Licensed Product upon ** prior written notice, such
notice not to be effective prior to the ** anniversary of the date on which
Adolor commenced Detailing such Licensed Product. Adolor’s rights to Detail a
Licensed Product hereunder shall terminate at the end of such ** period;

6.4.2 Within forty-five (45) days after Adolor’s exercise of a Co-Promote
Option, the Parties shall mutually agree on the number of Adolor Sales
Representatives required to Detail such Licensed Product;

 

48



--------------------------------------------------------------------------------

6.4.3 Detail Requirements to be delivered by Adolor Sales Representatives in a
given Calendar Year shall be set forth in the Commercialization Plan; provided,
however, that Adolor shall not be required to deliver more than ** of the total
Detail Requirements for a Licensed Product in the U.S. in any Calendar Year; and

6.4.4 Adolor shall have hired the agreed upon number of Sales Representatives on
or prior to the date that is ** prior to the anticipated commencement of Adolor
Detailing.

6.5 Commercialization Plan. Within sixty (60) days after Adolor’s exercise of a
Co-Promote Option, the USCC shall review and amend, as appropriate, the
Commercialization Plan to take into account Adolor’s Detailing in the U.S. for
such Licensed Product.

6.6 Cooperation and Coordination.

6.6.1 The Parties shall cooperate in Co-Promoting the Licensed Product(s) with
respect to scheduling and geographical allocation in accordance with the
Commercialization Plan.

6.6.2 If at any time that Adolor is Detailing a Licensed Product during the
Term, Adolor believes that such Licensed Product would benefit from Details to
physicians who are not then being Detailed under the current Commercialization
Plan, Adolor may propose to the USCC that Adolor provide Details to such
physicians. If the USCC agrees that Adolor may deliver such Details, then Adolor
may perform such Details with a mutually agreed upon number of appropriately
trained Adolor Sales Representatives in accordance with a Detailing plan
determined by the USCC, and in a manner consistent with the then-current
Commercialization Plan approved by the USCC, and such physicians shall be deemed
Adolor Targets hereunder.

6.7 Sales Representatives; Training.

6.7.1 Adolor’s right to Detail the Licensed Product shall be contingent upon
Adolor’s employment of (a) Sales Representatives who at the time of employment
by Adolor have not less than three (3) years of branded, single-source
prescription pharmaceutical sales experience in the United States (collectively,
the “Adolor Sales Representatives”), (b) at least one (1) full-time sales
manager for every ten (10) Adolor Sales Representatives to manage and monitor
the Adolor Sales Representatives, with each such sales manager having at the
time of employment by Adolor not less than two (2) years of experience in
supervising pharmaceutical sales representatives, and (c) at least two (2) sales
force trainers who at the time of employment by Adolor have not less than two
(2) years of experience in adult training and platform and facilitator skills in
the pharmaceutical industry, which may include part-time experience (the “Adolor
Sales Force Trainers,” and, together with the Adolor Sales Representatives and
the Adolor sales manager(s), collectively, the “Adolor Sales Force”).

6.7.2 Each member of the Adolor Sales Force Detailing the Licensed Product shall
have successfully completed Pfizer’s product training for the Licensed Product
(the

 

49



--------------------------------------------------------------------------------

“Training Program”) (either as provided by Pfizer or by one (1) of the Adolor
Sales Force Trainers who has received training by Pfizer or another Adolor Sales
Force Trainer) prior to conducting any Details of the Licensed Product. A member
of the Adolor Sales Force shall have successfully completed the Training Program
if he or she has received at least as high a grade on all quizzes and exams that
make up the Training Program as Pfizer requires of its own Sales Representatives
at the time such Training Program is conducted. Each member of the Adolor Sales
Force may take a quiz or exam that makes up the Training Program three
(3) times. If after the third (3rd) time such individual has not received at
least as high a grade on such quiz or exam as Pfizer requires of its own Sales
Representatives at the time, under no circumstances can such individual Detail
the Licensed Product. For the avoidance of doubt, unless Pfizer’s prior consent
has been obtained, no member of the Adolor Sales Force may promote the Licensed
Product or discuss disease concepts with any medical professional, until after
both (a) the First Commercial Sale of the Licensed Product in the United States
and (b) he or she has successfully completed the Training Program. After Adolor
has exercised a Co-Promote Option, Pfizer shall provide product training for the
Licensed Product to the Adolor Sales Representatives. Pfizer shall only conduct
one (1) Training Program, for Adolor personnel. The location and duration of
such one (1) Training Program shall be determined in accordance with the
Commercialization Plan unless otherwise agreed upon by the Parties. Pfizer shall
not be obligated to provide any training for any Adolor personnel who do not
attend such Training Program, other than as expressly set forth in this
Section 6.7.2. On an as-needed basis, Pfizer shall provide ongoing training
relating to the Licensed Product for the Adolor Sales Force Trainers who will
train any additional or replacement Adolor Sales Representatives to the same
standard as the Adolor Sales Representatives trained by Pfizer. All travel and
lodging and other expenses for the Adolor Sales Force to attend the Training
Program will be paid by Adolor. In addition, Adolor will reimburse Pfizer for
Pfizer’s Out-of-Pocket Costs and Expenses related to the Adolor personnel
attending the Training Program. Except as provided in this Section 6.7.2, the
implementation of all ongoing training programs for the Adolor Sales Force will
be the responsibility of Adolor and at its sole expense. In any event, Adolor
shall be responsible, at its sole expense, for training the Adolor Sales Force
on general business and regulatory topics, including, without limitation,
general sales training, computer training, call management training, Adolor car
policy, expense reporting and human resources policies.

6.7.3 Adolor shall have sole responsibility for all costs and expenses in
connection with the Adolor Sales Force, including, without limitation, salaries,
travel expenses and other expenses, providing benefits, deducting federal, state
and local payroll taxes, FICA contributions, FUI, DUI and any similar taxes and
paying workers’ compensation premiums, unemployment insurance contributions and
any other payments required by Law to be made on behalf of employees. Nothing in
this Agreement shall be construed to conclude that any member of the Adolor
Sales Force or any other agents or employees of Adolor are agents or employees
of Pfizer or subject to Pfizer’s direction and control. Adolor shall have sole
authority over the terms and conditions of the Adolor Sales Force employment,
including their selection, management and discharge.

6.7.4 Pfizer shall provide to Adolor, without expense to Adolor, reasonable
quantities of training materials adequate to train the Adolor Sales Force for
Detailing

 

50



--------------------------------------------------------------------------------

the Licensed Product. On an as-needed basis, Pfizer shall update the training
materials used by the Adolor Sales Force Trainers and provide to Adolor, without
expense to Adolor, reasonable quantities of the updated materials. Pfizer shall
own all rights to all training materials so provided, including all copyrights
thereto. In training the Adolor Sales Representatives to Detail a Licensed
Product, the Adolor Sales Force Trainers may only use the training materials
provided by Pfizer. Pfizer shall have the right to review all general training
or non-Licensed Product-specific materials that are used by the Adolor Sales
Force Trainers to train any Adolor Sales Representative who will be Detailing
the Licensed Product.

6.8 Use of Promotional Materials in Co-Promotion. The Adolor Sales Force will
only utilize Promotional Materials and only conduct promotional activities for
the Licensed Product that, in each case, have been approved by Pfizer. All
Detailing activities conducted by the Adolor Sales Representatives shall be
consistent with the Promotional Materials so approved. Pfizer shall own all
rights to all Promotional Materials, including all copyrights thereto. All
Promotional Materials to be used by the Adolor Sales Representatives to Detail
the Licensed Product will be supplied by Pfizer at no cost to Adolor.

6.9 Samples. Pfizer shall provide Adolor with Samples of Licensed Products as
required in the Commercialization Plan at no cost to Adolor. Samples shall be
allocated fairly between the Pfizer Sales Representatives and Adolor Sales
Representatives based upon the number of Details to be performed by each Party’s
Sales Representatives and the prescribing potential of the Target Audience
assigned to the Sales Representatives of each Party as set forth in the
Commercialization Plan. Pfizer shall ship such Samples to a central location in
the U.S. designated by Adolor. Each Party shall maintain written procedures to
ensure that such Party and all of its distribution facilities and Sales
Representatives comply with all requirements of applicable Laws (including the
PDMA).

6.10 Contract Sales Forces. Adolor may not use any contract sales force to
Detail a Licensed Product in the U.S. absent the prior written consent of
Pfizer, which shall not be unreasonably withheld, conditioned or delayed.

6.11 Compensation for Adolor’s Co-Promotion Activities; Detail Reports.

6.11.1 Compensation for Detailing Activities. If Adolor is receiving royalty
payments on Net Sales in the United States pursuant to Section 7.4.2 and not
sharing Net Profit/Net Loss, Pfizer shall reimburse Adolor for all of its Sales
Expenses pursuant to Section 7.9.7.

6.11.2 Reports. Each Party shall maintain an adequate internal system (and
necessary records) for the reporting of Details by its Sales Representatives in
the U.S. Within thirty (30) days following the end of each Calendar Quarter, if
Adolor has exercised a Co-Promote Option, Adolor shall, and, if the Parties are
sharing Net Profit/Net Loss, Pfizer shall, provide the USCC with a report
setting forth, in such detail and form as the USCC shall reasonably require (the
“Internal Detailing Report”), based upon each Party’s internal Call reporting
and Detailing auditing system, the total number of Details actually performed by
such

 

51



--------------------------------------------------------------------------------

Party, in the United States, segmented by physician specialty of the Target
Audience, during the immediately preceding Calendar Quarter.

6.11.3 Records and Audits Pertaining to Details. Both Parties shall keep
accurate and complete records of Details carried out by its Sales
Representatives under this Agreement. If within one hundred twenty (120) days
after receipt of the Detail report set forth in Section 6.11.2 delivered
following the end of each respective Calendar Year, a Party wishes to verify the
number of Details of the Party providing such report (the “Detail Reporting
Party”), the Detail Reporting Party shall make its records available for
inspection and review by an independent accountant that is recognized as having
expertise in the pharmaceutical industry, selected by the Party wishing to
verify the other Party’s number of Details (as to which firm the other Party has
no reasonable objection) for the purpose of so verifying the number of Details
performed by such Party. All costs and expenses incurred in connection with any
such verification shall be paid by the Party requesting such verification,
provided, that the Detail Reporting Party shall pay such costs and expenses if
the number of Details determined by the independent accountant is at least ten
percent (10%) lower than the number of Details reported by the Detail Reporting
Party under Section 6.11.2 for such Calendar Year. Such independent accountant
shall not reveal to the Party seeking verification the details of its review,
except for such information as is required to be disclosed under this Agreement
or to determine compliance with this Agreement. Such independent accountant must
agree to be subject to confidentiality obligations consistent with the
provisions of ARTICLE 10. The independent accountant shall deliver its report to
each Party within thirty (30) days after receipt of all relevant materials from
the Detail Reporting Party. The report of the independent accountant shall be
final and binding. For the avoidance of doubt, Adolor shall be entitled to
verify the number of Pfizer Details pursuant to this Section 6.11.3 only if
Adolor is receiving Net Profit/Net Loss in the United States.

6.11.4 Detail Shortfalls.

(a) If based on a Party’s Internal Detailing Report, or upon verification by the
independent accountant pursuant to Section 6.11.3, it is determined at the end
of the applicable Calendar Year that the Detail Reporting Party has failed to
perform at least ** of its Detail Requirements as set forth in the
Commercialization Plan at the beginning of the applicable Calendar Year, then
such Detail Reporting Party shall be a “Shortfall Party.” If a Detail Reporting
Party is a Shortfall Party, then within thirty (30) days after receipt of the
applicable Internal Detailing Report or receipt of the independent accountant’s
audit report, as the case may be, the Shortfall Party shall make payment to the
other Party of an amount equal to **.

(b) In the event that Adolor fails to perform at least ** of its Detail
Requirement for ** during the Term (a “Detail Shortfall Period”), then Pfizer
shall have the right, in addition to the remedies provided for in
Section 6.11.4(a), exercisable upon notice to Adolor given within sixty
(60) days after the end of such Detail Shortfall Period (or within thirty
(30) days after completion of any verification of Adolor’s Details pursuant to
Section 6.11.3, if such verification has not been completed within thirty
(30) days after the end of such Detail Shortfall Period), such notice to be
effective sixty (60) days after the date of such notice

 

52



--------------------------------------------------------------------------------

to Adolor (or thirty (30) days after completion of any verification of Adolor’s
Details for such Detail Shortfall Period requested by Pfizer, if later), to
terminate Adolor’s right to Co-Promote the Licensed Product.

6.12 Conduct of Commercialization Activities. Pfizer, and Adolor in the event
Adolor exercises its Co-Promote Option, shall use its respective Commercially
Reasonable Efforts in Commercializing Licensed Products, and shall conduct all
Commercialization activities in accordance with the applicable Commercialization
Plan and this Agreement and in compliance with all applicable Laws and industry
codes and standards. In addition, and without limiting the foregoing, Pfizer and
Adolor, in the event Adolor exercises its Co-Promote Option, shall:

6.12.1 Statements About the Licensed Products. Train and instruct their
respective Sales Representatives (a) to make only those statements and claims
regarding the Licensed Products, including as to efficacy and safety, that are
consistent with the Licensed Product labeling and accompanying inserts and the
Promotional Materials and (b) not to make any untrue or misleading statements or
comments about the Licensed Products, competitors or other products.

6.12.2 Maintenance of Records. Maintain records and otherwise establish
procedures to ensure compliance with all applicable Laws and professional
requirements that apply to the promotion and marketing of the Licensed Products.

6.12.3 Compliance with Law. Commercialize the Licensed Product in compliance
with all applicable Laws and ensure that its Sales Representatives and sales
managers are trained in and understand: (a) the FDA Guidance for
Industry-Supported Scientific and Educational Activities; (b) the Pharmaceutical
Research and Manufacturers of America Code on Interactions with Healthcare
Professionals; (c) the Office of Inspector General Compliance Program Guidance
for Pharmaceutical Manufacturers; (d) the Accreditation Council for Continuing
Medical Education Standards for Commercial Support of Continuing Medical
Education; (e) the American Medical Association Gifts to Physicians From
Industry Guidelines; (f) the Pharmaceutical Marketing Research Group Guidelines
on market research activities; (g) the Prescription Drug Marketing Act of 1987,
as amended, and the rules, regulations and guidelines promulgated thereunder
(the “PDMA”); (h) federal, state and local agencies and all payor “fraud and
abuse” and consumer protection and false claims statutes and regulations,
including the Medicare and State Health Programs Anti-Kickback Law (42 U.S.C. §§
1320a-7b(b)) and the “Safe Harbor Regulations” which are found at 42 C.F.R. §
1001.952 et seq.); (i) the U.S. Foreign Corrupt Practices Act (and foreign
equivalents); and, (j) to the extent not inconsistent with the foregoing,
Pfizer’s healthcare law policies communicated in writing to Adolor and the
Adolor Sales Force. Without limiting the foregoing, neither Party (nor any of
their Affiliates) shall be required under this Agreement to take any action or
to omit to take any action otherwise required to be taken or omitted by it under
this Agreement if the taking or omitting of such action, as the case may be,
would violate any settlement or judgment to which it may be subject from time to
time, including, in the case of Pfizer, the Corporate Integrity Agreement
between the Office of Inspector General of the Department of Health and Human
Services and Pfizer Inc. effective May 11th, 2004, which can be found at:
http://www.oig.hhs.gov/fraud/cia/agreements/pfizer_5_11_2004.pdf.

 

53



--------------------------------------------------------------------------------

6.12.4 Medical and Scientific Affairs. Pfizer shall be solely responsible for
the execution of medical and scientific affairs and programs, including
professional symposia and other educational activities, and medical affairs
studies based upon protocols approved by the USCC. Pfizer shall have the
exclusive right to respond to all questions or requests for information about
the Licensed Products made by any medical professionals or any other Person that
(a) if such questions or requests are directed to a member of the Adolor Sales
Force, warrant a response beyond the understanding or knowledge of such Adolor
Sales Force member or (b) are beyond the scope of the Product labeling and
accompanying inserts ((a) and (b), collectively, “Medical Information
Requests”). Adolor shall promptly (with a target of no more than two
(2) Business Days after receipt) communicate to Pfizer, as directed by Pfizer,
all Medical Information Requests received by any Adolor employees or
consultants, including any member of the Adolor Sales Force.

6.13 Termination of Co-Promote. If Adolor shall fail to comply with any of its
material commitments or obligations relating to Detailing and Co-Promotion of a
Licensed Product, then Pfizer shall have the right to terminate Adolor’s rights
to Detail the Licensed Product upon thirty (30) days’ prior written notice,
which breach is not cured within sixty (60) days after the receipt of such
written notice. Upon thirty (30) days’ prior written notice, if there is a
Change of Control of Adolor, Pfizer shall have the right to terminate Adolor’s
rights to Detail the Licensed Product. Such right of termination, in addition to
Pfizer’s rights under Section 6.11.4(a), shall be Pfizer’s sole and exclusive
remedy for such breach pursuant to this Section 6.13 or Section 6.11.4(b).

6.14 Discontinuation of Commercialization. If the JSC determines to discontinue
Commercializing a Licensed Product upon recommendation by the USCC the
Commercialization Plan for such Licensed Product shall terminate upon such
decision. Upon such determination by the JSC, the JSC shall remove such Named
Compound or the relevant Named Indication(s) from Schedule 1.65 or 1.66, as
applicable, pursuant to Section 4.1.2(e) at its next scheduled meeting (which in
any event shall be no longer than three (3) months) unless there is a
Development Plan or Commercialization Plan for any Licensed Product with respect
to such Named Compound or such Named Indication in effect at such time of
determination or unless otherwise agreed to by the Parties.

ARTICLE 7 FINANCIAL PROVISIONS

7.1 Upfront Payment. In consideration of Adolor’s research and development costs
incurred in the past and the licenses granted by Adolor to Pfizer under Adolor
Patent Rights and the Adolor Know-How under this Agreement, within ten (10) days
after the Effective Date, Pfizer shall pay to Adolor a non-creditable,
non-refundable amount of thirty million United States Dollars (US $30,000,000)
pursuant to the invoice attached hereto as Schedule 7.1.

7.2 Reimbursement of Prior Development Costs for Phase 2a Studies. Within ten
(10) days after the Effective Date, Pfizer shall pay to Adolor sixty percent
(60%) of the Development Costs incurred by Adolor in conducting Phase 2a Studies
for ADL 5859 prior to the Effective Date pursuant to the invoice attached hereto
as Schedule 7.2.

 

54



--------------------------------------------------------------------------------

7.3 Milestone Payments.

7.3.1 In further consideration of the licenses granted by Adolor to Pfizer under
Adolor Patent Rights and the Adolor Know-How under this Agreement and in partial
consideration for the Development activities to be undertaken by Adolor, Pfizer
shall also pay to Adolor the amounts upon achievement of each such milestone, as
set forth below in Section 7.3.2 (each, a “Development Milestone”); provided
that the payment for each Development Milestone shall be made only once for each
applicable Licensed Product to reach such Development Milestone, and no payment
shall be owed for a Development Milestone that is not reached. As set forth in
the table in Section 7.3.2 a Development Milestone shall be deemed to have been
achieved if a subsequent Development Milestone has been achieved. For example
purposes only, if a patient is enrolled in a ** for a Licensed Product, but no
patient was enrolled in a ** for such Licensed Product, then such Licensed
Product shall be deemed to have achieved both Development Milestone (a) and
Development Milestone (b), and the corresponding payment obligations, if any,
for such Licensed Product shall be triggered.

7.3.2 Upon achievement of a Development Milestone, Pfizer shall promptly, but in
no event more than ten (10) days after the achievement of each such Development
Milestone, notify Adolor in writing of such achievement. For each Development
Milestones achieved, Pfizer shall promptly, but in no event more than thirty
(30) days after the achievement of such Development Milestone, remit payment to
Adolor for such Development Milestone. For the avoidance of doubt, each
Milestone Payment described below may be paid only once during the Term
regardless of the number of Named Compounds or Licensed Products that achieve
the corresponding Milestone Event.

 

Development Milestone

   Milestone Payment    Payment for First Licensed
Product Containing Any
Named Compound    Payment for Second
Licensed Product
Containing Any
Different Named
Compound

(a) the first to occur of: (x) commencement of the first Phase 2b Study ** or
(y) **

   $**    $**

(b) **

   $**    $**

(c) **

   $**    $**

(d) **

   $**    $**

(e) **

   $**    $**

(f) **

   $**    $**

 

55



--------------------------------------------------------------------------------

For the purposes of this Section 7.3.2 First Commercial Sale in a ** shall be
deemed to have occurred no later than twelve (12) months after the first
shipment of a Licensed Product sold to a Third Party by Pfizer or Pfizer’s
sublicensees in such **.

For the avoidance of doubt, with respect to each Development Milestone event
described in the first column of the table above, the milestone payment shall be
paid with respect to each of the first and the second Licensed Products
achieving such Development Milestone during the Term, provided that each such
Licensed Product contains a different Named Compound, notwithstanding the fact
that the first or second Licensed Product that achieves such Development
Milestone might be different from the first or second Licensed Product achieving
a different Development Milestone.

7.4 Sale of Licensed Products in the United States.

7.4.1 Net Profit/Net Loss Sharing of Licensed Products. On a Licensed
Product-by-Licensed Product basis, for each Licensed Product with respect to
which Adolor has not exercised an Opt Out, then for so long as Adolor does not
exercise an Opt Out, the Parties shall share the Net Profit/Net Loss, and Adolor
shall receive/pay forty percent (40%) and Pfizer shall receive/pay sixty percent
(60%) of the Net Profit/Net Loss. If Adolor and Pfizer are sharing the Net
Profit/Net Loss, then the Parties shall continue to do so until sale of the
applicable Licensed Product in the U.S. ceases. For clarity, in the event that
Adolor is sharing the Net Profit/Net Loss for a Licensed Product, Adolor shall
not be entitled to receive any royalty on Net Sales of such Licensed Product in
the U.S.

7.4.2 Conversion to Royalty. On a Licensed Product-by-Licensed Product basis,
for each Licensed Product with respect to which Adolor exercises an Opt Out
pursuant to Section 5.5.2, Adolor shall not be entitled to share the Net
Profit/Net Loss pursuant to Section 7.4.1. Instead Pfizer shall, at the time of
delivery of the Pfizer Report, make payments to Adolor on the Net Sales in the
United States during the applicable Royalty Term at the royalty rate (which rate
is based on whether Adolor exercises the Initial Cost Sharing Opt Out, the
Second Cost Sharing Opt Out, or an Annual Sharing Opt Out), as set forth below:

 

56



--------------------------------------------------------------------------------

Net Sales of All Applicable Licensed Products in the U.S. in a Pfizer Year

   Royalty Rate    Adolor Exercises
Initial Cost
Sharing Opt Out    Adolor Exercises
Second Cost
Sharing Opt Out
or An Annual
Cost Sharing Opt
Out Prior to 12
Months After
First Commercial
Sale in the U.S.    Adolor Exercises
An Annual
Cost Sharing Opt
Out 12
Months After
First Commercial
Sale in the U.S.

for the portion of annual Net Sales over $0 and up to $**

   **    **    **

for the portion of annual Net Sales over $** and up to $**

   **    **    **

for the portion of annual Net Sales over $** and up to $**

   **    **    **

for the portion of annual Net Sales over $**

   **    **    **

7.5 Payment of Royalties on Net Sales in the ROW. Pfizer shall, at the time of
delivery of each Pfizer Report, make royalty payments to Adolor on Net Sales of
each Licensed Product in the ROW during the applicable Royalty Term at the
royalty rate set forth below:

 

Net Sales of All Applicable Licensed Products in the ROW in a Pfizer Year

   Royalty Rate

for the portion of the annual Net Sales over $0 and up to $**

   **

for the portion of the annual Net Sales over $** and up to $**

   **

for the portion of the annual Net Sales over $**

   **

7.6 Royalty Term. Pfizer’s obligation to pay royalties to Adolor on Net Sales of
the Licensed Products pursuant to Section 7.4.2 or 7.5, as the case may be,
shall commence on a Country-by-Country and Licensed Product-by-Licensed Product
basis upon the First Commercial Sale of such Licensed Product in such Country
and shall expire on a Country-by-Country basis on the latest of: (a) **
following the First Commercial Sale of such Licensed Product in such Country,
(b) the expiration of any Regulatory Exclusivity, (c) the last to expire of any
Valid Claim of any Adolor Patent Rights (including any Patent Term Extension)
covering such Licensed Product in such Country, or (d) the presence in such
Country of Generic Competition for ** Calendar Quarters.

 

57



--------------------------------------------------------------------------------

7.7 Generic Competition; Third Party Royalty Payments.

7.7.1 Generic Competition. On a Licensed Product-by-Licensed Product basis:

(a) in the U.S., if (i) the last Valid Claim contained in any Adolor Patent
Rights covering such Licensed Product in the U.S. expires (including expiration
of the Patent Term Extension) or (ii) Generic Competition is present in the U.S.
with respect to such Licensed Product, the royalty rate applicable to such
Licensed Product under Section 7.4.2 shall be reduced by **, but subject to
Section 7.7.4(a); provided that in the event any such Generic Competition is
subsequently removed from the U.S. market such that no Generic Competition
exists in a Pfizer Quarter and the royalty rate is not subject to reduction
pursuant to subsection (i) above, then the royalty rate shall be reinstated such
that no royalty reduction under this Section 7.7.1(a) shall be applied in such
Pfizer Quarter; and

(b) in the ROW, on a Country-by-Country basis if Generic Competition is present
in such Country with respect to such Licensed Product, the royalty rate
applicable to such Licensed Product under Section 7.5 shall be reduced by **,
but subject to Section 7.7.4(b); provided that in the event any such Generic
Competition is subsequently removed from the market in such Country such that no
Generic Competition exists in a Pfizer Quarter, then the royalty rate shall be
reinstated such that no royalty reduction shall be applied in such Pfizer
Quarter.

7.7.2 **. In the event that Adolor is obligated to make payments pursuant to the
** Agreement, Adolor shall be solely responsible for making such payments,
provided, however, that if Adolor has not exercised an Opt Out and is entitled
to share the Net Profit/Net Loss, all payments under the ** Agreement relating
to the Commercialization of a Licensed Product in the U.S. ** shall be deemed
Adolor Expenses and be included in the Net Profit/Net Loss calculation for such
Licensed Product.

7.7.3 Third Party Royalty. If Pfizer determines, after consultation with Adolor,
that, in order to practice the Adolor Patent Rights granted hereunder to Develop
or Commercialize a Licensed Product in a Country, it is necessary to obtain a
license from a Third Party and to pay a royalty for such Licensed Product in
such Country, the responsibility for paying royalties to such Third Party shall
be allocated as follows:

(a) If the patents licensed from such Third Party cover the composition of
matter for a Named Compound or therapeutic use of the Named Compound for a Named
Indication, or that cover all feasible methods to manufacture the Named
Compound, then Pfizer may offset the amount of royalties payable by Pfizer to
such Third Party under the license agreement with such Third Party against
amounts Pfizer is obligated to pay Adolor under Section 7.4.2 for Net Sales of
such Licensed Product in the United States, but in no event shall such offset
reduce by greater than ** the royalties otherwise payable to Adolor for Net
Sales of such Licensed Product for a particular Pfizer Quarter.

 

58



--------------------------------------------------------------------------------

(b) If Adolor has not exercised an Opt Out for such Licensed Product and is
entitled to share Net Profit/Net Loss pursuant to Section 7.4.1, the royalties
paid by Pfizer to such Third Party under the license agreement with such Third
Party with respect to sales of such Licensed Product in the U.S. shall be deemed
Pfizer Expenses and included in the Net Profit/Net Loss calculation for such
Licensed Product.

7.7.4 Maximum Royalty Reduction. Notwithstanding anything herein to the
contrary, in no event shall the reductions to royalties payable to Adolor for
Net Sales of each Licensed Product in

(a) the United States pursuant to Sections 7.7.1 and/or 7.7.3 be greater than
**; and

(b) each Country in the ROW pursuant to Section 7.7.1 be greater than **.

7.8 Notices of Termination. In the event that a Party has given the other Party
any notice of termination of this Agreement under ARTICLE 14, no further
payments under Section 7.3 shall become due following the earlier of (i) the
effective date of such termination or (ii) ** after the date such notice is
received.

7.9 Reports and Payments. With respect to a Licensed Product, the following
provisions shall apply:

7.9.1 Intercompany Sales. Sales between or among Pfizer, its Affiliates or
sublicensees shall not constitute Net Sales, and shall therefore not be included
in the Net Sales royalty or the Net Profit/Net Loss calculations pursuant to
Section 7.4 or 7.5.

7.9.2 Adolor Report. Within ten (10) days after the end of each Calendar
Quarter, Adolor shall submit to Pfizer a written report (the “Adolor Report”)
setting forth in reasonable detail the following costs and expenses incurred by
Adolor in such Calendar Quarter (the “Adolor Expenses”):

(a) Development Costs;

(b) Adolor Patent Costs, specifying which Adolor Patent Costs relate to Adolor
Patents Rights in the ROW and which Adolor Patent Costs relate to Adolor Patents
Rights in the U.S.;

(c) Sales Expenses, if Adolor is Co-Promoting a Licensed Product in the U.S.;

(d) Marketing Expenses, if Adolor is Co-Promoting a Licensed Product in the
U.S.; and

(e)**.

 

58



--------------------------------------------------------------------------------

7.9.3 Pfizer Report for Net Profit/Net Loss Sharing. If the Parties are sharing
Net Profit/Net Loss, then, within ** after the end of each Calendar Quarter,
Pfizer shall submit to Adolor a written report (an “Estimated Pfizer Report”)
setting forth an estimate of (i) Gross Sales, Net Sales and unit sales of such
Licensed Product in the U.S. during the prior Pfizer Quarter and (ii) in
reasonable detail, an estimate of the following costs and expenses incurred by
Pfizer in such Pfizer Quarter (the “Pfizer Expenses”):

(a) Development Costs;

(b) Pfizer Patent Costs relating to Pfizer Patent Rights in the U.S.;

(c) Sales Expenses;

(d) Marketing Expenses;

(e) Cost of Goods;

(f) royalties, if any, paid by Pfizer to Third Parties for such Licensed Product
sold in the U.S. in accordance with Section 7.7.3(b);

(g) Distribution Expenses; and

(h) a calculation of the Net Profit/Net Loss.

7.9.4 Final Pfizer Report. Within thirty (30) days after the end of each
Calendar Quarter, Pfizer shall submit to Adolor a written report (the “Pfizer
Report”) setting forth the amounts described in Section 7.9.3 and Section 7.9.6,
as well as the calculation of the Net Profit/Net Loss for the applicable Pfizer
Quarter.

7.9.5 Pfizer Payment/Invoice for Net Profit/Net Loss Sharing. If the Net
Profit/Net Loss is a net loss, Pfizer shall invoice Adolor, at the time the
Pfizer Report is delivered to Adolor, an amount such that Adolor will be bearing
forty percent (40%) of such net loss, and Adolor shall make payment in full to
Pfizer within fifteen (15) days after the date of such invoice. If the Net
Profit/Net Loss is a net profit, Pfizer shall pay Adolor, within fifteen
(15) days after the Pfizer Report is delivered to Adolor, an amount such that
Adolor will receive forty percent (40%) of such net profit.

7.9.6 Pfizer Report Under Royalty Payment Arrangement. With respect to sales of
a Licensed Product in the ROW, and if Adolor has exercised an Opt Out, in the
U.S., within ** after the end of each Calendar Quarter Pfizer shall submit to
Adolor an Estimated Pfizer Report, setting forth royalty payments for the U.S.
and the ROW due Adolor, and in reasonable detail the following items during the
preceding Pfizer Quarter:

(a) royalties, if any, paid by Pfizer to Third Parties for such Licensed Product
sold in the U.S. in accordance with Section 7.7.3(a);

 

60



--------------------------------------------------------------------------------

(b) Net Sales of such Licensed Product in the U.S., the applicable royalty
rate(s) and royalty payment thereon (including calculation thereof); and

(c) Net Sales of such Licensed Product in the ROW, the applicable royalty
rate(s) and royalty payment thereon.

7.9.7 Royalty Payment. At the same time the payment is (or would be) delivered
to Adolor pursuant to Section 7.9.5, Pfizer shall make the royalty payments for
the U.S. (in the event that an Opt Out has been exercised) and the ROW as set
forth in such Pfizer Report and will also pay Adolor for (to the extent that
such expenses have not been included in Net Profit/Net Loss) (a) Adolor’s Sales
Expenses, if any, for the preceding Calendar Quarter, and (b) sixty percent
(60%) of the Adolor Patent Costs incurred in the preceding Calendar Quarter;
provided, Pfizer shall reimburse one hundred percent (100%) of Adolor Patent
Costs for such Adolor Patent Rights that contain claims covering only Named
Compounds or Licensed Products for Named Indications.

7.9.8 Delivery of Reports and Payments. If there is more than one Licensed
Product, each Party shall deliver to the other Party its reports, invoices and
payments which are due within the same timeframe with respect to all Licensed
Products all at the same time.

7.10 GAAP. All financial terms and standards defined or used in this Agreement
for sales or activities occurring pursuant to the terms of this Agreement shall
be governed by and determined in accordance with United States generally
accepted accounting principles, consistently applied (“GAAP”).

7.11 Currencies. For the purposes of this Agreement, in calculating the Net
Sales for any Licensed Product sold in a currency other than U.S. Dollars and
calculating Development Costs or other Pfizer Expenses or Adolor Expenses under
this Agreement incurred by a Party in a currency other than U.S. Dollars, such
Net Sales, Development Costs, Pfizer Expenses or Adolor Expenses, if required to
be reported or paid in U.S. Dollars hereunder, shall be converted into U.S.
Dollars each Calendar Quarter in a manner consistent with the practices used by
such Party from time to time in the preparation of its audited financial
statements, provided that such practices use a widely accepted source of
published exchange rates and are calculated in accordance with GAAP. Each Party
shall, upon the other Party’s request, disclose to the other Party such Party’s
practices for converting foreign currency into U.S. Dollars, and the JSC shall
discuss and reconcile any material differences in the Parties’ currency
conversion practices.

7.12 Manner of Payments. All sums due to either Party under this ARTICLE 7 shall
be payable in United States Dollars by bank wire transfer in immediately
available funds to such bank account(s) as each of Pfizer and Adolor shall
designate at least two (2) Business Days prior to such transfer.

7.13 Interest on Late Payments. If either Adolor or Pfizer shall fail to make a
timely payment pursuant to this Agreement, any such payment that is not paid on
or before the date such payment is due under this Agreement (“Due Date”) shall
bear interest, to the extent

 

61



--------------------------------------------------------------------------------

permitted by applicable Law, (a) for the first thirty (30) days after the Due
Date, at the thirty (30) day London Inter-Bank Offering Rate (LIBOR) for the
United States Dollar as reported from time to time in The Wall Street Journal,
New York edition, effective for the first date on which payment was delinquent
(the “Thirty Day LIBOR Rate”) or, if such rate is not regularly published, as
published in such source as the Joint Steering Committee agrees, (b) commencing
on day thirty-one (31) after the Due Date and thereafter until day sixty
(60) after the Due Date, at the Thirty Day LIBOR Rate plus two percent (2%); and
(c) commencing on day sixty-one (61) after the Due Date and thereafter until
such payment is made, at the Thirty Day LIBOR Rate plus four percent (4%). Such
interest shall be computed on the basis of a year of three hundred sixty
(360) days for the actual number of days payment is delinquent.

7.14 Tax Withholding; Value Added Tax.

7.14.1 Withholding. Except as specifically provided herein, in the event such
withholding is required under the appropriate local tax laws by one (1) of the
Parties (the “Withholding Party”) on account of monies payable to the other
Party under this Agreement, such amounts shall be deducted from the amount of
monies otherwise payable to the other Party under this Agreement, and any such
withholding taxes required under applicable Law to be paid or withheld shall be
an expense of, and borne solely by, such other Party. The Withholding Party
shall use its best efforts to notify the other Party in advance of the
withholding and shall secure and send to the other Party within a reasonable
period of time proof of any such taxes paid or required to be withheld by the
Withholding Party for the benefit of the other Party. The Parties shall
cooperate reasonably with each other to ensure that any amounts required to be
withheld by either Party are reduced in amount to the fullest extent permitted
by Law. No deduction shall be made, or a reduced amount shall be deducted, if
the other Party furnishes a document from the appropriate tax Regulatory
Authorities to the Withholding Party certifying that the payments are exempt
from income taxes or subject to reduced tax rates, according to the applicable
convention for the avoidance of double taxation. In the event that withholding
is required on a payment to a Party or its Affiliate under this Agreement that
would not have been required but for an assignment or sublicense by the other
Party or such other Party’s Affiliate, such payment will be grossed-up by the
amount of the withholding if the non-assigning/non-sublicensing Party can
demonstrate that the withholding will increase its overall current tax liability
for the year at issue (after considering the application of any available
foreign tax credit).

7.14.2 Value-Added Tax. The Parties do not anticipate that payments under this
Agreement will be subject to a value added tax or similar tax (“VAT”) and the
Parties agree to cooperate with one another and use best efforts to ensure that
the VAT does not represent an unnecessary cost in respect of payments made under
this Agreement. Except as specifically provided, it is understood and agreed
between the Parties that (a) all amounts payable under this Agreement are
exclusive of any VAT, which shall be added thereon as applicable and (b) where
VAT is properly added to a payment made under this Agreement, the Party making
the payment will pay the amount of VAT only on receipt of a valid tax invoice
issued in accordance with the laws and regulations of the Country in which the
VAT is chargeable. However, in the event that an assignment or sublicense or the
choice of jurisdiction for performing any of its obligations hereunder by a
Party (the “Responsible Party”) causes a

 

62



--------------------------------------------------------------------------------

VAT that would not otherwise be applicable to apply to a payment under this
Agreement, then the Parties agree that the Responsible Party shall bear the
burden of the VAT. In such event, the payment with respect to which such VAT is
owing shall be made in such a manner as to ensure that the Party other than the
Responsible Party receives (or pays) a sum equal to the sum which it would have
received (or paid) had such VAT not been due.

7.15 Financial Records; Audits. Each Party shall keep, and shall cause its
Affiliates and sublicensees to keep, such accurate and complete records of Net
Sales and its Third Party royalty payments, Patent Costs, Cost of Goods,
Marketing Expenses and Development Costs as are necessary to determine the
amounts due to Pfizer and Adolor under this Agreement. Such records shall be
retained by each Party or any of its Affiliates or sublicensees (in such
capacity, the “Recording Party”) for a period of no less than ** Calendar Years
after the Calendar Year to which such records relate. During normal business
hours and with reasonable advance notice to the Recording Party, such records
shall be made available for inspection, review and audit, at the request and
expense of the other Party (the “Auditing Party”), by an independent certified
public accountant, or the local equivalent, appointed by such Auditing Party and
reasonably acceptable to the Recording Party for the sole purpose of verifying
the accuracy of the Recording Party’s accounting reports and payments made or to
be made pursuant to this Agreement; provided, however, that such audits may not
be performed more than ** years after the payment or report to be audited has
been issued or more than once per Calendar Year and such Auditing Party shall
not be permitted to audit the same period of time more than once. Such
accountants shall be instructed not to reveal to the Auditing Party the details
of its review, except for: (a) such information as is required to be disclosed
under this Agreement, and (b) such information presented in a summary fashion as
is necessary to report the accountants’ conclusions to the Auditing Party, and
all such information shall be deemed Confidential Information of the Recording
Party; provided, however, that in any event such information may be presented to
the Auditing Party in a summary fashion as is necessary to report the
accountants’ conclusions. All costs and expenses incurred in connection with
performing any such audit shall be paid by the Auditing Party unless the audit
discloses at least a five percent (5%) shortfall, in which case the Recording
Party will bear the full cost of the audit for such Calendar Year. The Auditing
Party will be entitled to recover any shortfall in payments due to it as
determined by such audit, plus interest thereon calculated in accordance with
Section 7.13, or alternatively shall have the right to offset and deduct any
such shortfall in payments due to it against payments the Auditing Party is
otherwise required to make to the Reporting Party under this Agreement. The
Recording Party will be entitled to receive any overpayment made by it as
determined by such audit by offsetting and deducting any such overpayment
against payments the Recording Party is otherwise required to make to the
Auditing Party under this Agreement. The documents from which the sums due under
this ARTICLE 7 were calculated shall be retained by the relevant Party.

7.16 Right of Offset. Each Party hereby acknowledges and agrees that the other
Party shall be entitled to offset, in part or in full, from time to time, any
and all amounts owed to such Party under this Agreement, against any and all
amounts due and unpaid by the other Party under this Agreement, unless such
amounts are subject to an unresolved good faith payment dispute.

 

63



--------------------------------------------------------------------------------

ARTICLE 8 REGULATORY MATTERS

8.1 General. Pfizer shall be the owner of and be responsible for obtaining and
maintaining Regulatory Approvals in the U.S., subject to Adolor’s ownership of
the INDs for ADL 5859 and ADL 5747 pursuant to Section 8.2, and in the ROW.

8.2 Transfer of INDs for the Initial Named Compounds. Adolor shall own and use
its Commercially Reasonable Efforts to file and maintain the INDs for ADL 5859
and ADL 5747. Pfizer may, at any time commencing with database lock for the
first Phase 2a Study included in the Development Plan for a Licensed Product,
but shall in no event later than the enrolment by Pfizer of the first patient in
a Phase 2b Study, provide Adolor with a written request for Adolor to transfer
the IND for the Named Compound included in such Licensed Product. Promptly after
receipt of such written request from Pfizer, Adolor shall transfer ownership of
the applicable IND for such Named Compound to Pfizer; provided, that Pfizer
shall grant Adolor a right of reference under such IND in the event Adolor is to
conduct Clinical Studies pursuant to the Development Plan after such transfer.

8.3 Communications with Regulatory Authorities.

8.3.1 For so long as it is the owner of the IND for ADL 5859 or ADL 5747,
Adolor, and after the transfer of the first such IND, Pfizer, shall provide the
other Party with notice of all meetings, conferences, and discussions (including
without limitation, Advisory Committee meetings or any other meeting of experts
convened by the FDA concerning any topic relevant to the Licensed Products)
scheduled with the FDA concerning any regulatory matters relating to the
Licensed Products promptly after the scheduling of such meeting, conference, or
discussion. The Party that does not, at the time of such meeting, own the IND
for the Licensed Product that is the subject of such meeting shall be entitled
to have one or more representatives, as appropriate under the circumstance,
present at all such meetings. Adolor and Pfizer, through the JDC, shall use all
reasonable efforts to agree in advance on the scheduling of such meetings,
conferences and discussions and on the objectives to be accomplished at such
meetings, conferences and discussions and the agenda for the meetings,
conferences and discussions with the FDA, and with respect to Advisory Committee
meetings.

8.3.2 For so long as it is the owner of the IND for ADL 5859 or ADL 5747, Adolor
will provide Pfizer with copies, which copies may be in draft form, of all
material submissions to the FDA relating to a Licensed Product. Adolor will
provide Pfizer with such copies sufficiently in advance of such planned
submission to the FDA by Adolor, in order to allow Pfizer to provide comments to
Adolor regarding such submission. Adolor shall consider Pfizer’s comments in
good faith with respect to such submission. In addition, Adolor shall not make
any submissions or other filings to Regulatory Authorities other than the FDA
without the prior written consent of Pfizer. After the transfer of the first IND
for a Licensed Product, Pfizer will provide Adolor with copies, which copies may
be in draft form, of all material submissions to the FDA or the EMEA relating to
a Licensed Product. Pfizer will provide Adolor with such copies sufficiently in
advance of such planned submission to the FDA or the EMEA by Pfizer in order to
permit Adolor to provide comments regarding such submission. Pfizer will
consider Adolor’s comments in good faith with respect to such submission.

 

64



--------------------------------------------------------------------------------

8.3.3 Each Party shall provide to the other Party, as soon as reasonably
practicable but in no event more than two (2) Business Days after its receipt,
copies of any material documents or other material correspondence received from
the FDA or the EMEA pertaining to a Licensed Product.

8.4 Drug Safety. The Parties shall meet and agree upon a written plan for
exchanging adverse event and other safety information relating to Licensed
Products prior to Pfizer’s initiation of any clinical activity for the Licensed
Product in the Territory. Such written plan shall ensure that adverse event and
other safety information is exchanged according to a schedule that will permit
each Party to comply with local regulatory requirements and all Laws.

8.5 Regulatory Information. Each Party agrees to provide the other with all
reasonable assistance and take all actions reasonably requested by the other
Party that are necessary or desirable to enable the other Party to comply with
any Law applicable to the Licensed Products, including, but not limited to,
Pfizer’s meeting its reporting and other obligations to maintain and update any
Marketing Authorizations for the Licensed Products.

8.6 Recalls or Other Corrective Action. Pfizer shall promptly notify Adolor of
any material actions to be taken by Pfizer with respect to any recall or market
withdrawal or other corrective action related to the Licensed Products prior to
such action, if reasonably practicable under the circumstances, to permit Adolor
a reasonable opportunity to consult with Pfizer with respect thereto. All costs
and expenses with respect to a recall, market withdrawal or other corrective
action shall be borne by Pfizer, provided, however, that if the Parties are
sharing the Net Profit/Net Loss, the Out-of-Pocket Costs and Expenses of any
such recall in the U.S. shall be a Marketing Expense to the extent not resulting
from or related to such Party’s breach of its obligations under this Agreement
or its negligence or intentional misconduct. Notwithstanding the foregoing,
Pfizer shall have sole responsibility for and shall make all decisions with
respect to any recall, market withdrawals or any other corrective action related
to the Licensed Products in any Country in the Territory.

ARTICLE 9 MANUFACTURING AND DISTRIBUTION

9.1 Distribution. Pfizer shall have title to all commercial inventory of the
Licensed Product in the Territory and be responsible for manufacturing,
distribution, invoicing, credit and collection for the Licensed Product in the
Territory.

9.2 Manufacturing Transfer. Within sixty (60) days after the Effective Date, the
JDC shall agree upon a manufacturing transfer plan, pursuant to which Adolor
shall transfer to Pfizer the Adolor Know-How related to the manufacture of ADL
5859 and ADL 5747 and the Licensed Products containing such Named Compounds
concluding with the amendment of the applicable IND allowing such manufacturing
site change (the “Manufacturing Transfer”). During the Manufacturing Transfer,
Adolor shall fully cooperate with and provide reasonable assistance to Pfizer or
its designee, through documentation, consultation, training and face-to-face
meetings, to enable Pfizer or its designee in an efficient and timely manner to
transfer the Adolor Know-How and Adolor Confidential Information regarding the
manufacture of the Named Compounds and/or Licensed Products. Pfizer shall be
solely responsible, and shall reimburse Adolor for, all

 

65



--------------------------------------------------------------------------------

Out-of-Pocket Costs and Expenses incurred by Adolor in connection with executing
such Manufacturing Transfer to Pfizer.

9.3 Supply of Named Compounds and Licensed Products. Adolor shall continue to
have manufactured and supplied the Named Compounds and the Licensed Products for
Clinical Studies ongoing as of the Effective Date and additional Clinical
Studies that are planned to commence prior to completion of the Manufacturing
Transfer. The precise timing of the transition of supply responsibility from
Adolor to Pfizer shall be discussed at the JDC and will be timed so as not to
disrupt Development of the Named Compounds and Licensed Products. After such
transition, Pfizer shall manufacture or have manufactured and supply one hundred
percent (100%) of the requirements of Named Compounds and Licensed Products to
the Parties. All manufacturing performed by or on behalf of either Party shall
be performed in compliance with GMPs and any applicable Laws and Regulatory
Authorizations. During the Term, and provided that Pfizer manufactures all or a
portion of Named Compounds or Licensed Products in its own facilities, Pfizer
shall dedicate a sufficient amount of its manufacturing capacity to the
manufacture and supply of the Named Compounds and Licensed Products. In the
event there is a shortage or anticipated shortage of such manufacturing capacity
at the Pfizer facility at which Named Compounds or Licensed Products are being
manufactured, Pfizer shall allocate an equitable percentage of its capacity to
the Named Compounds and Licensed Products consistent with the overall forecasted
requirements for the facility.

9.4 Manufacturing Cost Improvement. The JSCC and Pfizer shall use Commercially
Reasonable Efforts to seek continuous improvements to the manufacturing
technology to minimize and reduce the Cost of Goods.

9.5 Manufacturing Participation. In order to ensure that all manufacturing
performed by or on behalf of either Party is being performed in compliance with
GMPs, upon reasonable advance notice Pfizer, only during the timeframe when
Pfizer is conducting Clinical Studies pursuant to a Development Plan and Adolor
is supplying Named Compounds and Licensed Products pursuant to Section 9.3, and
Adolor, only during the timeframe when Pfizer is manufacturing Named Compounds
and Licensed Products and Adolor is conducting Clinical Studies pursuant to a
Development Plan, shall have the right to audit the manufacture of Named
Compounds and Licensed Products within the other Party’s facilities and/or such
Party’s Third Party contract manufacturers, provided, however, that such right
may be exercised no more than one (1) time per Calendar Year for up to **
Business Days, and provided further that such audit right may be exercised only
when doing so would not, in the audited Party’s or its Third Party contract
manufacturer’s sole reasonable discretion, unduly disrupt the manufacturing of
Named Compounds or Licensed Products. Notwithstanding the foregoing and provided
that the other Party has an IND or is performing Clinical Studies with respect
to such Named Compound, in the event of significant manufacturing-related
regulatory event regarding a Named Compound, Licensed Product, or that portion
of a facility involved in the manufacture of a Named Compound or Licensed
Product, the Party that is the subject (or whose Third Party contract
manufacturer is the subject) of such regulatory event shall promptly provide the
other Party with all material information regarding such regulatory event, and
shall discuss with the other Party plans for remedying the issues raised by such
regulatory event.

 

66



--------------------------------------------------------------------------------

ARTICLE 10 CONFIDENTIAL INFORMATION; PUBLICATIONS AND PUBLICITY

10.1 Confidential Information.

10.1.1 Pfizer and Adolor each agree that during the Term and for the ** period
following the expiration or termination hereof, it will keep confidential, and
will cause its Affiliates to keep confidential all Adolor Confidential
Information or Pfizer Confidential Information, as the case may be, that is
disclosed to it, or to any of its Affiliates pursuant to this Agreement;
notwithstanding the foregoing, in the case of trade-secrets identified in
writing by one Party to the other, the obligations of confidentiality shall
continue until such information is no longer considered a trade secret. Pfizer
and Adolor each agree to take such action, and to cause its Affiliates to take
such action, to preserve the confidentiality of Adolor Confidential Information
and/or Pfizer Confidential Information, as the case may be, as it would
customarily take to preserve the confidentiality of its own confidential
information, which in any event shall be no less than reasonable actions.

10.1.2 Neither Pfizer nor Adolor nor any of their respective Affiliates shall
use the other Party’s Confidential Information, as the case may be, except as
expressly permitted in this Agreement.

10.1.3 Pfizer and Adolor each agree that any disclosure (a) by Pfizer or any of
its Affiliates of Adolor Confidential Information, or (b) by Adolor or any of
its Affiliates of Pfizer Confidential Information shall be made subject to
obligations of confidentiality at least as stringent as confidentiality
obligations hereunder and only if and to the extent necessary to carry out its
responsibilities or exercise its rights under this Agreement or as otherwise
required by Law. Except as permitted by this ARTICLE 10, Pfizer agrees not to
disclose any Adolor Confidential Information and Adolor agrees not to disclose
any Pfizer Confidential Information to any Third Parties, other than its
directors, subcontractors, consultants, licensees and agents as permitted under
this Section 10.1.3, under any circumstance without written permission from the
other Party. Except as otherwise contemplated or required by this Agreement,
Pfizer and Adolor each agree, upon the other’s request, to return all Adolor
Confidential Information or Pfizer Confidential Information, as the case may be,
disclosed to the other Party pursuant to this Agreement, including all copies
and extracts of documents, as promptly as practicable following such request
upon the termination of this Agreement, except for one (1) copy which may be
kept for the purpose of complying with continuing obligations under this
Agreement.

10.1.4 Adolor and Pfizer each represent that all of its directors, officers,
employees, and any subcontractors, consultants, investigators, licensees or
agents of such Party who shall have access to Pfizer Confidential Information or
Adolor Confidential Information are bound to maintain such information in
confidence.

10.1.5 Notwithstanding anything to the contrary in this ARTICLE 10, Pfizer may
disclose Adolor Confidential Information and Adolor may disclose Pfizer
Confidential Information (a) to Governmental Authorities (i) to the extent
reasonably necessary to obtain or maintain INDs or Regulatory Approvals for any
Named Compound or Licensed Product, and (ii) in order to respond to inquiries,
requests or investigations relating to this

 

67



--------------------------------------------------------------------------------

Agreement; (b) to outside consultants, contractors, advisory boards, managed
care organizations, and non-clinical and clinical investigators, in each case to
the extent reasonably necessary to Develop, register or Commercialize any Named
Compound or Licensed Product; provided that Pfizer or Adolor, as the case may
be, shall obtain the same confidentiality obligations from such Third Parties as
it obtains with respect to its own similar types of confidential information;
(c) in connection with filing or prosecuting Patent Rights as permitted by this
Agreement; (d) in connection with prosecuting or defending litigation as
permitted by this Agreement; (e) in connection with or included in scientific
presentations and publications relating to Named Compounds or Licensed Products,
including abstracts, posters, journal articles and the like, which presentations
and publications are authorized pursuant to Section 10.2; and (f) to the extent
reasonably necessary in order to exercise or enforce its rights under this
Agreement. In addition, either Party may disclose any Confidential Information
of the other Party as may be otherwise required or requested to be disclosed in
compliance with applicable Laws or regulations or order by a court or other
Governmental Authority having competent jurisdiction; provided, that if either
Adolor or Pfizer is required to make any such disclosure of the Pfizer
Confidential Information or the Adolor Confidential Information, respectively,
such Party shall give reasonable advance notice (to the extent possible) to the
other Party of such disclosure requirement and the Disclosing Party may in its
discretion seek to secure confidential treatment of the Adolor Confidential
Information or the Pfizer Confidential Information, as the case may be,
requested or required to be disclosed.

10.2 Publications. Neither Party, nor any of its employees or contractors shall
publish or present any information, including the results of any preclinical or
clinical studies with respect to any Named Compound or Licensed Product without
prior approval of the JDC or the other Party. In the event either Party reviews
a proposed Third Party academic, scientific, medical or other publication or
presentation with respect to any Named Compound or Licensed Product, such Party
shall submit a copy of such publication or presentation to the other Party’s
representatives on the JDC at least sixty (60) days in advance (or, if such
Party has fewer than sixty (60) days to review a proposed Third Party
publication or presentation, as soon as reasonably practicable) of such proposed
publication or presentation being submitted to a publisher or other Third Party.
In the event a Party or a Party’s employee proposes to publish or make a
publication or presentation with respect to any Named Compound or Licensed
Product, such Party shall submit a copy of such publication or presentation to
the other Party at least sixty (60) days in advance of such proposed publication
or presentation being submitted to a publisher or other Third Party. Nothing in
this ARTICLE 10 shall be construed to (a) limit the right of Adolor’s or
Pfizer’s clinical investigators to publish the results of their studies; or
(b) prevent (i) either Party from complying with applicable Law with respect to
the disclosure of Clinical Study data and results, or (ii) Pfizer from in any
way complying with its Clinical Disclosure and Publication Policy, a copy of
which will be provided to Adolor, on request, and shall constitute Pfizer
Confidential Information.

10.3 Registration and Filing of This Agreement. If a Party determines that it is
required by Law to publicly file, register or notify this Agreement with a
Governmental Authority, such Party shall (a) initially file a redacted copy of
this Agreement approved by both Parties (the “Redacted Agreement”), (b) request,
and use commercially reasonable efforts to

 

68



--------------------------------------------------------------------------------

obtain, confidential treatment of all terms redacted from this Agreement, as
reflected in the Redacted Agreement, for a reasonable period, (c) permit the
other Party to review and approve such request for confidential treatment and
any subsequent correspondence with respect thereto at least five (5) Business
Days prior to its submission to such Governmental Authority, (d) promptly
deliver to the other Party any written correspondence received by it or its
representatives from such Governmental Authority with respect to such
confidential treatment request and promptly advise the other Party of any other
communications between it or its representatives with such Governmental
Authority with respect to such confidential treatment request, (e) upon the
written request of the other Party, request an appropriate extension of the term
of the confidential treatment period, and (f) if such Governmental Authority
requests any changes to the redactions set forth in the Redacted Agreement,
discuss such changes with the other Party and take the other Party’s comments
into consideration when deciding whether to agree to such changes.
Notwithstanding the foregoing, the Party who determines that it is required by
Law to publicly file, register or notify this Agreement with a Governmental
Authority shall have the final determination with respect to the redactions.
Each Party shall be responsible for its own Out-of-Pocket Costs and Expenses in
connection with any such filings, registrations or notifications.

10.4 Publicity. The public announcement of the execution of this Agreement is
set forth on Schedule 10.4 attached hereto and shall be promptly disseminated
following the execution of this Agreement by the Parties. In addition, the
Parties may make public statements, including in analyst meetings, concerning
the progress of the Named Compounds or Licensed Products consistent with the
disclosures that the Parties make for their other pharmaceutical products under
development; provided that each Party shall obtain the other Party’s prior
consent before making such public statements, such consent not to be
unreasonably delayed, withheld or conditioned. Each Party shall cooperate with
the other Party with respect to review and comment on such public statements.
Without limiting the immediately preceding sentence, each Party shall not,
without the other Party’s prior consent, such consent not to be unreasonably
delayed, withheld or conditioned, make any public statement (written or oral)
concerning the terms of this Agreement or concerning any Named Compound or
Licensed Product, except where such statement: (a) is required by Law, (b) is
required to be contained in financial statements of the Parties prepared in
accordance with GAAP, or (c) has been announced previously in accordance with
Section 10.1.5 or this Section 10.4. In the case of any public statement
(written or oral) pursuant to (a) or (b) above, the Parties shall give the other
Party sufficient advance notice of the text of such statement so that the other
Party will have the opportunity to comment upon the statement, and the Party
issuing such statement shall give due consideration to any such comments in the
final statement.

ARTICLE 11 REPRESENTATIONS AND WARRANTIES; COVENANTS

11.1 Mutual Representations and Warranties. Adolor and Pfizer each represents
and warrants to the other as of the Effective Date that:

11.1.1 It has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and the execution, delivery
and performance of this Agreement by such Party have been duly and validly
authorized and

 

69



--------------------------------------------------------------------------------

approved by proper corporate action on the part of such Party, and it has taken
all other action required by Law, its certificate of incorporation or by-laws,
or any agreement to which it is a party or to which it may be subject, required
to authorize such execution, delivery and performance. Assuming due
authorization, execution and delivery on the part of the other Party, this
Agreement constitutes a legal, valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable insolvency and other Laws affecting
creditors’ rights generally, or by the availability of equitable remedies.

11.1.2 The execution and delivery of this Agreement by such Party and the
performance by such Party contemplated hereunder does not and will not violate
any Laws or any order of any court or Governmental Authority, except for such
violations that would not have a material adverse effect on the ability of such
Party to perform its obligations under this Agreement.

11.1.3 Neither the execution and delivery of this Agreement nor the performance
hereof by such Party requires it to obtain any permits, authorizations or
consents from any Governmental Authority (other than any regulatory approvals
relating to the manufacture, use, importation or sale of any Named Compound or
Licensed Product) or from any other person, firm or corporation, and such
execution, delivery and performance will not result in the material breach of or
give rise to any right of termination under any agreement or contract to which
it is a party or to which it may be subject, except for those breaches or rights
that would not adversely affect its ability to perform its obligations under
this Agreement.

11.1.4 There is no action, claim, demand, suit, proceeding, arbitration,
grievance, citation, summons, subpoena, inquiry or investigation of any nature,
civil, criminal, regulatory or otherwise, in law or in equity, pending or, to
the knowledge of such Party, threatened against it or any of its Affiliates
relating to the transactions contemplated by this Agreement.

11.1.5 Its employees have executed agreements or have existing obligations under
Law requiring assignment to such Party of all Improvements made by such
individuals during the course of and as a result of their employment with such
Party, and obligating such employees to maintain as confidential such Party’s
Confidential Information.

11.2 Additional Pfizer Representations and Warranties. Pfizer further represents
and warrants to Adolor as of the Effective Date that:

11.2.1 Neither it nor any of its Affiliates currently has in clinical
development, or has, prior to the Effective Date, adopted a plan to initiate
Clinical Studies for, a product containing any Delta Compound other than a Named
Compound;

11.2.2 It has utilized its own scientific, marketing and distribution expertise
and experience to analyze and evaluate both the scientific and commercial value
of the Adolor Delta Compounds and has relied on such analysis and evaluations in
deciding to enter into this Agreement; and

 

70



--------------------------------------------------------------------------------

11.2.3 Pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the
“HSR Act”), Pfizer has made the good-faith determination that this transaction
does not satisfy the size of the transaction test as defined under the HSR Act,
and therefore, no filing is required under the HSR Act for this transaction.

11.3 Additional Adolor Representations and Warranties. For the following
representations and warranties, the “Knowledge of Adolor” means the actual
knowledge of the individuals named on Schedule 11.3. Adolor further represents
and warrants to Pfizer as of the Effective Date that:

11.3.1 To the Knowledge of Adolor, (a) there is no reason why the claims that
may issue from the patent applications set forth on Schedule 1.8 would not be
valid and enforceable, and (b) no Third Party is infringing any patents
encompassed within the Adolor Patent Rights relating to ADL 5859 or ADL 5747;

11.3.2 No Third Party has challenged or has threatened in writing to challenge
the extent, validity or enforceability of the patents encompassed within the
Adolor Patent Rights relating to ADL 5859 or ADL 5747 (including by way of
example through the institution or written threat of institution of
interference, nullity or similar invalidity proceedings before the United States
Patent and Trademark Office or any analogous foreign entity), and to the
Knowledge of Adolor, all application, registration, maintenance and renewal fees
in respect of the Adolor Patent Rights have been paid and all documents and
certificates required to be filed with the relevant agencies for the purpose of
maintaining such Adolor Patent Rights have been filed;

11.3.3 To the Knowledge of Adolor, none of the research, development, making,
having made, use, sale, offering for sale or importing of any Named Compound or
Licensed Products by or on behalf of Adolor has infringed, is infringing or
would infringe any issued patents of a Third Party, if and when issued, any
claim within any published patent application of any Third Party. Neither Adolor
nor any of its Affiliates have received any written notice or claim that the
research, development, making, having made, use, sale, offering for sale or
importing of any Named Compound or Licensed Product in the Territory infringed
or infringes any patents of a Third Party;

11.3.4 Schedule 1.8 contains a complete and correct list of the Adolor Patent
Rights (and indicating which entity Controls each patent and patent application
and indicating which are owned and which are licensed);

11.3.5 Adolor Controls the Adolor Patent Rights, free of any lien, encumbrance,
charge, security interest, mortgage or other similar restriction, and neither
Adolor nor any of its Affiliates has entered into any agreement (other than fee
for services agreements or material transfer agreements entered into in the
ordinary course of business to develop the Named Compounds or any research
agreements for non-commercial purposes) granting any right, interest or claim in
or to any Adolor Patent Rights to any Third Party (including any academic
organization or agency);

 

71



--------------------------------------------------------------------------------

11.3.6 None of the Adolor Patent Rights have been licensed, or otherwise made
available (including pursuant to any immunity from suit arrangement) to Adolor
or any of its Affiliates from a Third Party;

11.3.7 To the Knowledge of Adolor, Adolor has complied with all applicable Laws
in all material respects, including any disclosure requirements, in connection
with the filing, prosecution and maintenance of the Adolor Patent Rights in the
Territory;

11.3.8 Adolor has obtained assignment of the Adolor Patent Rights listed in
Schedule 1.8, from the inventors named therein, and all such assignments of
inventorship rights are valid and enforceable;

11.3.9 None of the rights of Adolor or its Affiliates under the Adolor Patent
Rights were developed with federal funding from the United States government or
any other Governmental Authority such that the United States government or other
Governmental Authority has any march-in rights in or to any Adolor Patent Rights
or such that Adolor or its Affiliates would be subject to any compulsory
licensing requirements or any rights under 35 U.S.C. §§ 201-212;

11.3.10 Adolor has heretofore disclosed or made available to Pfizer all material
scientific and technical information and all material information relating to
safety and efficacy Known to it or its Affiliates with respect to the Named
Compounds and the Licensed Products, and has made available to Pfizer complete
and accurate copies of all material documentation and correspondence submitted
to or received from any Regulatory Authority with respect to ADL 5859 and ADL
5747;

11.3.11 In the course of the Development of the Named Compounds and Licensed
Products, Adolor has not used any employee or consultant that is debarred by any
Regulatory Authority or who is or was to the Knowledge of Adolor the subject of
debarment proceedings by any Regulatory Authority; and

11.3.12 All Development activities performed by Adolor, and to the Knowledge of
Adolor performed on its behalf, relating to the Named Compounds have been
conducted in material compliance with applicable Law, except where failure to so
comply would not be reasonably expected to have a material adverse effect on
Pfizer’s rights hereunder.

11.4 Covenants. Each Party hereby covenants and agrees during the Term that:

11.4.1 It shall carry out the Development and Commercialization of the Named
Compounds and Licensed Products and its other obligations or activities
hereunder in accordance with: (a) the terms of this Agreement, the Development
Plan, and the Commercialization Plan, and (b) GCPs, GLPs and GMPs and all other
applicable Laws and Marketing Authorizations;

11.4.2 It will not enter into any agreement with a Third Party or undertake
other activities or commitments which would have a material adverse effect on:
(a) its

 

72



--------------------------------------------------------------------------------

ability to perform all of the obligations undertaken by it, or (b) any of the
rights granted to the other Party hereunder. The Parties acknowledge that this
Section 11.4.2 shall not prevent either Party from entering into or performing
under one or more Third Party Agreements pursuant to Section 3.2.8; and

11.4.3 In the course of the Development or Commercialization of Named Compounds
and Licensed Products, it will not use any employee or consultant who has been
debarred by any Regulatory Authority, or, to the best of such Party’s knowledge,
is the subject of debarment proceedings by a Regulatory Authority.

11.5 Additional Covenants of Adolor. Adolor covenants and agrees during the Term
as follows:

11.5.1 Except as required pursuant to any consent decree or agreement with any
Governmental Authority or by Law and except as otherwise provided for in this
Agreement, neither Adolor nor its Affiliates shall enter into any agreement with
any Third Party, whether written or oral, with respect to, or otherwise assign,
transfer, license, or convey its right, title or interest in or to, the Adolor
Patent Rights, Adolor Know-How, any Named Compound or a Licensed Product, in
each case, that is in conflict with the rights granted by Adolor to Pfizer under
this Agreement;

11.5.2 Adolor shall not grant any mortgage, lien, deed of trust, charge, pledge,
security interest or other encumbrance or imposition with respect to any of the
Adolor Patent Rights that would prevent it from performing its obligations under
this Agreement; and

11.5.3 Upon reasonable notice from Pfizer, Adolor shall provide Pfizer and its
agents and representatives with reasonable access to information concerning the
Named Compounds, Licensed Products, Adolor Patent Rights or Adolor Know-How.

11.6 Disclaimer of Warranty. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, AND RENOUNCES ANY WARRANTY,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 12 INDEMNIFICATION

12.1 Indemnification by Pfizer. Subject to Sections 12.3 and 12.4, Pfizer shall
defend, indemnify and hold harmless Adolor and its Affiliates and each of their
officers, directors, shareholders, employees, successors and permitted assigns
(“Adolor Indemnitees”) from and against all Third Party Claims, and all
associated Losses, to the extent arising out of: (a) Pfizer’s negligence or
willful misconduct in performing any of its obligations under this Agreement,
(b) a breach by Pfizer of any of its representations, warranties, covenants or
obligations under this Agreement, (c) subject to Section 12.3, the manufacture,
use, promotion, marketing, distribution, storage or sale of Licensed Products by
Pfizer or on behalf of Pfizer by a Third Party, or (d) the manufacture, use,
marketing, distribution, storage or sale of any product containing an Unnamed

 

73



--------------------------------------------------------------------------------

Compound developed or commercialized by or on behalf of Pfizer outside of this
Agreement; provided, however, that in all cases referred to in this
Section 12.1, Pfizer shall not be liable to indemnify Adolor for any Losses of
Adolor to the extent that such Losses of Adolor arise from any action or
non-action of Adolor for which Adolor is obligated to indemnify Pfizer pursuant
to Section 12.2.

12.2 Indemnification by Adolor. Subject to Sections 12.3 and 12.4, Adolor shall
defend, indemnify and hold harmless Pfizer and its Affiliates and each of their
officers, directors, shareholders, employees, successors and permitted assigns
(“Pfizer Indemnitees”) from and against all Third Party Claims, and all
associated Losses, to the extent arising out of: (a) Adolor’s negligence or
willful misconduct in performing any of its obligations under this Agreement,
(b) a breach by Adolor of any of its representations, warranties, covenants or
obligations under this Agreement, (c) subject to Section 12.3, the manufacture,
use or Detailing (other than Detailing in compliance with Pfizer’s instructions
or training or promotional materials) of Licensed Products by Adolor or on
behalf of Adolor by a Third Party, or (d) the manufacture, use, marketing,
distribution, storage or sale of any product containing an Unnamed Compound
(including with respect to any Named Compound to which Pfizer’s rights have been
terminated and have reverted to Adolor, but only to the extent such Claims arise
out of Adolor’s activities after such reversion) developed or commercialized by
or on behalf of Adolor outside of this Agreement; provided, however, that in all
cases referred to in this Section 12.2, Adolor shall not be liable to indemnify
Pfizer for any Losses of Pfizer to the extent that such Losses of Pfizer arise
from any action or non-action of Pfizer for which Pfizer is obligated to
indemnify Adolor pursuant to Section 12.1.

12.3 Liability Contribution. If the Parties are sharing the Net Profit/Net Loss,
then the following shall apply:

12.3.1 Indemnification Procedures. In the case of any U.S. Product Liability or
U.S. IP Liability, Pfizer shall be the Indemnifying Party solely for purposes of
determining which Party has the right to control the defense of such Third Party
Claim pursuant to Section 12.4 and Adolor shall have the rights, to which an
Indemnified Party is entitled, to participate in the defense of such Third Party
Claim pursuant to Section 12.4.

12.3.2 U.S. Product Liability. Each of Adolor and Pfizer shall be responsible
for U.S. Product Liability in proportion to such Party’s share of the Net
Profit/Net Loss. U.S. Product Liability shall mean the amount of any Losses
resulting from claims of Third Parties relating to any death or bodily injury
caused by the use of the Licensed Products sold in the U.S. (the “U.S. Product
Liability”), except to the extent Pfizer is obligated to indemnify Adolor under
Section 12.1(a), (b) or (d) or Adolor is obligated to indemnify Pfizer under
Section 12.2(a), (b) or (d).

12.3.3 U.S. IP Liability. Each of Adolor and Pfizer shall be responsible for
U.S. IP Liability in proportion to such Party’s share of the Net Profit/Net
Loss. U.S. IP Liability shall mean the amount of any and all Losses arising out
of or resulting from any Third Party Claim involving any actual or alleged
infringement, misappropriation or other violation of a Third Party’s
intellectual property rights arising out of the use of the Adolor Patent Rights,
or

 

74



--------------------------------------------------------------------------------

the Adolor Know-How in the Development, use, manufacture, or Commercialization
of a Licensed Product in the U.S. (“U.S. IP Liability”), except to the extent
Pfizer is obligated to indemnify Adolor under Section 12.1(a), (b) or (d) or
Adolor is obligated to indemnify Pfizer under Section 12.2(a), (b) or (d).

For the avoidance of doubt, Adolor shall not be responsible for any Losses
arising out of or resulting from U.S. Product Liability or U.S. IP Liability in
relation to Licensed Products for which it does not share the Net Profit/Net
Loss unless such Loss is related to a Third Party Claim under Section 12.2(a),
(b) or (d).

12.4 Procedure for Indemnification.

12.4.1 Notice. Each Party (the “Indemnified Party”) will notify promptly the
other Party (the “Indemnifying Party”) if it becomes aware of a Claim (actual or
potential) by any Third Party (a “Third Party Claim”) for which indemnification
may be sought by the Indemnified Party, and will give such information with
respect thereto as the Indemnifying Party shall reasonably request. If any
proceeding (including any governmental investigation) is instituted involving
the Indemnified Party, the Indemnified Party shall not make any admission or
statement concerning a Third Party Claim, but shall promptly notify the
Indemnifying Party in writing and the Indemnifying Party and Indemnified Party
shall meet to discuss how to respond to such Third Party Claim. The Indemnifying
Party shall not be obligated to indemnify the Indemnified Party to the extent
any admission or statement made by the Indemnified Party, or any failure by the
Indemnified Party to notify the Indemnifying Party of the Claim, materially
prejudices the defense of the Third Party Claim.

12.4.2 Defense of Claim. The Indemnifying Party shall defend the Indemnified
Party against the Third Party Claim; provided, that the Indemnifying Party has
the financial resources to satisfy, and expressly agrees that it shall be
responsible for satisfying and discharging, any judgment or award made to the
Third Party as a result of such proceedings or settlement amount agreed to with
the Third Party in respect of the Third Party Claim, without prejudice to any
provision in this Agreement or right under applicable Law that allows the
Indemnifying Party subsequently to recover any amount from the Indemnified
Party. The Indemnifying Party shall retain counsel reasonably acceptable to the
Indemnified Party (such acceptance not to be unreasonably withheld, refused,
conditioned or delayed) to represent the Indemnified Party and shall pay the
fees and expenses of such counsel related to such proceeding. In any such
proceeding, the Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
the Indemnified Party unless: (a) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel, or (b) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnifying Party and the Indemnified Party and representation of both
Parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. In the circumstance described in the preceding
sentence, all reasonable attorneys’ fees and expenses of the Indemnified Party
shall be reimbursed as they are incurred. The Indemnified Party shall have the
right to control the defense of the Third Party Claim only if the Indemnifying
Party fails to defend the Third Party Claim, and if the Indemnified Party
controls the defense of such Third Party Claim, the

 

75



--------------------------------------------------------------------------------

Indemnifying Party shall have the right to participate in such defense at the
Indemnifying Party’s own expense. The Indemnified Party shall not settle any
claim for which it is seeking indemnification without the prior consent of the
Indemnifying Party, which consent shall not be unreasonably withheld, refused,
conditioned or delayed. The Indemnified Party shall, at the Indemnifying Party’s
expense and request, cooperate in all reasonable respects in the defense of the
Third Party Claim.

12.4.3 The Indemnifying Party shall not, without the written consent of the
Indemnified Party (which consent shall not be unreasonably withheld), effect any
settlement of any pending or threatened proceeding in which the Indemnified
Party has sought indemnification hereunder by the Indemnifying Party, unless
such settlement involves solely monetary damages and includes an unconditional
release of the Indemnified Party from all liability on claims that are the
subject matter of such proceeding.

12.5 Assumption of Defense. Notwithstanding anything to the contrary contained
herein, an Indemnified Party shall be entitled to assume the defense of any
Third Party Claim with respect to the Indemnified Party, upon written notice to
the Indemnifying Party pursuant to this Section 12.5, in which case the
Indemnifying Party shall be relieved of liability under Section 12.1 or 12.2, as
applicable, solely for such Third Party Claim and related Losses.

12.6 Insurance. Each Party shall, upon the Effective Date and for a period of
five (5) years after the completion of its Development and Commercialization
activities hereunder, obtain and/or maintain, at its sole cost and expense,
product liability insurance (including any self-insured arrangements) in such
amounts and for such coverage that are reasonable and customary in the U.S.
pharmaceutical industry for companies of comparable size and activities against
all liabilities arising out of activities that such Party performs under or in
connection with this Agreement.

12.7 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER OR ANY OF ITS AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS, BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS
AFFILIATES IN CONNECTION WITH A BREACH OR ALLEGED BREACH OF THIS AGREEMENT. THE
FOREGOING SENTENCE SHALL NOT LIMIT THE OBLIGATIONS OF EITHER PARTY TO INDEMNIFY
THE OTHER PARTY FROM AND AGAINST THIRD PARTY CLAIMS UNDER THIS ARTICLE OR
LIABILITIES RESULTING FROM A BREACH OF THE CONFIDENTIALITY OBLIGATIONS UNDER
ARTICLE 10 ABOVE.

 

76



--------------------------------------------------------------------------------

ARTICLE 13 INTELLECTUAL PROPERTY

13.1 Intellectual Property.

13.1.1 Pfizer Technology. As between the Parties, Pfizer is and shall remain the
sole owner of the Pfizer Technology.

13.1.2 Adolor Technology. As between the Parties, Adolor is and shall remain the
sole owner of the Adolor Technology.

13.1.3 Joint Ownership. The Parties shall jointly own all Joint Improvements.

13.1.4 Inventorship. For purposes of determining whether an Improvement is
solely invented by Pfizer or solely invented by Adolor, or a Joint Improvement,
questions of inventorship shall be resolved in accordance with the U.S. patent
Laws.

13.2 Prosecution and Maintenance of Patents.

13.2.1 Prosecution and Maintenance of Adolor Patent Rights. Adolor shall have
the first right to prepare, file, prosecute, and maintain all Adolor Patent
Rights, in each case through one or more outside law firms that are reasonably
acceptable to Pfizer; provided that all Patent Costs incurred by Adolor in
prosecuting and maintaining Adolor Patent Rights will be allocated pursuant to
Section 7.9. Upon Pfizer’s written request, and provided Pfizer provides such
written request reasonably in advance of any relevant filing deadline or
intended filing date, Adolor will file patent applications in good faith that
Adolor did not intend to file (including continuations, divisionals and
continuations in part) or add new claims to existing patent applications
directed to the rights licensed to Pfizer under this Agreement, including
separate applications in the United States for one (1) or more Named Compounds
for the purpose of obtaining Hatch-Waxman extensions for such Named Compound(s),
and Adolor shall have the option to bear the Patent Costs associated with such
patent applications. If Adolor declines to bear any of its share of the Patent
Costs for such applications, it will promptly notify Pfizer in writing, and
Pfizer shall have the right to bear such Patent Costs. If Pfizer elects to pay
such Patent Costs with respect to such Adolor Patent Rights that are otherwise
payable by Adolor, then such Adolor Patent Rights will not be taken into account
in determining the Royalty Term in the applicable Country(ies).

13.2.2 Right to Comment. Adolor will keep Pfizer fully informed of the status of
the Adolor Patent Rights and will provide Pfizer with copies of all substantive
documentation submitted to, or received from, any patent offices in connection
therewith. With respect to any substantive submissions that Adolor is required
to or otherwise intends to submit to a patent office, Adolor shall, as
reasonably practical, provide a draft of such submission to Pfizer at least
thirty (30) days prior to the deadline or intended filing date, whichever is
earlier, for submission of such documentation. Pfizer shall have the right to
review and comment upon any such submission by Adolor to a patent office that
could affect the scope of coverage or validity of any claim of the Adolor Patent
Rights to the extent relating to any Named Compound

 

77



--------------------------------------------------------------------------------

or Licensed Product, and will provide such comments, if any, no later than ten
(10) days prior to the applicable deadline or intended filing date. Adolor shall
consider in good faith all comments provided by Pfizer with respect to an Adolor
Patent Right to the extent relating to any Named Compound or Licensed Product
and incorporate all such comments that Adolor deems reasonable and appropriate.
If Adolor disagrees with any such comment provided by Pfizer after giving such
comments due consideration, Adolor shall provide Pfizer with an explanation of
the basis for such disagreement.

13.2.3 Pfizer Step-In Rights. Adolor will notify Pfizer in writing of any
decision (a) not to file applications for, (b) not to enter the national phase
in a particular designated country with respect to a PCT patent application for,
(c) not to validate an issued patent in a designated country for, or (d) to
cease prosecution and/or maintenance of, any Adolor Patent Rights (herein any
such Adolor Patent Rights will be “Abandoned Adolor Patent Rights”). Adolor will
provide such written notice to Pfizer upon the earlier of (i) its decision with
respect to any of the foregoing, or (ii) ninety (90) days prior to any filing or
payment due date, or any other due date that requires action, in connection with
such Abandoned Adolor Patent Rights. In such event, Pfizer shall have the right
to make the filing, or to continue the prosecution or maintenance of such
Abandoned Adolor Patent Rights in Adolor’s name, if necessary, and at Pfizer’s
expense, provided that such Abandoned Adolor Patent Rights shall thereafter
cease to be Adolor Patent Rights.

13.2.4 Execution of Documents by Agents. Each Party shall execute or have
executed by its appropriate agents such documents as may be necessary to obtain,
perfect or maintain any Patent Rights filed or to be filed pursuant to this
Agreement, including any assignments required to enable Pfizer to file,
prosecute or maintain Patent Rights in its own name pursuant to Section 13.2.3,
and shall cooperate with the other Party so far as reasonably necessary with
respect to furnishing all information and data in its possession reasonably
necessary to obtain or maintain such Patent Rights.

13.3 Patent Infringement.

13.3.1 Third Party Patent Invalidity Claims. Each Party shall promptly notify
the other in the event of any legal or administrative action by any Third Party
involving an Adolor Patent Right of which it becomes aware, including any
nullity, revocation, reexamination or compulsory license proceeding. Pfizer
shall have the first right, but not the obligation, to defend against any such
action involving an Adolor Patent Right, in its own name, and any such defense
shall be at Pfizer’s expense. If Pfizer is not recognized by the applicable
court or other relevant body as having the requisite standing to defend such
action, then Pfizer may join Adolor, and Adolor agrees to be joined, as
party-defendant. Adolor, upon request of Pfizer, shall reasonably cooperate with
Pfizer in any such action at Pfizer’s expense. If Pfizer fails to defend against
any such action involving an Adolor Patent Right, then Adolor shall have the
right to defend such action, in its own name, and any such defense shall be at
Adolor’s expense. Pfizer, upon request of Adolor, shall reasonably cooperate
with Adolor in any such action at Adolor’s expense.

 

78



--------------------------------------------------------------------------------

13.3.2 Infringement of Adolor Patent Rights. In the event that Adolor or Pfizer
becomes aware of actual or threatened infringement of an Adolor Patent Right
during the Term, that Party will promptly notify the other Party in writing.
Pfizer will have the first right but not the obligation, in Adolor’s or the
relevant Adolor Affiliate’s name and on Adolor’s or the relevant Adolor
Affiliate’s behalf, to bring an infringement action against the infringing Third
Party. Upon request of Pfizer, Adolor agrees to timely join as party-plaintiff
in any such litigation, and in any event to cooperate with Pfizer in connection
with such infringement action including timely filing such action in Adolor’s
name if required. If Pfizer elects to pursue such infringement action, Adolor
may elect to participate in such action with counsel of its own choosing at its
sole cost and expense. Any recovery received by Pfizer as a result of its
enforcement of Adolor Patents Rights shall, after deduction by Pfizer of its
costs and expenses incurred in connection with such infringement action, be
treated as if they were “Net Sales” for the purpose of calculating payments owed
to Adolor hereunder. If Pfizer fails to bring an infringement action against the
infringing Third Party within ninety (90) days after it becomes aware of such
infringement, Adolor shall have the right to bring such infringement action.
Upon request of Adolor, Pfizer agrees to timely join as party-plaintiff in any
such litigation, and in any event to cooperate with Adolor in connection with
such infringement action. Adolor shall retain all recovery received by Adolor as
a result of its enforcement of Adolor Patents Rights hereunder.

13.4 Paragraph IV Notices. If either Party receives a notice under 21 U.S.C.
§355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) concerning an Adolor Patent Right (a
“Paragraph IV Notice”), then it shall provide a copy of such notice to the other
Party within two (2) Business Days after its receipt thereof. Pfizer shall have
the first right, but not the obligation, to initiate patent infringement
litigation based on a Paragraph IV Notice concerning an Adolor Patent Right, at
its own expense. Upon request of Pfizer, Adolor agrees to timely join as
party-plaintiff in any such litigation, and in any event to cooperate with
Pfizer in connection with such infringement action, including timely filing such
action in Adolor’s name if required. Pfizer shall promptly notify Adolor of its
intention not to initiate such patent infringement litigation based on a
Paragraph IV Notice, in no event later than thirty (30) days after receipt of
the Paragraph IV Notice, Adolor shall have the right to bring such infringement
action. Upon request of Adolor, Pfizer agrees to timely join as party-plaintiff
in any such litigation, and in any event to cooperate with Adolor in connection
with such infringement action.

13.5 Patent Term Extension. Pfizer shall have the first right, but not the
obligation, to seek, in Adolor’s name if so required, patent term extensions,
and supplemental protection certificates and the like, available under Law
including under 35 U.S.C. § 156 and applicable foreign counterparts, in any
country in the Territory in relation to the Adolor Patent Rights. In the event
that Pfizer decides not to seek a patent term extension or supplemental patent
protection in any country in the Territory on any Named Compound or Licensed
Product, Adolor shall have the right to seek such patent term extension or
supplemental patent protection in any such Country. Adolor and Pfizer shall
cooperate in connection with all such activities, and the Party seeking such
patent term extension or supplemental patent protection, its agents and
attorneys will give due consideration to all suggestions and comments of the
other Party regarding any such activities.

 

79



--------------------------------------------------------------------------------

13.6 Registration of License. Pfizer may, at its expense, register the exclusive
licenses granted under this Agreement in any Country of, or community or
association of Countries in, the Territory where sale of a Licensed Product in
such Country would be covered by a Valid Claim. Adolor shall reasonably
cooperate in such registration at Pfizer’s expense. Upon request by Pfizer,
Adolor agrees promptly to execute any “short form” licenses developed in a form
reasonably acceptable to both Pfizer and Adolor and reasonably submitted to it
by Pfizer from time to time in order to effect the foregoing registration in
such Country. No such “short form” license shall be deemed to amend or be used
to interpret this Agreement. If there is any conflict between such a license or
other recordation document and this Agreement, this Agreement shall control.

ARTICLE 14 TERM AND TERMINATION

14.1 Term.

14.1.1 Expiration. This Agreement shall commence as of the Effective Date and,
unless sooner terminated as provided herein, shall expire on a
Country-by-Country basis upon expiration of the Royalty Term in such Country for
all Licensed Products (the “Term”); provided that Pfizer shall retain a
royalty-free license under Adolor Know-How to make, have made, sell, offer to
sell, import and use the Licensed Products after such expiration.

14.1.2 Partial Terminations. This Agreement shall terminate with respect to a
Named Compound upon removal of such Named Compound from Schedule 1.65 pursuant
to Section 5.2.2 or Section 6.14. This Agreement shall terminate with respect to
a Named Indication upon removal of such Named Indication from Schedule 1.66
pursuant to Section 5.2.2 or Section 6.14.

14.2 Termination for Cause.

14.2.1 Termination for Material Default. Adolor shall have the rights set forth
below in this Section 14.2.1(a) and 14.2.1(b) by notice to Pfizer, and Pfizer
shall have the rights set forth below in Sections 14.2.1(c) and 14.2.1(d) by
notice to Adolor:

(a) Upon Adolor’s notice to Pfizer that a Material Default by Pfizer has
occurred, the Parties will meet to discuss in good faith whether a plan to
remedy the Material Default can be mutually agreed upon. If the Parties fail to
so agree within fifteen (15) days after the date of such notice,
Section 14.2.1(b) below shall apply.

(b) Subject to the terms hereof, upon the occurrence of any Material Default by
Pfizer, Adolor may, upon five (5) days’ prior notice, terminate this Agreement,
with such termination to be effective upon the expiration of such five (5)-day
period; provided, however, that in case of a default of a payment obligation,
such notice will lapse without effect if Pfizer cures such default within such
time.

(c) Upon Pfizer’s notice to Adolor that a Material Default by Adolor has
occurred, the Parties will meet to discuss in good faith whether a plan to
remedy the

 

80



--------------------------------------------------------------------------------

Material Default can be mutually agreed upon. If the Parties fail to so agree
within fifteen (15) days after the date of such notice, Section 14.2.1(d) below
shall apply.

(d) Subject to the terms hereof, upon the occurrence of any Material Default by
Adolor, Pfizer may, upon five (5) days’ prior notice, terminate this Agreement,
with such termination to be effective upon the expiration of such five (5)-day
period; provided, however, that in case of a default of a payment obligation,
such notice will lapse without effect if Adolor cures such default within such
time.

(e) The provisions of Section 14.2.1(b) and 14.2.1(d) shall be stayed during the
pendancy of the matters (including, without limitation, the notice and meeting
processes) contemplated by this Section 14.2.1.

14.2.2 Termination as a Result of Insolvency. This Agreement may be terminated
in its entirety at any time during the Term by either Party upon the filing or
institution of bankruptcy, reorganization, liquidation or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors by the other Party; provided, however, that in the
event of any involuntary bankruptcy or receivership proceeding, such right to
terminate shall only become effective if the Party consents to the involuntary
bankruptcy or receivership or such proceeding is not dismissed within ninety
(90) days after the filing thereof.

14.2.3 Termination Based on Clinical Study Results. Pfizer shall have the right
to terminate this Agreement (without any penalty) by providing Adolor with
ninety (90) days’ prior notice upon the occurrence of any of the following
events; provided that, in the case of subparagraph (d) below, such notice shall
be given, if at all, within thirty (30) days after Pfizer’s receipt of such
letter:

(a) Pfizer concludes based on its evaluation of all results and data from the
Phase 2a Studies’ listed in the Development Plan for each of ADL 5859 and
ADL 5747, including whether the primary and secondary endpoints from such
Clinical Studies were achieved and other efficacy and safety data, that it would
not be commercially reasonable for Pfizer to continue Development of Licensed
Products containing such Named Compounds;

(b) Pfizer concludes, in good faith, that there exists any medically or
commercially significant adverse safety or toleration issue with respect to any
Named Compound or Licensed Product, provided, such termination notice is
received by Adolor within ** after Pfizer arrives at such conclusion;

(c) Pfizer, in the exercise of its sole reasonable judgment based on the data
and results from the Phase 2b Study or later stage Clinical Studies that have
been completed under the Development Plan, concludes in good faith that the
target product profile set forth in the then-current Commercialization Plan will
not be, or has not been, as the case may be, achieved at the time of such
notice; or

(d) Pfizer receives a not approvable letter from the FDA pursuant to 21 C.F.R.
§§ 314.120 for a Licensed Product.

 

81



--------------------------------------------------------------------------------

14.3 Pfizer’s Right to Terminate for Convenience. After the completion of Phase
2b Studies for ADL 5859 and ADL 5747 in the then-current Development Plan for
each such Named Compound, Pfizer shall have the right to terminate this
Agreement in its entirety without cause upon one hundred eighty (180) days’
written notice to Adolor. Notwithstanding the foregoing, such termination right
under this Section 14.3 shall be exercisable on ** (rather than one hundred
eighty (180) days’) written notice where such notice is given during the period
beginning on the filing of the first Marketing Authorization Application for the
first Licensed Product and ending on the earlier of (a) ** after such filing, if
such Marketing Authorization has not yet been granted, and (b) ** after the
First Commercial Sale of such Licensed Product.

14.4 Change of Control. In the event of any Change of Control of Adolor, Adolor
shall notify Pfizer promptly, but in no event later than two (2) Business Days
following execution of the agreement contemplating the transaction that
constitutes a Change of Control, and Pfizer shall have the right, upon sixty
(60) days’ notice following consummation of any such Change of Control, to elect
that (a) Adolor will no longer have a Co-Promote Option or the right to Detail
Licensed Products in the U.S., (b) all INDs owned by Adolor for Named Products
shall be immediately transferred to Pfizer, and Pfizer shall assume
responsibility for all Phase 1 and Phase 2a Clinical Studies for the Licensed
Products then under Development, and (c) all of the Committees established
pursuant to ARTICLE 4 shall be permanently disbanded, in which case references
in this Agreement to approvals or actions of the JSC, JDC, or USCC shall
thereafter be deemed to be satisfied by approvals or actions of Pfizer,
provided, however, that the matters described in Section 4.1.4(b) shall still
require mutual consent of the Parties or, in the absence of such mutual consent,
be referred to an Expert. In the event that Pfizer makes any election as
provided in this Section 14.4, the Parties will enter into an appropriate and
customary written amendment reflecting such changes. For the avoidance of doubt,
Pfizer shall be entitled, in its sole discretion, to make the elections provided
for in this Section 14.4 upon each occurrence of a Change of Control. After such
Change of Control, regular reports shall be provided to Adolor as contemplated
by Section 4.8.

ARTICLE 15 EFFECTS OF TERMINATION

15.1 Effect of Termination by Adolor for Cause or by Pfizer Voluntarily. Without
limiting any other legal or equitable remedies that Adolor may have and in
addition to each Party’s rights and obligations under Section 15.3, if Adolor
terminates this Agreement in accordance with Section 14.2 or if Pfizer
terminates this Agreement for convenience pursuant to Section 14.3 (or if the
Agreement is partially terminated pursuant to Section 14.1.2), then with respect
to each applicable Named Compound that was contributed to the Collaboration by
Adolor:

15.1.1 The licenses granted by Adolor to Pfizer under this Agreement shall
immediately terminate;

15.1.2 Pfizer shall, within thirty (30) days after the termination, pay Adolor
all amounts due pursuant to this Agreement that accrued prior to the effective
date of termination;

 

82



--------------------------------------------------------------------------------

15.1.3 Adolor may elect to have any Third Party agreements to which Pfizer is a
party providing for Development, Commercialization or manufacturing services
assigned to Adolor, to the extent assignment is permitted by such agreements and
provided that Pfizer is not required to pay any consideration or commence
litigation in order to effect an assignment of any such agreement to Adolor; and

15.1.4 Unless Adolor agrees otherwise, after the notice of termination is given,
Pfizer shall continue its Development and/or Commercialization activities in
accordance with the applicable Development Plan or Commercialization Plan until
the effective date of such termination; provided, however, that during such
period the Parties will develop a transition plan in order to facilitate the
transfer of Development and Commercialization activities from Pfizer to Adolor
thereafter; the Parties shall carry-out the transition in accordance with
Section 15.3.

15.2 Effect of Termination by Pfizer for Cause. Without limiting any other legal
or equitable remedies that Pfizer may have, and in addition to each Party’s
rights and obligations under Section 15.3, if Pfizer has the right to terminate
this Agreement under Section 14.2.1 or 14.2.2 then Pfizer may elect to
(a) terminate this Agreement pursuant to Section 14.2.1 or 14.2.2, as
applicable, or (b) continue this Agreement by notice to Adolor; provided,
however, that if Pfizer opts to continue this Agreement pursuant to subparagraph
(b), then (i) Adolor will no longer have a Co-Promote Option or the right to
Detail Licensed Products in the U.S. and (ii) all INDs owned by Adolor for Named
Products shall be immediately transferred to Pfizer and Pfizer shall assume
responsibility for all Phase 1 and Phase 2a Clinical Studies for the Licensed
Products then under Development, (iii) Adolor’s rights and Pfizer’s obligations
under Section 8.3 shall terminate, and (iv) all of the Committees established
pursuant to ARTICLE 4 shall be permanently disbanded, in which case references
in this Agreement to approvals or actions of the JSC, JDC, or USCC shall
thereafter be deemed to be satisfied by approvals or actions of Pfizer,
provided, however, that the matters described in Section 4.1.4(b) shall still
require mutual consent of the Parties or, in the absence of such mutual consent,
be referred to an Expert. After such disbanding of the Committees, regular
reports shall be provided to Adolor as contemplated by Section 4.8.

15.3 Termination Assistance and Technology Transfer. Prior to the effective date
of any termination or partial termination of this Agreement pursuant to
Section 14.1.2, 14.2 or 14.3, the Parties shall agree upon a transition plan to
minimize any disruption to the Development or Commercialization of the Licensed
Products containing the applicable Named Compound(s). The transition plan shall
include a mutually agreed-upon schedule for transition activities. The Parties
shall conduct transition activities pursuant to the transition plan and Sections
15.3.1 through 15.3.4 below:

15.3.1 Technology Transfer. Consistent with the principle of avoiding supply
disruption and in accordance with the transition plan established pursuant to
Section 15.3, Pfizer shall provide Adolor with any then-existing documentation,
technical information and other Know-How, in the form and format in which such
materials are maintained by Pfizer in the ordinary course of its business
(provided that Pfizer shall use commercially reasonable efforts to provide such
materials in a form and format useable by Adolor), that are necessary for the
manufacture of Named Compounds and Licensed Products. Such documentation,
technical

 

83



--------------------------------------------------------------------------------

information and other Know-How shall include: (a) copies of flow charts of the
manufacturing procedures and work instructions related to manufacturing Named
Compounds and Licensed Products, (b) a list of all equipment, including the
source of the equipment, utilized in the production of Named Compounds and
Licensed Products, (c) copies of all current specifications for Named Compounds
and Licensed Products, (d) copies of all standard operating procedures for the
manufacturing procedures to be transferred, (e) all environmental conditions
necessary to manufacture Named Compounds and Licensed Products and copies of any
existing external environmental impact studies based on the materials or methods
employed in the manufacturing method to be transferred, and (f) such other
documentation as the Parties may mutually agree, in each case of the foregoing
subsections (a) through (f), that are necessary to manufacture Named Compounds
and Licensed Products. In addition, prior to the effective date of termination,
and for up to ** thereafter, Pfizer shall make available to Adolor, the
reasonable assistance of Pfizer’s employees, and shall request that any external
Third Party manufacturers be available, to support the transfer of the
manufacturing technology to Adolor. Pfizer shall use commercially reasonable
best efforts to ensure that these personnel will cooperate with Adolor in the
implementation of the manufacturing technology until such implementation has
been completed successfully. Adolor shall reimburse Pfizer or any of Pfizer’s
Third Party manufacturers for all reasonable Out-of-Pocket Costs and Expenses
incurred pursuant to this Section 15.3.1. Pfizer shall continue to supply Adolor
after the effective date of termination with Adolor’s requirements of clinical
and commercial quantities of Named Compounds and Licensed Products, pursuant to
a supply agreement to be negotiated in good faith by the Parties on
“commercially reasonable terms” which agreement will remain in effect until the
earlier of (a) the ** of the effective date of termination, and (b) such time as
Adolor or a Third Party manufacturer engaged by Adolor is capable of supplying
Adolor with its requirements of clinical and commercial quantities of Named
Compounds and Licensed Products, provided, however, that Adolor must use its
commercially reasonable best efforts to supply or have supplied by a Third
Party, Named Compounds and Licensed Products as soon as reasonably practicable
after the effective date of such termination. Solely for purposes of this
Section 15.3.1, “commercially reasonable terms” means, with respect to clinical
supplies of Named Compounds and Licensed Products, Pfizer’s Manufacturing Costs
for such supplies, and with respect to commercial supplies means Pfizer’s
Manufacturing Costs plus a reasonable mark-up, which mark-up shall not exceed **
prior to the first anniversary of effective date of termination, ** for the next
year and ** the second anniversary of the effective date of termination, to be
set forth in the supply agreement between the Parties.

15.3.2 Delivery of Collateral Materials. As soon as reasonably practicable after
the effective date of termination or partial termination of this Agreement for
each applicable Named Compound, Pfizer shall provide to Adolor or its designee
the following materials, provided that such materials shall be provided in the
form and format in which such materials are maintained by Pfizer in the ordinary
course of business (provided that Pfizer shall use commercially reasonable
efforts to provide such materials in a form and format useable by Adolor), and
Pfizer shall not be required to prepare any new data, reports or information
solely for purposes of transfer to Adolor, and such materials to the extent that
they are related to such Named Compound and all Licensed Products as to which
such termination relates shall be

 

84



--------------------------------------------------------------------------------

provided to Adolor such that Adolor will be in a position to continue to Develop
and Commercialize Named Compounds and Licensed Products:

(a) all materials filed to an IND or NDA for the applicable Named Compound,
Regulatory Approvals, drug master files and clinical trial agreements (to the
extent such agreements have not been cancelled, and are assignable without
Pfizer being required to pay any consideration or commence litigation in order
to effect an assignment of any such agreement to Adolor);

(b) all final pre-clinical and clinical study reports and clinical study
protocols in Pfizer’s possession or in the possession of its Affiliates and
permitted sublicensees;

(c) all products, trademarks and product logos, if any, actually used in
commerce by Pfizer or its Affiliates for the applicable Named Compound and all
Licensed Product(s) containing the Named Compound; and

(d) Commercialization Plans, to the extent relating to Licensed Products (with
information relating to other Pfizer products redacted) and Promotional
Materials.

15.3.3 Assignment of Rights and Grant of Licenses. Effective upon termination or
partial termination of this Agreement:

(a) Pfizer assigns to Adolor, or an Adolor Affiliate identified by Adolor, all
of Pfizer’s right, title and interest in and to the materials transferred by
Pfizer pursuant to Section 15.3.2, including the goodwill attendant to any
product trademarks or logos, to the extent Pfizer Controls such materials;

(b) If First Commercial Sale of a Licensed Product has occurred prior to the
effective date of such termination and such Licensed Product is being
Commercialized at the time of such termination and any Pfizer housemarks are
being used on packaging or advertising and promotional materials for such
Licensed Product, Pfizer and Adolor shall enter into a customary transitional
trademark license agreement in order to permit Adolor to continue to use, for a
reasonable period of time, Licensed Product packaging and advertising and
promotional materials bearing such Pfizer housemark; and

(c) Pfizer grants to Adolor a non-exclusive, irrevocable, perpetual, fully paid
up, royalty free, sublicenseable, transferable license under all Patent Rights
and Know-How Controlled by Pfizer and actually being used by Pfizer at the time
of termination in connection with the Development or Commercialization of the
Named Compounds that are subject to termination, to make, have made, sell, offer
to sell, import and use such Named Compounds and any Licensed Product containing
such Named Compounds in the Field in the Territory and any other Collateral
Materials relating to the Named Compounds to which such termination or partial
termination relates, to the extent such Collateral Materials cannot be assigned
pursuant to Section 15.3.3(a). The foregoing license shall include the right to
copy,

 

85



--------------------------------------------------------------------------------

create derivative works of, perform, publicly display, use, and modify,
Collateral Materials relating to such Named Compounds. For clarity, the
foregoing license may not be exercised until the applicable effective
termination date of this Agreement. Adolor shall be liable for any royalties or
other payments due and owing by Pfizer to a Third Party as a result of Adolor’s
exercise of the license granted in this Section 15.3.3(c).

15.3.4 Inventory. Upon the applicable effective termination date, Pfizer shall
transfer to Adolor, all of its inventory of Named Compounds, Licensed Products
(including any unused Samples of the Licensed Product), and, if subsection
(b) below applies, all work-in-process, and all right, title and interest
thereto (a) pursuant to the terms of the supply agreement entered into by the
Parties pursuant to Section 15.3.1, or (b) if Adolor and Pfizer do not enter
into a supply agreement pursuant to Section 15.3.1, at no cost to Adolor. Adolor
shall have the right to dispose of such Inventory in any lawful manner in its
sole discretion, including commercial distribution. For clarity, Adolor shall
have the right to use all trademarks, housemarks (subject to Section 15.3.3) and
product logos (and any associated goodwill) in connection with any such
disposal.

15.3.5 Termination Due to Serious Safety Issue. In the event Pfizer has notified
Adolor in writing that Pfizer has determined in good faith that it is not
advisable for Pfizer or Adolor to continue Development or Commercialization of a
Named Compound or Licensed Product as a result of a serious safety issue
regarding the use of such Named Compound or Licensed Product, (a) if Adolor
agrees with Pfizer that it is not advisable to continue Development or
Commercialization of the Named Compound or Licensed Product as a result of a
serious safety issue regarding the use of the Named Compound or Licensed
Product, then the Parties will promptly wind-down and terminate all Development
and Commercialization of the applicable Licensed Product and all costs of such
wind-down and termination will be Development Costs or Marketing Expenses, as
the case may be, to be borne as otherwise set forth in this Agreement depending
on the activity involved and Adolor agrees not to conduct future Development or
Commercialization of such Named Compound or Licensed Product; and (b) if Adolor
does not so agree, then the cost of conducting any ongoing Clinical Studies for
such Licensed Product until transfer of sponsorship and control thereof to
Adolor shall be borne solely by Adolor.

15.4 Survival. Termination, relinquishment or expiration of this Agreement for
any reason shall be without prejudice to any rights that shall have accrued to
the benefit of any Party prior to such termination, relinquishment or
expiration. Such termination, relinquishment or expiration shall not relieve any
Party from obligations which are expressly or by implication intended to survive
termination, relinquishment or expiration of this Agreement and shall not affect
or prejudice any provision of this Agreement which is expressly or by
implication provided to come into effect on, or continue in effect after, such
termination, relinquishment or expiration.

ARTICLE 16 LIMITATIONS ON PURCHASES OF EQUITY SECURITIES

16.1 Purchases of Equity Securities. Upon the Effective Date and for a period
lasting until the earlier of (a) the ** of the Effective Date and (b) ** after
the effective date of

 

86



--------------------------------------------------------------------------------

termination of this Agreement, except as permitted by Section 16.2, Pfizer and
its Affiliates will not (and will not assist or encourage others to) directly or
indirectly in any manner, absent a request from, or prior consent of, Adolor:

16.1.1 acquire, or agree to acquire, directly or indirectly, alone or in concert
with others, by purchase, gift or otherwise, any direct or indirect beneficial
ownership (within the meaning of Rule l3d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) or interest in any securities of Adolor
entitled to vote on the election of directors (“Voting Securities”) or direct or
indirect rights, warrants or options to acquire, or securities convertible into
or exchangeable for, any Voting Securities of Adolor;

16.1.2 make, or in any way participate in, directly or indirectly, alone or in
concert with others, any “solicitation” of “proxies” to vote (as such terms are
used in the proxy rules of the Securities and Exchange Commission (the “SEC”)
promulgated pursuant to Section 14 of the Exchange Act); provided, however, that
the prohibition in this Section 16.1.2 shall not apply to solicitations exempted
from the proxy solicitation rules by Rule 14a-2 under the Exchange Act as such
Rule 14a-2 is in effect as of the Effective Date;

16.1.3 form, join or in any way participate in a “group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to any Voting Securities of
Adolor;

16.1.4 acquire or agree to acquire, directly or indirectly, alone or in concert
with others, by purchase, exchange or otherwise: (a) any of the assets, tangible
or intangible, of Adolor, or (b) direct or indirect rights, warrants or options
to acquire any assets of Adolor, except for such assets as are then being
offered for sale by Adolor;

16.1.5 enter into any arrangement or understanding with others to do any of the
actions restricted or prohibited under Section 16.1.1, 16.1.2 or 16.1.3; or

16.1.6 otherwise act in concert with others to seek to offer to Adolor or any of
its stockholders any business combination, restructuring, recapitalization or
similar transaction to or with Adolor, or otherwise seek in concert with others
to control, change or influence the management, board of directors or policies
of Adolor ,or nominate any person as a director of Adolor who is not nominated
by the then incumbent directors, or propose any matter to be voted upon by the
stockholders of Adolor.

16.2 Exceptions for Purchasing Securities of Adolor.

16.2.1 The foregoing standstill provisions set forth in Sections 16.1.1 through
16.1.6 inclusive (the “Standstill Provisions”) shall not prohibit Pfizer or its
Affiliates from (a) any investment in any Voting Securities of Adolor by or on
behalf of any pension or employee benefit plan or trust, provided that such
investment is directed by independent trustees, administrators or employees,
including without limitation (i) any direct or indirect interests in portfolio
securities held by an investment company registered under the Investment Company
Act of 1940, as amended, or (ii) interests in securities comprising part of a
mutual fund or broad

 

87



--------------------------------------------------------------------------------

based, publicly traded market basket or index of stocks approved for such a plan
or trust in which such plan or trust invests; (b) acquiring Voting Securities of
Adolor held by a person acquired by Pfizer on the date such person first entered
into an agreement to be acquired by Pfizer or acquired after such person was
acquired by Pfizer pursuant to an agreement requiring (but only to the extent
requiring) such person to acquire such Voting Securities, which agreement was in
effect on the date such person first entered into an agreement to be acquired by
Pfizer; or (c) acquiring any assets or securities of Adolor, as debtor, in a
transaction subject to the approval of the United States Bankruptcy Court
pursuant to proceedings under the United States Bankruptcy Code. Notwithstanding
the foregoing Pfizer shall not play an active role directly or indirectly or
otherwise influence any of the decisions or actions described in, or related to,
this Section 16.2.1.

16.2.2 Upon the occurrence of a Trigger Event (defined below) with respect to
Adolor, Pfizer shall cease to be bound by the Standstill Provisions. For
purposes of this Agreement, (a) a “Trigger Event” shall occur with respect to
Adolor if (i) Adolor shall have entered into or shall have publicly announced
that it has entered into, an agreement in principle with a Third Party with
respect to an Acquisition (defined below); or (ii) any person or group (defined
in Section 13(d)(3) of the Exchange Act) shall have acquired or agreed or caused
to be acquired, or commenced or announced an intention to commence a tender
offer or an exchange offer to acquire, ownership (including, without limitation,
beneficial ownership as defined in Rule 13d-3 under the Exchange Act) of at
least ** of the outstanding Voting Securities issued by Adolor or any rights or
options to acquire such ownership, including from a Third Party; or (iii) any
person or group shall have made an offer or proposal which if effected would
result in an Acquisition of Adolor, which offer or proposal is made public and
is not rejected or otherwise recommended against by Adolor within the shorter of
(a) the relevant time period under applicable Law or (b) ten (10) Business Days,
in each case after such offer or proposal becomes public; and (b) “Acquisition”
means, with respect to Adolor (i) a Business Combination Transaction, unless,
following such Business Combination Transaction all or substantially all of the
individuals and entities who were the beneficial owners of the outstanding
Voting Securities of Adolor immediately prior to such Business Combination
Transaction beneficially own, directly or indirectly (including, without
limitation, through one more holding companies or subsidiaries), more than ** of
the then-outstanding voting securities entitled to vote generally in the
election of directors of the corporation resulting from such Business
Combination Transaction (including, without limitation, a corporation that as a
result of such transaction owns Adolor or all or substantially all of Adolor’s
assets either directly or through one or more subsidiaries); or (ii) the
acquisition, directly or indirectly, by any person or group of beneficial
ownership of at least ** of the outstanding Voting Securities of Adolor.

16.2.3 Notwithstanding anything to the contrary contained in this ARTICLE 16,
during the time period set forth in Section 16.1, Adolor agrees that, in the
event it conducts an auction process for the sale of the company or
substantially all of its assets, Pfizer shall be afforded the opportunity to
participate in such process on the same terms as other Third Parties invited to
so participate, including with respect to the making available of information
to, and the terms of confidentiality agreements entered into with, such Third
Parties.

 

88



--------------------------------------------------------------------------------

ARTICLE 17 MISCELLANEOUS

17.1 Relationship of the Parties. Each Party shall bear its own costs incurred
in the performance of its obligations hereunder without charge or expense to the
other except as expressly provided in this Agreement. Neither Party shall have
any responsibility for the hiring, termination or compensation of the other
Party’s employees or for any employee benefits of such employees. No employee or
representative of a Party shall have any authority to bind or obligate the other
Party to this Agreement for any sum or in any manner whatsoever, or to create or
impose any contractual or other liability on the other Party without said
Party’s approval. For all purposes, and notwithstanding any other provision of
this Agreement to the contrary, each Party’s legal relationship under this
Agreement to the other Party shall be that of independent contractor. This
Agreement is not a partnership agreement and nothing in this Agreement shall be
construed to establish a relationship of co-partners or joint venturers between
the Parties.

17.2 Further Assurances. Each Party hereby agrees to execute, acknowledge and/or
deliver such further instruments, and to do all other acts, as may be necessary
or appropriate in order to carry out the purposes and intent of this Agreement.

17.3 Force Majeure. The occurrence of an event which materially interferes with
the ability of a Party to perform its obligations or duties hereunder which is
not within the reasonable control of the Party affected or any of its
Affiliates, not due to malfeasance by such Party or its Affiliates, and which
could not with the exercise of due diligence have been avoided (each, a “Force
Majeure Event”), including, but not limited to, an injunction, order or action
by a Regulatory Authority, fire, accident, labor difficulty, strike, riot, civil
commotion, act of God, inability to obtain raw materials, delay or errors by
shipping companies or unanticipated and not anticipatable change in Law, shall
not excuse such Party from the performance of its obligations or duties under
this Agreement, but shall merely suspend such performance during the
continuation of the Force Majeure Event. The Party prevented from performing its
obligations or duties because of a Force Majeure Event shall promptly notify the
other Party of the occurrence and particulars of such Force Majeure Event and
shall provide the other Party, from time to time, with its best estimate of the
duration of such Force Majeure Event and with notice of the termination thereof.
The Party so affected shall use its best efforts to avoid or remove such causes
of nonperformance as soon as is reasonably practicable. Upon termination of the
Force Majeure Event, the performance of any suspended obligation or duty shall
promptly recommence. The Party subject to the Force Majeure Event shall not be
liable to the other Party for any direct, indirect, consequential, incidental,
special, punitive, exemplary or other damages arising out of or relating to the
suspension or termination of any of its obligations or duties under this
Agreement by reason of the occurrence of a Force Majeure Event, provided such
Party complies in all material respects with its obligations under this
Section 17.3.

17.4 Governing Law. This Agreement shall be construed, and the respective rights
of the Parties determined, according to the substantive law of the State of New
York notwithstanding the provisions governing conflict of laws under New York
law to the contrary, except matters of intellectual property law which shall be
determined in accordance with the intellectual property laws relevant to the
intellectual property in question. The UNCITRAL

 

89



--------------------------------------------------------------------------------

Convention for the International Sale of Goods, as well as any other unified law
relating to the conclusion and implementation of contracts for the international
sale of goods, shall not apply.

17.5 Expert Determination of Certain Disputes. Any Expert Matter and any matter
that is referred for determination by an Expert by mutual agreement of the
Parties shall be resolved by expedited determination by an Expert as follows:

17.5.1 Upon written request by either Party to the other Party, the Parties
shall promptly negotiate in good faith to appoint an appropriate Expert. If the
Parties are not able to agree by mutual written consent within fourteen
(14) days after the receipt by a Party of the written request in the immediately
preceding sentence, the International Chamber of Commerce, or such other similar
entity as the Parties may mutually agree, shall be responsible for selecting an
Expert within twenty (20) days of being approached by a Party. The fees and
costs of the Expert and the International Chamber of Commerce (or such other
entity) shall be shared equally (50%/50%) by the Parties.

17.5.2 Within thirty (30) days after the designation of the Expert, the Parties
shall each simultaneously submit to the Expert and one another a written
statement of their respective positions on such disagreement. Each Party shall
have fifteen (15) days from receipt of the other Party’s submission to submit a
written response thereto, which shall include any scientific, financial,
technical or other relevant information in support thereof. The Expert shall
have the right to meet with the Parties, either alone or together, as necessary
to make a determination.

17.5.3 No later than thirty (30) days after the designation of the Expert, the
Expert shall make a determination by selecting the resolution proposed by one of
the Parties that as a whole is the most nearly consistent with this Agreement
and the most fair and reasonable to the Parties in light of the totality of the
circumstances and the terms of this Agreement. The Expert shall provide the
Parties with a written statement setting forth the basis of the determination in
connection therewith. The decision of the Expert shall be final and conclusive
and binding on the Parties and their Affiliates.

17.6 Jurisdiction. With the exception of Expert Matters and those matters
referred for resolution by independent accountants under Section 7.15, in the
event of any controversy, claim or counterclaim arising out of or relating to
this Agreement, the Parties shall first attempt to resolve such controversy or
claim through good-faith negotiations for a period of not less than thirty
(30) days following notification of such controversy or claim to the other
Party. If such controversy or claim cannot be resolved by means of such
negotiations during such period, then such controversy or claim shall be
resolved (a) by the United States District Court for the Southern District of
New York or a local court sitting in New York, New York, if initiated by Adolor,
and (b) by the United States District Court for the Eastern District of
Pennsylvania or a local court sitting in Philadelphia, Pennsylvania, if
initiated by Pfizer (collectively, the “Courts”). Each Party (i) irrevocably
submits to the exclusive jurisdiction in the Courts for purposes of any action,
suit or other proceeding relating to or arising out of this Agreement and
(ii) agrees not to raise any objection at any time to the laying or maintaining
of the venue of any such action, suit or proceeding in any of the Courts,
irrevocably waives any claim that such action, suit or other

 

90



--------------------------------------------------------------------------------

proceeding has been brought in an inconvenient forum and further irrevocably
waives the right to object, with respect to such action, suit or other
proceeding, that such Court does not have any jurisdiction over such Party.

17.7 Assignment. This Agreement, and any rights or obligations of either Party
hereunder, may not be assigned by either Party without the prior consent of the
other Party; provided, however, that either Party may assign this Agreement, in
whole or in part, to any of its Affiliates if such Party remains secondarily
liable for performance of this Agreement; and provided further that either Party
may assign this Agreement to a successor to all or substantially all of the
assets of such Party whether by merger, sale of stock, sale of assets or other
similar transaction. This Agreement shall be binding upon and, subject to the
terms of the foregoing sentence, inure to the benefit of the Parties hereto, and
their permitted successors, legal representatives and assigns.

17.8 Notices. All demands, notices, consents, approvals, reports, requests and
other communications hereunder must be in writing and will be deemed to have
been duly given only if mailed by first-class certified or registered mail,
postage prepaid (which notice shall be effective five (5) Business Days after
such mailing); express delivery service (which notice shall be effective on the
first Business Day after delivery to such service); or personally delivered to
the appropriate addresses (which notice shall be effective upon delivery to such
addresses), to the Parties at the following addresses:

Adolor:

Adolor Corporation

700 Pennsylvania Drive

Exton, Pennsylvania 19341

Facsimile: **

Attn: President

With a copy to:

Adolor Corporation

700 Pennsylvania Drive

Exton, Pennsylvania 19341

Facsimile: **

Attn: General Counsel

With a copy to:

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540

Attn: Randall B. Sunberg

 

91



--------------------------------------------------------------------------------

Pfizer:

Pfizer Inc.

235 East 42nd Street

New York, New York 10017-5755

U.S.A.

Attn: Senior Vice President and Assistant General Counsel, Business Transactions

Facsimile: **

With a copy to:

Pfizer Inc.

235 East 42nd Street

New York, New York 10017-5755

U.S.A.

Attn: General Counsel

Facsimile: **

or to such other address as the addressee shall have last furnished in writing
in accordance with this provision to the addressor.

17.9 Severability. In the event of the invalidity of any provisions of this
Agreement, the Parties agree that such invalidity shall not affect the validity
of the remaining provisions of this Agreement. The Parties will replace an
invalid provision with valid provisions which most closely approximate the
purpose and economic effect of the invalid provision. In the event that the
terms and conditions of this Agreement are materially altered as a result of the
preceding sentences, the Parties shall renegotiate the terms and conditions of
this Agreement in order to resolve any inequities. Nothing in this Agreement
shall be interpreted so as to require either Party to violate any applicable
Laws, rules or regulations.

17.10 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

17.11 Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. Except as expressly set forth in this
Agreement, all rights and remedies available to a Party, whether under this
Agreement or afforded by Law or otherwise, will be cumulative and not in the
alternative to any other rights or remedies that may be available to such Party.

17.12 Entire Agreement. This Agreement (including the exhibits and schedules
hereto) constitutes the entire agreement between the Parties hereto with respect
to the within subject

 

92



--------------------------------------------------------------------------------

matter and supersedes all previous agreements and understandings between the
Parties, whether written or oral, including the letter agreements between Adolor
and Pfizer dated June 19 2007, and September 18, 2007. This Agreement may be
altered, amended or changed only by a writing making specific reference to this
Agreement and signed by duly authorized representatives of Adolor and Pfizer.

17.13 No License. Nothing in this Agreement shall be deemed to constitute the
grant of any license or other right to either Party, to or in respect of any
Licensed Product, patent, trademark, Confidential Information, trade secret or
other data or any other intellectual property of the other Party, except as
expressly set forth herein.

17.14 Third Party Beneficiary. None of the provisions of this Agreement shall be
for the benefit of or enforceable by any Third Party, including without
limitation any creditor of either Party hereto. No such Third Party shall obtain
any right under any provision of this Agreement or shall by reasons of any such
provision make any Claim in respect of any debt, liability or obligation (or
otherwise) against either Party hereto.

17.15 Counterparts. This Agreement may be executed in any two counterparts, or
facsimile versions (to be promptly followed by original signatures), each of
which, when executed, shall be deemed to be an original and both of which
together shall constitute one and the same document.

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Adolor and Pfizer, by their duly authorized officers, have
executed this Agreement as of the Effective Date.

 

Adolor Corporation     Pfizer Inc. By:  

/s/ Michael R. Dougherty

    By:  

/s/ Edmund P. Harrigan, M.D.

Name:   Michael R. Dougherty     Name:   Edmund P. Harrigan, M.D. Title:  
President & CEO     Title:   Senior Vice President,         Worldwide Business
Development